Exhibit 10.15

Execution Version

 

SHARE PURCHASE AGREEMENT
by and between
ALON PARAMOUNT HOLDINGS, INC.

and
GCE HOLDINGS ACQUISITIONS, LLC

 

April 29, 2019

 

 

 

TABLE OF CONTENTS

Page



Article I DEFINITIONS 1   Section 1.1 Definitions 1   Section 1.2 Construction
14 Article II PURCHASE AND SALE 15   Section 2.1 Transfer of Purchased Shares 15
  Section 2.2 Deposit 15   Section 2.3 Purchase Price 15   Section 2.4 Closing;
Closing Date 15   Section 2.5 Deliveries at the Closing 16   Section 2.6 Company
Assumed Liabilities; Seller Retained Liabilities 17   Section 2.7 Excluded
Assets 18   Section 2.8 Withholding 19 Article III REPRESENTATIONS AND
WARRANTIES REGARDING SELLER 19   Section 3.1 Organization and Qualification 19  
Section 3.2 Authority; Enforceability 19   Section 3.3 Conflicts and Approvals
19   Section 3.4 Proceedings 20   Section 3.5 Ownership of the Purchased Shares
20   Section 3.6 Brokers 20 Article IV REPRESENTATIONS AND WARRANTIES REGARDING
THE COMPANY 20   Section 4.1 Organization and Qualification 21   Section 4.2
Authority; Enforceability 21

 

 

 i



TABLE OF CONTENTS

(continued) 

Page



  Section 4.3 Conflicts and Approvals 21   Section 4.4 Capitalization of the
Company 22   Section 4.5 Assets 22   Section 4.6 Material Contracts 22   Section
4.7 Authorizations 24   Section 4.8 Compliance With Law 24   Section 4.9
Proceedings and Orders 25   Section 4.10 Environmental 25   Section 4.11
Employee Matters 26   Section 4.12 Taxes 26   Section 4.13 Unaudited Financial
Statements 27 Article V REPRESENTATIONS AND WARRANTIES REGARDING BUYER 28  
Section 5.1 Organization and Qualification 28   Section 5.2 Authority;
Enforceability 29   Section 5.3 Conflicts and Approvals 29   Section 5.4
Proceedings 29   Section 5.5 Brokers 29   Section 5.6 Purchase the Purchased
Shares for Investment 29   Section 5.7 Solvency 30   Section 5.8 OFAC/CFIUS 30  
Section 5.9 Financing Commitments 31 Article VI PRE-CLOSING COVENANTS 32  
Section 6.1 Operation of the Business 32   Section 6.2 Appropriate Action;
Consents; Filings 33   Section 6.3 Breach Notice 35

 

 ii



TABLE OF CONTENTS

(continued) 

Page



  Section 6.4 Right of Entry 36   Section 6.5 Condition of the Assets 37  
Section 6.6 Independent Investigation/Disclaimer 38   Section 6.7 Supplement to
Seller Disclosure Schedule 39   Section 6.8 Financings 39   Section 6.9
Cooperation with Respect to Financings 41   Section 6.10 Title Insurance and
Surveys 42 Article VII POST-CLOSING COVENANTS 43   Section 7.1 Insurance 43  
Section 7.2 Tax Matters 43   Section 7.3 Third Person Consents Not Obtained
Prior To Closing 50   Section 7.4 Multi-Site Contracts 50   Section 7.5
Operation of Business 51   Section 7.6 Seller’s Names; Removal of Logos and
Signs 51   Section 7.7 Further Assurances 52   Section 7.8 Retention of and
Access to Books and Records 52   Section 7.9 Intellectual Property 53   Section
7.10 Collection of Amounts Owed to a Party 53   Section 7.11 Releases 54  
Section 7.12 Cleaning Plan, Tank Lease, and Cleaning Costs 55   Section 7.13
Environmental Acknowledgements 55   Section 7.14 Childhood Lead Poisoning
Prevention Fees 55 Article VIII CLOSING CONDITIONS 56   Section 8.1 Conditions
to Obligations of Each Party Under this Agreement 56   Section 8.2 Additional
Conditions to Seller’s Obligations 56

 

 iii



TABLE OF CONTENTS

(continued) 

Page

  Section 8.3 Additional Conditions to Buyer’s Obligations 57 Article IX
TERMINATION 57   Section 9.1 Termination 57   Section 9.2 Extension of Long Stop
Date 58   Section 9.3 Effect of Termination 58 Article X INDEMNIFICATION AND
REMEDIES 58   Section 10.1 Survival 58   Section 10.2 Indemnification Provisions
for the Benefit of Buyer 59   Section 10.3 Indemnification Provisions for the
Benefit of Seller 60   Section 10.4 Indemnification Procedures; Matters
Involving Third Parties. 61   Section 10.5 Determination of Losses 62   Section
10.6 No Multiple Recoveries 62   Section 10.7 Limitations on Liability/Exclusive
Remedies 63   Section 10.8 Governing Law 63   Section 10.9 Jurisdiction; Consent
to Service of Process; Waiver 64   Section 10.10 Waiver of Jury Trial 64  
Section 10.11 Exculpation of Debt Lender 64 Article XI MISCELLANEOUS 64  
Section 11.1 Amendment 64   Section 11.2 Notices 65   Section 11.3 Public
Announcements 66   Section 11.4 Expenses 66   Section 11.5 Headings 66   Section
11.6 No Strict Construction 66   Section 11.7 Severability 66

 

 iv



TABLE OF CONTENTS

(continued) 

Page



  Section 11.8 Assignment 67   Section 11.9 Parties in Interest 67   Section
11.10 Failure or Indulgence Not Waiver 67   Section 11.11 Seller Disclosure
Schedule 67   Section 11.12 Time of the Essence 67   Section 11.13 Entire
Agreement 67   Section 11.14 Specific Performance 68   Section 11.15 Role of
Baker Botts L.L.P.; Waiver of Conflicts and Privilege 68   Section 11.16
Non-Recourse 68   Section 11.17 Bulk Transfer Laws 69   Section 11.18 Anti-Money
Laundering. 69   Section 11.19 Counterparts 69

 

 v



TABLE OF CONTENTS

(continued) 

EXHIBITS

 



Exhibit A Assignment of Contracts Exhibit B Backstop Guaranty Exhibit C
Knowledge Individuals Exhibit D Areas 1, 2 and 3 Maps Exhibit E Form 8-K

 

SELLER’S DISCLOSURE SCHEDULES



Section Description 1.1(a)    Excluded Intellectual Property 1.1(b)    Permitted
Liens 1.1(c)    Pipeline Assets 1.1(d)    Seller Officers and Directors
2.5(a)(i) Wire Transfer Instructions 2.7       Excluded Assets 3.3(a)    Seller
Third Person Consents 3.3(b)    Seller’s Authorizations from Governmental
Authorities 3.5       Ownership of the Purchased Shares 4.5(c)    Owned Real
Property 4.5(d)    Leased Real Property 4.6(b)    Material Company Contracts
4.6(c)    Seller Contracts 4.6(d)    Excluded Contracts 4.6(e)    Material
Contract Defaults 4.7(a)    Authorizations 4.8       Compliance with Law
4.9       Proceedings and Orders 4.10(a)   Compliance with Environmental Laws
4.10(b)   Environmental Permits 4.10(c)   Releases 4.11      Employee Matters
4.12      Taxes 4.13(a)   Unaudited Financial Statements

 

BUYER’S DISCLOSURE SCHEDULES

Section Description

5.3(a)        Buyer Third Person Consents 5.3(b)        Buyer’s Authorizations
from Governmental Authorities

 

 vi



TABLE OF CONTENTS

(continued) 

OTHER DISCLOSURE SCHEDULES

Schedule Description



6.1        Operation of the Business 6.2(g)        Credit Support Arrangements
7.4        Multi-Site Contracts 7.12        Cleaning Plan 8.2(c)        Closing
Consents

 

 vii

Execution Version

SHARE PURCHASE AGREEMENT

This SHARE PURCHASE AGREEMENT (this “Agreement”) is entered into effective as of
April 29, 2019 (the “Execution Date”), by and between ALON PARAMOUNT HOLDINGS,
INC., a Delaware corporation (“Seller”), and GCE HOLDINGS ACQUISITIONS, LLC, a
Delaware limited liability company (“Buyer”). Seller and Buyer may be referred
to herein individually as a “Party,” and collectively as the “Parties.”

RECITALS

A.       Seller is the sole record and beneficial owner of 1,000 shares of
common stock, par value $0.01 per share, (the “Purchased Shares”) of Alon
Bakersfield Property, Inc., a Delaware corporation (the “Company”);

B.       The Purchased Shares represent all of the issued and outstanding Equity
Interests (defined below) of the Company;

C.       Seller desires to sell and convey the Purchased Shares to Buyer and
Buyer desires to purchase and acquire the Purchased Shares from Seller; and

D.       The Company recently entered into that certain Settlement and Release
Agreement dated November 5, 2018 (the “Settlement Agreement”) by and among
Equilon Enterprises LLC, the Company, and certain Affiliates of the Company.

NOW, THEREFORE, in consideration of the foregoing premises and the
representations, warranties and covenants contained herein, the Parties agree as
follows:

Article I 

DEFINITIONS

Section 1.1              Definitions. As used in this Agreement (including in
the Recitals), the following terms shall have the following meanings:

“Accountant” means PricewaterhouseCoopers LLP or another independent accounting
firm mutually acceptable to the Parties.

“Affiliate” means, as to any specified Person, any other Person that directly,
or indirectly through one or more intermediaries or otherwise, controls, is
controlled by or is under common control with the specified Person. For purposes
of this definition, control of a Person means the power, direct or indirect, to
direct or cause the direction of the management or policies of such Person
whether by contract or otherwise, and ownership of 50% or more of the voting
securities of another Person shall create a rebuttable presumption that such
Person controls such other Person.

“Agreement” has the meaning given such term in the preamble of this Agreement
and includes all Exhibits and Schedules attached hereto or delivered pursuant
hereto.

“Allocation Schedule” has the meaning given such term in Section 7.2(k)(i).

“Allocation Schedule Notice of Disagreement” has the meaning given such term in
Section 7.2(k)(ii).

 

Execution Version

“Alon Marks” means any name incorporating “Alon,” “Delek,” “Paramount” or any
derivations thereof that would reasonably be expected to be confused therewith,
or any trademarks, service marks, trade dress, trade names, logos, corporate
names and domain names, insignia, imprints, brand identifications, and
advertising of Seller or its Affiliates and other similar indicia of origin, and
all goodwill associated therewith, and registrations of and applications to
register the foregoing, together with all other legal rights that arise in any
of the foregoing under Law.

“Applicable Rate” means a rate per annum which shall be equal to the sum of
LIBOR plus 2.0% and adjusted with each change in LIBOR, but in no event shall
the Applicable Rate be less than 6.5% per annum and shall not exceed the maximum
rate permitted by applicable Law.

“Area 1” has the meaning given such term in Schedule 7.12.

“Area 2” has the meaning given such term in Schedule 7.12.

“Area 3” has the meaning given such term in Schedule 7.12.

“Assets” means the Refinery, the Pipeline Assets, the Pipeline ROW Interests,
the Real Property Interests, improvements owned by the Company (except for
assets and properties sold, consumed or otherwise disposed of in the ordinary
course of business) and located on or attached or affixed to the Real Property
Interests, and all fixed assets, equipment and all other assets and rights owned
or leased by, or licensed to or used by the Company, in each case, used in the
day-to-day operation of the Business as it is currently operated, together with
any and all rights of the Company under the contracts and agreements to which
the Company is a party, and the rights to be assigned to the Company under the
Seller Contracts pursuant to this Agreement; but in all cases excluding the
Excluded Assets.

“Assignment of Contracts” means an assignment and assumption of contracts with
respect to the Seller Contracts in the form of Exhibit A attached hereto.

“Authorization” means any franchise, permit, license, authorization,
certificate, registration, exemption, concession, approval, variance, waiver,
right, settlement, compliance plan or other consent or approval granted or
issued by any Governmental Authority (i) under any Law, including any
Environmental Law, or (ii) under or pursuant to any Order or Material Contract
with any such Governmental Authority; provided, however, “Authorizations” shall
not include any license or permit issued by a Governmental Authority that grants
or authorizes any interest in a right-of-way or easement or similar rights
including the Pipeline ROW Interests.

“Backstop Guaranty” means the Backstop Guaranty to be executed and delivered at
the Closing from Buyer and the Company in favor of Seller and its Affiliates
(other than the Company), in the form of Exhibit B attached hereto.

“Books and Records” means all files, documents, instruments, papers, plans,
drawings, manuals, books and records (including electronically transmitted or
stored information, to the extent reasonably practicable) owned and used by or
for Seller or the Company and relating exclusively to the ownership of the
Assets or the conduct of the Business, excluding in each case any such items (i)
included in or relating to the Excluded Assets or Retained Liabilities, (ii) to
the extent comprising personal medical and other records relating to employees
which are prohibited by Laws or by Seller’s or its Affiliates’ internal policies
from being transferred to Buyer or the Company without consent of the relevant
employee, (iii) with respect to all corporate, financial, Tax and legal files,
documents, communications, instruments, papers, plans, drawings, manuals, books
and records related to the ownership of the Assets or conduct of the Business on
or prior to the Closing Date, (iv) to the extent disclosure or transfer is
prohibited or subject to payment of

 2

Execution Version

fee or consideration by any license or other agreement with a Person other than
Affiliates of Seller (other than the Company), or by Law, and for which no
consent to transfer has been received, until such time as consent has been
obtained (at which time such item shall be deemed to be part of the Books and
Records), (v) work product and attorney-client communications with any of
Seller’s or its Affiliates’ legal counsel (other than the Company’s legal
counsel after the Closing), (vi) prepared in connection with or relating in any
way to the Contemplated Transactions, including bids received from other Persons
and analyses relating in any way to the Assets or Business, (vii) whose delivery
or transfer would violate any confidentiality agreements or cause a waiver of
any attorney-client or work-product privilege available to Seller or its
Affiliates (other than the Company), (viii) relating to Seller’s or its
Affiliates’ inter-company or intra-company feedstock and product pricing
information, internal transfer prices, and hedging activity records, (ix) to the
extent that the disclosure of the particular terms of a contract, in the
reasonable judgment of Seller, would violate any antitrust or similar Law, (x)
containing financial or other data or information that is co-mingled or
otherwise integrated with the data or information of Seller and its Affiliates
(other than the Company) and cannot be segregated with Commercially Reasonable
Efforts by Seller or its Affiliates (other than the Company), (xi) email
communications of Seller and its Affiliates prior to the Closing, and (xii) that
(a) are archived at locations controlled or managed by third parties and (b) are
not clearly, solely, and exclusively related to the Assets or the Business and
cannot be readily identified as such through the exercise of Commercially
Reasonable Efforts.

“Breach Notice” has the meaning given such term in Section 6.3.

“Business” means the business conducted by the Company in accordance with recent
past practices, including the ownership, operation and use of the Refinery, the
Pipeline Assets, and other Assets.

“Business Day” means a day other than Saturday, Sunday or any day on which
commercial banks located in the State of New York are authorized or obligated to
close.

“Buyer” has the meaning given such term in the preamble of this Agreement.

“Buyer Disclosure Schedule” means the disclosure schedule letter delivered by
Buyer to Seller simultaneously with the execution of this Agreement. The Buyer
Disclosure Schedule has been arranged in sections corresponding to the numbered
sections of this Agreement.

“Buyer Indemnitees” means Buyer, its Affiliates (including the Company
post-Closing) and their respective officers, directors, managers, employees,
agents, representatives (including any officers, directors, managers, employees,
agents or representatives of the Company appointed or retained by Buyer or the
Company after the Closing or otherwise acting at the direction of Buyer, the
Company or Buyer’s Affiliates after the Closing) and their permitted successors
or assigns.

“Buyer Tax Returns” has the meaning given such term in Section 7.2(a)(ii).

“Buyer Third Person Consent” means any Third Person Consent required under
(i) any Governing Document of Buyer, or (ii) any contract to which Buyer is a
party or by which it or its assets is bound.

“CAO” has the meaning set forth in Section 7.13(a).

“Carve-Out Financials” has the meaning set forth in Section 6.9(b).

“Change in Control” means, and shall be deemed to have occurred upon any
transaction, or series of related transactions, that results or would reasonably
be likely to result in the transfer to a non-Affiliate, whether directly or
indirectly including by operation of law, of fifty percent (50%) or more of the
Equity

 3

Execution Version

Interests of Buyer or the Company, including the transfer of fifty percent (50%)
or more of the Equity Interests in any business entity that owns or controls,
directly or indirectly, fifty percent (50%) or more of the Equity Interests of
Buyer.

“Childhood Lead Fees” has the meaning given such term in Section 7.14.

“Claim” means any demand, claim, complaint, notice of violation or any other
assertion of an Obligation, whether written or oral, for any Loss, specific
performance, injunctive relief, remediation or other equitable relief whether or
not ultimately determined to be valid.

“Cleaning Plan” has the meaning given such term in Schedule 7.12.

“Cleaning Work” has the meaning given such term in Schedule 7.12.

“Closing” has the meaning given such term in Section 2.4(a).

“Closing Date” has the meaning given such term in Section 2.4(a).

“Closing Date Payment” has the meaning given such term in Section 2.5(a)(i).

“Code” means the Internal Revenue Code of 1986, as amended.

“Commercial Tax Agreement” means a commercial and customary contract that is
entered into in the ordinary course of business the principal purpose of which
does not relate to Taxes but contains agreements or arrangements relating to the
apportionment, sharing, assignment, or allocation of Taxes (such as financing
agreements with Tax gross-up obligations or leases with Tax escalation
provisions).

“Commercially Reasonable Efforts” means efforts which are commercially
reasonable to enable a Person, directly or indirectly, to satisfy a condition to
or otherwise assist in the consummation of a desired result and which do not (a)
require, unless expressly provided otherwise, the performing Person to sell any
assets, pursue any litigation or pay, incur, convey, endure or deliver any
material monetary payments or other form of consideration, whether tangible or
intangible, including any property, detriment, debt, right, license, obligation,
waiver or release, or (b) cause a material adverse effect on the ongoing
business of Seller or its Affiliates.

“Company” has the meaning given such term in the Recitals of this Agreement.

“Company Assumed Liabilities” has the meaning given such term in Section 2.6(a).

“Company Environmental Liabilities” means any and all Orders, Claims, Losses or
Obligations whatsoever, including required capital expenditures, arising from or
related to Environmental Laws to the extent related to the Company, the Assets
or the Business, whether known or unknown and whether arising, occurred or
accrued before or after the Closing, including those related to Third Party
Claims or Proceedings, actual or threatened Releases of Hazardous Materials,
off-site treatment, storage, recycling, or disposal and off-site migrations of
Hazardous Materials, the de-commissioning, demolition, removal, abandonment
(including abandonment in place) or closing of any Assets or portions thereof
after the Closing regardless of the extent to which such Assets or portions
thereof were idled, abandoned or closed prior to the Closing Date, or any fine,
penalty or other cost assessed in connection with any alleged or actual
violation(s) of Environmental Laws.

 4

Execution Version

“Confidentiality Agreement” means that certain Confidentiality Agreement, dated
January 4, 2018, by and between Delek US Holdings, Inc. and Buyer.

“Consolidated Group” means any affiliated, combined, consolidated, unitary, or
similar group with respect to any Tax, including any affiliated group within the
meaning of Section 1504 of the Code electing to file consolidated U.S. federal
income Tax Returns and any similar group under foreign, state, or local Law.

“Contemplated Transactions” means the transactions contemplated by this
Agreement, including: (i) the sale of the Purchased Shares to Buyer; (ii) the
execution and delivery of the Related Agreements; and (iii) the performance by
the Parties of their respective covenants and obligations under this Agreement.

“Contractors” has the meaning given such term in Schedule 7.12.

“Credit Support Arrangements” has the meaning given such term in Section 6.2(g).

“Current Representation” has the meaning given such term in Section 11.15.

“Data Room” means the electronic data room maintained by SharePoint on behalf of
Seller for the posting of documents for review by Buyer in connection with the
Contemplated Transactions.

“Debt Commitment Letter” has the meaning set forth in Section 5.9(a).

“Debt Financing” has the meaning set forth in Section 5.9(a).

“Debt Lender” has the meaning set forth in Section 5.9(a).

“De Minimis Amount” has the meaning given such term in Section 10.2(c).

“Deposit” has the meaning given such term in Section 2.2.

“Deposit Return Event” means the termination of this Agreement by Buyer pursuant
to Section 9.1(d) so long as the failure to Close in such circumstance is solely
due to a failure to satisfy the Closing conditions set forth in Section 8.3(a)
or Section 8.3(b) (other than the execution and delivery of the Closing
certificate from an executive officer of Seller).

“Designated Person” has the meaning given such term in Section 11.15.

“Designated Tanks” has the meaning given such term in Schedule 7.12.

“Diligence Representative” has the meaning given such term in Section 6.4(a).

“Direct Claim” has the meaning given such term in Section 10.4(g).

“Disputed Tax Issue” has the meaning given such term in Section 7.2(a)(i).

“Dollars” and the symbol “$” mean the lawful currency of the United States of
America.

“Environmental Condition” means any condition at, on, under, within or migrating
from any tangible Assets, in each case arising out of the presence or Release of
any Hazardous Materials on, at or underlying the Real Property Interests or the
Pipeline ROW Interests.

 5

Execution Version

“Environmental Law” means any Law or Authorization pertaining to public or
employee exposure to Hazardous Materials, pollution, the environment or the
protection of fish, wildlife or natural resources. For the avoidance of doubt,
due to the inclusion of the word “applicable” in the definition of “Law”
incorporated into this definition, any references in this Agreement to “any
Environmental Law” or “any applicable Environmental Law” shall have the same
meaning.

“Environmental Permit” means any permit, license, franchise, approval,
authorization, letter, clearance, consent, waiver, closure, exemption, decision
or other action required under or issued, granted, given, authorized by or made
pursuant to Environmental Law.

“Equity Commitment Letter” has the meaning set forth in Section 5.9(a).

“Equity Financing” has the meaning set forth in Section 5.9(a).

“Equity Interests” means capital stock, partnership or membership interests or
units (whether general or limited), other equity interests, and any other
interest or participation that confers on a Person the right to receive a share
of the profits and losses of, or distribution of assets of, the issuing entity.

“Equity Source” has the meaning set forth in Section 5.9(a).

“Equity Securities” means (i) Equity Interests, (ii) subscriptions, calls,
warrants, options or commitments of any kind or character relating to, or
entitling any Person to acquire, any Equity Interests and (iii) securities
convertible into or exercisable or exchangeable for shares of Equity Interests.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate” means any person or entity that would be treated as a “single
employer” together with the Company under Section 414(b), (c), (m) or (o) of the
Code.

“Excluded Assets” has the meaning given such term in Section 2.7.

“Excluded Asset Transfer” has the meaning given such term in Section 2.7.

“Excluded Contracts” has the meaning given such term in Section 4.6(d).

“Excluded Intellectual Property” means the intellectual property and
intellectual technology systems set forth in Section 1.1(a) of the Seller
Disclosure Schedule.

“Execution Date” has the meaning given such term in the preamble of this
Agreement.

“Extension Payment” has the meaning given such term in Section 9.2.

“Financings” has the meaning set forth in Section 5.9(a).

“Financing Commitments” has the meaning set forth in Section 5.9(b).

“Financing Sources” means the Persons that have committed to provide or
otherwise entered into agreements in connection with the Financings or other
financings in connection with the Contemplated Transactions, including the
parties to the Financing Commitments and any joinder agreements or credit
agreements relating thereto.

“Fundamental Representations” has the meaning given such term in Section 10.1.

 6

Execution Version

“GAAP” means generally accepted accounting principles in the United States.

“Governmental Authority” means any national, federal, regional, state, local or
other governmental agency, authority, administrative agency, regulatory body,
commission, board, bureau, instrumentality, court or arbitral tribunal having
governmental or quasi-governmental powers.

“Governing Documents” means the articles of incorporation, certificate of
incorporation, charter, bylaws, articles or certificate of formation,
regulations, limited liability company agreement, operating agreement,
certificate of limited partnership, partnership agreement, and all other similar
documents, instruments or certificates executed, adopted, or filed in connection
with the formation, organization or governance of a Person, including any
amendments thereto.

“Hazardous Materials” means (i) any chemicals, materials or substances in any
form or state (including whether solid, liquid, gaseous, semisolid, or any
combination thereof, whether waste materials, raw materials, chemicals, finished
products, by-products, degradation products or any other materials or articles,
which are listed, defined or otherwise designated as hazardous, toxic or
dangerous) and as such are regulated under any Environmental Law, including
asbestos, and lead-containing paints or coatings, (ii) any petroleum (including
crude oil), petroleum derivatives, petroleum products or by-products of
petroleum refining or any oxygenate (including degradation products) in any
fuel, and (iii) any other chemical, substance or waste that is regulated by any
Environmental Law.

“Indemnification Cap” has the meaning given such term in Section 10.2(e).

“Indemnification Deductible” has the meaning given such term in Section 10.2(d).

“Indemnified Party” has the meaning given such term in Section 10.4(a).

“Indemnifying Party” has the meaning given such term in Section 10.4(a).

“Intellectual Property” means all material trademarks, tradenames, copyrights,
technology, know-how and processes necessary for the conduct of the Business as
current conducted by the Company, whether such intellectual property is owned or
licensed to the Company.

“Interim Period” means the period of time from the Execution Date until the
earlier of the Closing or the termination of this Agreement pursuant to Article
IX.

“IRS” means the U.S. Internal Revenue Service.

“Knowledge” and “Known” mean, in the case of Seller, the actual knowledge of the
individuals listed in Part I of Exhibit C, obtained in the normal course of
their respective duties as officers, employees or consultants of Seller or any
of its Affiliates, without independent investigation or inquiry and, in the case
of Buyer, the actual knowledge of the individuals listed on Part II of
Exhibit C, obtained in the normal course of their respective duties as officers,
employees or consultants of Buyer or any of its Affiliates, without independent
investigation or inquiry.

“Law” means any applicable law (including common law), statute or ordinance of
any nation or state, including the United States of America, and any political
subdivision thereof, including any state of the United States of America, any
regulation, policy, protocol, proclamation or executive order promulgated by any
Governmental Authority, any rule or regulation of any self-regulatory
organization such as a securities exchange, or any applicable Order of any court
or other Governmental Authority having the effect

 7

Execution Version

of law in any such jurisdiction. For the avoidance of doubt, any references
herein to “any Law” shall, as indicated by this definition, be deemed to refer
only to such Law as is applicable in the circumstances.

“Leased Real Property” has the meaning given such term in Section 4.5(d).

“LIBOR” means for each applicable day, the rate stated in the “Money Rates”
section of The Wall Street Journal published on such day as the one (1) month
London Interbank Offered Rate applicable to Dollar deposits in the London
interbank market; and if The Wall Street Journal is not published on such day,
then the aforesaid rate in the most recent edition of The Wall Street Journal
preceding such day shall be utilized for such day (or on any successor to or
substitute for such service in the event such service ceases, providing rate
quotations comparable to those currently provided of such service, for purposes
of providing quotations of interest rates applicable to Dollar deposits in the
London interbank market).

“Licensed Technology Rights” has the meaning given such term in Section 7.9(a).

“Lien” means any mortgage, pledge, security interest, deed of trust, right of
first refusal or first offer, floating charge or other charge of any kind
(including any agreement to give any of the foregoing), any conditional sale or
other title retention agreement, or the filing of or agreement to give any
security interest, charge or financing statement under the Laws of any
jurisdiction.

“Long Stop Date” means August 27, 2019 unless Buyer extends such date to
September 27, 2019 as permitted and pursuant to Section 9.2.

“Loss” means, subject to Section 10.5 and Section 10.7, any and all damages,
penalties, fines, assessments, Taxes, charges, costs, Obligations, losses,
expenses and fees, including costs of investigation, court costs, costs of
defense and reasonable fees of attorneys, accountants and other professional
advisors and expert witnesses in connection therewith.

“Material Adverse Effect” means an effect, event, fact, circumstance or
development (“Effects”) that, individually or in the aggregate, has had, or
would reasonably be expected to have a material adverse effect on the business,
properties, financial condition or results of operations of the Company as
currently conducted, taken as a whole; provided, however, that in no event shall
any Effect that results from any of the following be deemed to constitute a
Material Adverse Effect: (a) this Agreement or any actions required to be taken
in compliance with this Agreement, the Contemplated Transactions, or the
pendency or announcement thereof, (b) changes or conditions generally affecting
the petroleum refining, marketing and transportation industry or the renewable
diesel industry (including feedstock pricing, refining, marketing,
transportation, terminalling and trading, generally or regionally), (c) changes
in general economic, capital market, regulatory or political conditions in the
United States or elsewhere (including interest rate and currency fluctuations),
(d) changes or proposed changes in Law occurring after the Execution Date,
(e) changes or proposed changes in accounting principles or GAAP occurring after
the Execution Date, (f) acts of war, insurrection, sabotage or terrorism
occurring after the Execution Date, other than such acts that are specifically
directed towards the Company or the Assets, or (g) the Company’s failure, in and
of itself, to meet operational or financial expectations or projections other
than as a result of a breach of this Agreement by the Company or Seller.

“Material Company Contract” has the meaning given such term in Section 4.6(b).

“Material Contract” has the meaning given such term in Section 4.6(a).

“Measurement Time” means 11:59 p.m. Pacific Time on the Closing Date.

 8

Execution Version

“Multi-Site Contract” has the meaning given such term in Section 7.4.

“Multi-Site License” has the meaning given such term in Section 7.9(a).

“New Seller Information” has the meaning given such term in Section 6.7(a).

“NORM” has the meaning given such term in Section 7.13(b).

“Obligations” means, with respect to any Person, any duties, liabilities,
covenants and obligations of such Person, whether vested or unvested, absolute
or contingent, conditional or unconditional, primary or secondary, direct or
indirect, known or unknown, asserted or unasserted, disputed or undisputed,
matured or unmatured, accrued or unaccrued, liquidated or unliquidated, secured
or unsecured, joint or several, due or to become due, and whether contractual,
statutory or otherwise.

“Order” means any order, writ, ruling, decision, verdict, decree, assessment,
award (including arbitration awards), judgment, stipulation, injunction, or
other determination, decision or finding by, before, or under the supervision of
any Governmental Authority.

“Other Tax Contest” has the meaning given such term in Section 7.2(d)(iii).

“Owned Real Property” has the meaning given such term in Section 4.5(c).

“Party” and “Parties” have the respective meanings given such terms in the
preamble of this Agreement.

“PCBs” has the meaning given such term in Section 7.13(b).

“Permitted Lien” means:

(i)       inchoate Liens and charges imposed by Law (other than for Taxes) and
incidental to the construction, maintenance, development or operation of the
Company’s properties or the operation of the Business, if payment of the
obligation secured thereby is not yet due or if the validity or amount of which
is being contested in good faith by the Company by appropriate action, as
applicable;

(ii)       statutory Liens for Taxes, assessments, Obligations under workers’
compensation or other social welfare legislation or other requirements, charges
or levies of any Governmental Authority in each case not yet delinquent or which
are being contested in good faith by the Company by appropriate proceedings;

(iii)       easements, servitudes, rights-of-way and other rights, exceptions,
reservations, conditions, limitations, covenants and other restrictions on the
Real Property Interests (A) of record or contained in any lease of such Real
Property Interest or portion thereof, or (B) that do not materially interfere
with, materially impair or materially impede the operation, value or use of the
Assets affected thereby;

(iv)       pledges and deposits to secure the performance of bids, tenders,
trade or government contracts (other than for repayment of borrowed money),
leases, licenses, statutory Obligations (other than for Taxes), surety bonds,
performance bonds, completion bonds and other Obligations (other than for Taxes)
of a like kind as set forth in Section 1.1(b) of the Seller Disclosure Schedule
or as otherwise incurred in the ordinary course of business that do not
materially interfere with, impair or impede the Business as currently conducted
by the Company;

 9

Execution Version

(v)       any Liens (other than for Taxes) consisting of (A) rights reserved to
or vested in any Governmental Authority to control or regulate any property of
the Company, or to limit the use of such property in any manner which does not
materially impair the use of such property for the purposes for which it is held
by the Company, (B) Obligations to any Governmental Authority with respect to
any Authorization and the rights reserved or vested in any Governmental
Authority to terminate any such Authorization or to condemn or expropriate any
property, or (C) zoning or other land use or environmental laws and ordinances
of any Governmental Authority, in each case that do not materially detract from
the value or marketability of the property affected or interfere with, impede or
impair the Business as currently conducted by the Company;

(vi)       mechanics’ and materialmen’s Liens and similar charges not filed of
record and not delinquent;

(vii)       mechanics’ and materialmen’s Liens and similar charges filed of
record but (A) are being contested in good faith by appropriate action, (B) for
which the Company is the beneficiary of a contractual indemnity from another
Person, or (C) for which the applicable statutory foreclosure period or other
enforcement rights have lapsed;

(viii)       mechanics’ and materialmen’s Liens and similar charges filed of
record and not included in clause (vii) above for which Seller has bonded around
on or before the Closing;

(ix)       Liens in respect of Orders with respect to which an appeal or other
proceeding for review is being prosecuted and with respect to which a stay of
execution pending such appeal or such proceeding for review has been obtained;

(x)       any Lien or title imperfection with respect to the Assets created by
or resulting from any act or omission by, at the direction of or on behalf of
Buyer; and

(xi)       Liens that will be paid in full or released on or prior to the
Closing Date.

“Person” means an individual, partnership, limited liability company,
corporation, joint stock company, trust, estate, joint venture, association or
unincorporated organization, or any other form of business or professional
entity.

“Pipeline Assets” means, collectively, the DOT pipelines set forth in Section
1.1(c) of the Seller Disclosure Schedule and oil, natural gas and gas gathering
lines and all current appurtenances, facilities, fixtures, pumps, valves, meters
and other equipment all directly related to such pipelines.

“Pipeline ROW Interests” means the parcels of land and waterways which the
Company has the right to use, traverse or occupy under easements, rights-of-way,
franchises, permits, licenses and other rights to or interests in relating to
the installation, construction, ownership, maintenance and repair of the
Pipeline Assets.

“Post-Closing Representation” has the meaning given such term in Section 11.15.

“Pre-Closing Cleaning Contracts” has the meaning given such term in Schedule
7.12.

“Pre-Closing Tax Contest” has the meaning given such term in Section 7.2(d)(ii).

“Pre-Closing Tax Period” means all taxable periods ending on or prior to the
Closing Date and the portion of any Straddle Period through the end of the
Closing Date.

 10

Execution Version

“Pre-Transaction Claims” has the meaning given such term in Section 7.11(a).

“Pre-Transaction Matters” has the meaning given such term in Section 7.11(a).

“Privileged Communications” has the meaning given such term in Section 11.15.

“Proceeding” means any action, case, lawsuit, arbitration, mediation,
investigation, hearing, audit, examination or other proceeding (including
regulatory or administrative proceedings) at law or in equity, commenced,
brought, conducted or heard by or before, any Governmental Authority, or any
mediator, arbitrator or board of arbitration. For the avoidance of doubt, the
term “Proceeding” does not include Orders.

“Property Tax” has the meaning given such term in Section 7.2(b)(i).

“Purchase Price” has the meaning given such term in Section 2.3.

“Purchased Shares” has the meaning given such term in the Recitals of this
Agreement.

“Real Property Interests” means the real property interests owned by or leased
to the Company, together with all fixtures, buildings and other structures,
facilities or improvements currently or hereafter located thereon prior to the
Closing and all easements, licenses, rights, appurtenances, right-of-way
agreements, option agreements, use agreements and similar land-related
agreements or interests relating to the foregoing but excluding the Pipeline ROW
Interests.

“Reclaimed Oil” has the meaning given such term in Schedule 7.12.

“Reimbursement Amount” has the meaning given such term in Schedule 7.12.

“Refinery” means the Company’s crude oil refinery located in Kern County,
California approximately three miles west of downtown Bakersfield, California,
with a throughput capacity of 70,000 barrels per day, and the supporting
operations network situated on approximately 587 acres.

“Refund Conditions” has the meaning given such term in Section 2.2.

“Related Agreements” means the agreements, documents and instruments listed in
Section 2.5 and any other agreements, documents and instruments executed and
delivered pursuant to this Agreement including the Backstop Guaranty.

“Release” means any actual or threatened release, spilling, leaking, pumping,
pouring, emitting, emptying, discharging, injecting, escaping, leaching,
dumping, abandonment, disposing or allowing to escape or migrate into or through
the environment (including, without limitation, ambient air (indoor or outdoor),
surface water, groundwater, land surface or subsurface strata or within any
building, structure, facility or fixture).

“Retained Liabilities” has the meaning given such term in Section 2.6(b).

“Section 336(e) Agreement” has the meaning given such term in Section 7.2(j)(i).

“Section 336(e) Elections” has the meaning given such term in Section 7.2(j)(i).

“Securities Act” has the meaning given such term in Section 3.5.

 11

Execution Version

“Seller” has the meaning given such term in the preamble of this Agreement.

“Seller Consolidated Group” means any Consolidated Group of which each of (a)
the Company and (b) Seller or an Affiliate of Seller (other than the Company),
is or was a member on or prior to the Closing Date.

“Seller Contracts” has the meaning given such term in Section 4.6(c).

“Seller Counsel” has the meaning given such term in Section 11.15.

“Seller Disclosure Schedule” means the disclosure schedule letter delivered by
Seller to Buyer simultaneously with the execution of this Agreement. The Seller
Disclosure Schedule has been arranged in sections corresponding to the numbered
sections of this Agreement.

“Seller Indemnitees” means Seller, its Affiliates (excluding the Company
post-Closing) and their respective officers, directors, employees, agents,
representatives (including any officers, directors, managers, employees, agents
or representatives of the Company to the extent acting at the direction of
Seller or its Affiliates prior to the Closing), and their permitted successors
or assigns.

“Seller Officers and Directors” means those individuals identified as “Seller
Officers and Directors” in Section 1.1(d) of the Seller Disclosure Schedule,
being all individuals holding positions with the Company.

“Seller Policies” has the meaning given such term in Section 7.1(a).

“Seller Tax Returns” has the meaning given such term in Section 7.2(a)(i).

“Seller Taxes” means any and all Taxes, without duplication, (A) imposed on the
Company for any Pre-Closing Tax Period (as determined in accordance with Section
7.2(b) for Straddle Periods); (B) of another Person (including the Seller and
its Affiliates) imposed on the Company pursuant to Treasury Regulation Section
1.1502-6 or any analogous state, local or foreign Law or by reason of the
Company having been a member of any consolidated, combined or unitary group
(including the Seller Consolidated Group) on or before the Closing Date; (C) of
another Person imposed on the Company pursuant to any contractual agreement
entered into prior to Closing; (D) of another Person imposed on the Company as a
transferee or successor, by Law or otherwise, which Taxes relate to an event or
transaction occurring prior to Closing; and (E) attributable to a breach of a
representation or warranty in Section 4.12 or a Seller covenant in Section 7.2;
provided, however, that (i) Seller shall have no obligation to indemnify the
Buyer Indemnitees from and against any Claims and Losses arising out of or
related to Taxes described in subclause (A) if such Taxes are attributable to
transactions occurring on the Closing Date after the Closing that are outside
the ordinary course of business (other than any such transactions specifically
contemplated by this Agreement) and (ii) Seller Taxes shall not include any Tax
liabilities of the Company that actually reduced the Closing Date Payment
pursuant to Section 2.5(a)(i)(2).

“Seller Third Person Consent” means any Third Person Consent required under
(i) any Governing Document of Seller or the Company, or (ii) any Material
Contract to which Seller or the Company is a party or by which Seller or any of
its assets is bound.

“Seller Transaction Expenses” means the aggregate amount of all out-of-pocket
fees and expenses, incurred by, or to be paid by, the Company relating to the
negotiation, preparation or execution of this Agreement or any documents or
agreements contemplated hereby or the performance or consummation of the
pre-Closing transactions contemplated hereby and thereby, which shall include
(a) any fees and

 12

Execution Version

expenses associated with obtaining necessary or appropriate waivers, consents or
approvals of any Governmental Authority or third parties on behalf of Seller or
the Company, (b) any fees or expenses associated with obtaining the release and
termination of any Liens (other than Permitted Liens), (c) all brokers’ or
finders’ fees, and (d) fees and expenses of counsel, advisors, consultants,
investment bankers, accountants, auditors and experts, in all cases, whether
payable prior to or on the Closing Date or thereafter. For avoidance of doubt,
Seller Transaction Expenses shall not include any expenses incurred by the
Company on or after the Closing at the direction or request of Buyer or its
Affiliates (including the Company beginning after the Closing Date).

“Settlement Agreement” has the meaning given such term in the Recitals of this
Agreement.

“Straddle Period” means any taxable period that begins on or before and ends
after the Closing Date.

“Tax” means all United States federal, state, provincial, local or foreign
income, profits, accumulated earnings, personal holding company, estimated,
gross receipts, windfall profits, sales, use, transfer, value added, severance,
franchise, capital gains, capital stock, withholding, ad valorem, employment,
unemployment, workers’ compensation, occupation, occupancy, production, social
security, disability, wage, payroll, stamp, registration, premium, goods and
services, real property, personal property, intangible property, excise, general
excise, alternative or add-on minimum, customs, or environmental taxes, and any
other taxes, charges, fees, levies or other similar assessments or liabilities
in the nature of a tax imposed by a Governmental Authority whether computed on a
separate, consolidated, unitary or combined basis or in any other manner,
whether or not shown on a Tax Return, together with any interest, fines,
penalties, or additions to tax attributable to or imposed with respect thereto,
whether or not disputed.

“Tax Contest” has the meaning given such term in Section 7.2(d)(i).

“Tax Refund” has the meaning given such term in Section 7.2(e).

“Tax Return” means any return, estimated return, declaration, report, claim for
refund, or information return or statement or similar statement or document
relating to Taxes, including any schedule or attachment thereto and any
amendment thereof.

“Tax Sharing Agreement” means an agreement (other than a Commercial Tax
Agreement) the principal purpose of which is the sharing or allocation of or
indemnification for Taxes.

“Taxing Authority” means, with respect to any Tax, the Governmental Authority
that imposes such Tax and the Governmental Authority charged with the collection
of such Tax, including any Governmental Authority that imposes, or is charged
with collecting, social security or similar charges or premiums.

“Third-Party Claim” has the meaning given such term in Section 10.4(b).

“Third Person Consent” means any approval, consent, amendment or waiver of a
Person that is required in order to effect the Contemplated Transactions or any
part thereof, including waivers and consents by lenders and waivers of transfer
or change of control restrictions; provided that Third Person Consents shall not
include Authorizations.

“Title Commitment” means that certain Preliminary Report, effective March 6,
2019, obtained by Seller issued by the Title Company for Delek US Holdings, Inc.

“Title Company” means Chicago Title Company Insurance.

 13

Execution Version

“Title Policies” has the meaning given such term in Section 6.10.

“Transfer Taxes” has the meaning given such term in Section 7.2(g).

“Treasury Regulation” means the regulations promulgated under the Code by the
United States Department of Treasury.

“Unaudited Financial Statements” has the meaning given such term in Section
4.13(a).

Section 1.2              Construction. Whenever the context requires, the gender
of all words used in this Agreement includes the masculine, feminine and neuter
and terms defined in the singular have the corresponding meanings in the plural,
and vice versa. All references to Articles and Sections refer to articles and
sections of this Agreement, all references to Exhibits refer to exhibits to this
Agreement and all references to Schedules refer to Schedules to this Agreement
(including the Seller Disclosure Schedule and the Buyer Disclosure Schedule),
whether such Exhibits and Schedules are attached hereto or delivered pursuant
hereto, and are made a part of this Agreement for all purposes. Except as this
Agreement otherwise specifies, all references herein to any Law defined or
referred to herein are references to that Law (and any rules and regulations
promulgated thereunder), as the same may have been (or may hereafter be) amended
from time to time; provided, however, that any references to any Law in Article
III, Article IV or Article V (or, as used in any Section in any such Article,
any references to any Law included in any defined term used in Article III,
Article IV or Article V) are references to that Law (and any rules and
regulations promulgated thereunder), as the same may have been amended,
interpreted and applied through the Closing Date. In the event of any conflict
between the main body of this Agreement and the Exhibits and Schedules hereto,
the provisions of the main body of this Agreement shall prevail, but only with
respect to the application of the provisions hereof or the interpretation of any
of the provisions hereof. The word “includes” or “including” means “including,
but not limited to,” unless the context otherwise requires. The words “shall”
and “will” are used interchangeably and have the same meaning. The words “this
Agreement,” “hereof,” “hereby,” “herein,” “hereunder” and similar terms in this
Agreement shall refer to this Agreement as a whole and not to any particular
Section or Article in which such words appear. If a word or phrase is defined,
its other grammatical forms have a corresponding meaning. Whenever this
Agreement refers to a number of days, such number shall refer to calendar days
unless Business Days are specified. The language used in this Agreement will be
deemed to be the language the Parties have chosen to express their mutual
intent, and no rule of strict construction will be applied against any Party. A
defined term has its defined meaning throughout this Agreement and each Exhibit
and Schedule to this Agreement, regardless of whether it appears before or after
the place where it is defined. The term “cost” includes expense, and the term
“expense” includes cost. All references to a specific time of day in this
Agreement shall be based upon Pacific Standard Time or Pacific Daylight Time, as
applicable, on the date in question unless otherwise specified. The word “or”
will have the inclusive meaning represented by the phrase “and/or” unless the
context requires otherwise. Time periods within or following which any payment
is to be made or an act is to be done shall be calculated by excluding the day
on which the time period commences and including the day on which the time
period ends and by extending the period to the next Business Day following if
the last day of the time period is not a Business Day. For purposes of Article
III or Article IV, the words “delivered to,” “provided to,” “made available to”
or words of similar import mean posted to the Data Room, made available at the
Refinery, or physically delivered to Buyer, in each case, as of the Execution
Date.

 14

Execution Version

Article II

PURCHASE AND SALE

Section 2.1              Transfer of Purchased Shares. Subject to and in
accordance with the terms of this Agreement, Seller agrees to sell, assign,
transfer, convey and deliver the Purchased Shares to Buyer, and Buyer agrees to
purchase and accept the Purchased Shares from Seller, for and in consideration
of the Purchase Price and the other covenants and agreements of the Parties
herein.

Section 2.2              Deposit. Simultaneously with the execution of this
Agreement, Buyer shall pay Seller, by wire transfer or delivery of other
immediately available funds to an account, or accounts, designated by Seller, a
deposit against the Purchase Price in an amount equal to $500,000 (the
“Deposit”), as consideration for Seller’s entry into this Agreement. This
Agreement will not become a legally binding and enforceable obligation of Seller
unless and until the Deposit is received by Seller. The Deposit shall be
non-refundable in that it shall not be returned to Buyer unless, and only in the
event, all of the following events (the “Refund Conditions”) occur: (a) this
Agreement is terminated by Buyer or by Seller as permitted herein, and (b) a
Deposit Return Event shall have occurred. Within ten (10) days following the
occurrence of the Refund Conditions, Seller shall transfer to Buyer, by wire
transfer or delivery of other immediately available funds to an account
designated by Buyer, a cash amount equal to the Deposit. If the Closing occurs,
an amount equal to the Deposit will be applied to the Purchase Price as provided
in Section 2.5(a)(i). Seller shall retain all interest or earnings received on
the Deposit unless the Parties otherwise expressly agree.

Section 2.3              Purchase Price. As consideration for the sale and
transfer of the Purchased Shares, Buyer shall pay to Seller an amount equal to
Twenty Million Dollars ($20,000,000) (the “Purchase Price”). The Purchase Price
shall be payable at the Closing pursuant to Section 2.5(a)(i).

Section 2.4              Closing; Closing Date.

(a)                The closing of the Contemplated Transactions (the “Closing”)
shall take place at such place as Buyer and Seller may mutually agree, including
by electronic exchange of documents and funds, at 10:00 a.m. at the site of the
Closing on the second (2nd) Business Day after the satisfaction or waiver of the
conditions contained in Article VIII (other than those conditions that by their
nature are to be fulfilled at Closing, but subject to the satisfaction or due
waiver of those conditions on the Closing Date), or on such other date as Seller
and Buyer may mutually agree; provided, however, that, if such second (2nd)
Business Day is not the first day of the calendar month, then the Closing Date
shall be the first day of the calendar month next following the month in which
such second (2nd) Business Day occurs; provided, that, all of the conditions to
the obligations of the Parties to consummate the Contemplated Transactions
(other than conditions with respect to actions each Party will take at the
Closing) as of such date shall continue to be satisfied or waived. The date of
the Closing is referred to in this Agreement as the “Closing Date.”

(b)                Upon release of the documents and receipt of payments as
contemplated by and in accordance with Section 2.5, the Closing shall be deemed
to have occurred and legal title to and beneficial ownership and risk of loss of
the Purchased Shares shall be deemed to have passed to Buyer and all right,
title and interest in and to the Closing Date Payment shall be deemed to have
passed to Seller.

(c)                Buyer shall assume operational control of the Company, the
Assets, and the Business on the Closing Date upon actual consummation of the
Closing on that day including Seller’s receipt of the Closing Date Payment by
wire transfer of immediately available funds as provided below. Prior to and
until the consummation of the Closing on the Closing Date, Seller shall conduct
the operations in accordance with Section 6.1 and all covenants, obligations and
standards set forth in this Agreement with

 15

Execution Version

respect to operations during the Interim Period until Buyer assumes operational
control of the Company as provided in the preceding sentence. After the
consummation of the Closing, Buyer shall cause the Company to operate the Assets
for the remainder of the Closing Date pursuant to Section 7.5.

Section 2.5              Deliveries at the Closing. At the Closing, the
following events shall occur:

(a)                Buyer shall execute and deliver, or cause to be delivered, to
Seller:

(i)         An amount (the “Closing Date Payment”) equal to the Purchase Price,

(1)less, the Deposit,

(2)less, the Extension Payment if received by Seller prior to Closing,

(3)less, an amount equal to Seller’s estimate of ad valorem Property Taxes of
the Company for the Pre-Closing Tax Period (based upon the most recent property
tax bills available), and

(4)plus or minus, as applicable, such other matters as the Parties agree to be
added to or deducted from the calculation of the Closing Date Payment,

such Closing Date Payment to be paid by wire transfer of immediately available
funds to the account of Seller set forth in Section 2.5(a)(i) of the Seller
Disclosure Schedule;

(ii)         the Backstop Guaranty;

(iii)         resolutions of Buyer authorizing the execution of this Agreement
and the Related Agreements to which Buyer is a party and the consummation of the
Contemplated Transactions to which Buyer is a party (to the extent required by
Buyer’s Governing Documents), in each case certified by the Secretary or other
executive officer of Buyer as being complete and correct and then in full force
and effect;

(iv)         a certificate of incumbency of the signatory officers of Buyer;

(v)         short-form certificate as to the good standing of Buyer issued by
the Secretary of State of Delaware;

(vi)         the certificates referred to in Section 8.2(a) and Section 8.2(b);
and

(vii)         copies of all Buyer Third Person Consents and Authorizations
obtained pursuant to Section 6.2.

In addition, Buyer shall accept the Purchased Shares from Seller.

(b)                Seller shall execute and deliver, or cause to be delivered,
to Buyer:

(i)         original stock certificates representing the Purchased Shares, duly
endorsed for transfer or with duly executed stock powers attached;

(ii)         the minute books and any corporate records and company seals of the
Company;

 16

Execution Version

(iii)         executed resignation letters of (or resolutions removing) the
Seller Officers and Directors from their respective positions with the Company;

(iv)         resolutions of Seller and the Company authorizing the execution of
this Agreement and the Related Agreements to which Seller or the Company, as
applicable, is a party and the consummation of the Contemplated Transactions to
which Seller or the Company, as applicable, is a party (to the extent required
by Seller’s or the Company’s Governing Documents), in each case certified by the
Secretary or other executive officer of Seller or the Company, as applicable, as
being complete and correct and then in full force and effect;

(v)         Governing Documents of the Company, in each case certified by the
Secretary or Assistant Secretary of the Company as being complete and correct
and then in full force and effect;

(vi)         certificates of incumbency of the signatory officers of Seller and
the Company, as applicable;

(vii)         short form certificates as to the good standing of Seller and the
Company issued by the Secretary of State or other applicable Governmental
Authority of the state of formation of Seller and the Company;

(viii)         the certificates referred to in Section 8.3(a) and Section
8.3(b);

(ix)         a certificate from Seller conforming to the requirements of
Treasury Regulations Section 1.1445-2(b)(2) in form and substance satisfactory
to Buyer stating that Seller is not a “foreign person” within the meaning of
Section 1445 of the Code dated as of the Closing Date;

(x)         copies of all Seller Third Person Consents and Authorizations
obtained pursuant to Section 6.2;

(xi)         Assignment of Contracts for those Seller Contracts for which Third
Person Consents have either been obtained as of or prior to Closing or for which
no Third Person Consent is required, duly executed by the Company and the
applicable Affiliate of Seller; and

(xii)         an executed copy of the Section 336(e) Agreement in form and
substance reasonably satisfactory to Buyer.

Section 2.6              Company Assumed Liabilities; Seller Retained
Liabilities.

(a)                Buyer acknowledges and agrees that, except for the Retained
Liabilities, (i) after the Closing, the Company will continue to retain all of
its Obligations (including Company Environmental Liabilities), and (ii) to the
extent not already assumed by the Company, Buyer shall cause the Company to
unconditionally assume all Obligations of Seller and its Affiliates in any way
arising out of or related to the ownership, operation or use of the Assets or
the Business (and shall indemnify, defend, save and hold the Seller Indemnitees
harmless from such Obligations) (all such Obligations in clauses (i) and (ii),
whether past, present or future, known or unknown, absolute or contingent, and
whether in the nature of Orders, Claims, Losses or otherwise, being herein
referred to as “Company Assumed Liabilities”).

(b)                As of the Closing, Seller hereby unconditionally assumes and
agrees to be liable for (and shall indemnify, defend, save and hold Buyer
Indemnitees harmless from) the following (collectively, the “Retained
Liabilities”):

 17

Execution Version

(i)         any Obligation to the extent arising out of or relating to the
Excluded Assets or the transfer of the Excluded Assets pursuant to the Excluded
Asset Transfer;

(ii)         any (a) trade payables of the Company (including Seller Transaction
Expenses) incurred prior to the Measurement Time except trade payables related
to the Pre-Closing Cleaning Contracts which shall be Company Assumed
Liabilities, (b) indebtedness of the Company incurred prior to the Closing for
borrowed money or issued for or in exchange of indebtedness for borrowed money,
or (c) indebtedness of the Company incurred prior to the Closing Date that is
evidenced by a bond, debenture or similar instrument, except trade payables or
other indebtedness to Affiliates of the Company, all of which will be released,
extinguished, or cancelled by Seller prior to the Closing (for the avoidance of
doubt the provisions of this clause (ii) shall not apply to any operating lease
Obligations of the Company which shall remain as Company Assumed Liabilities);

(iii)         any Obligations to any officer, director, employee or other agent
of the Company in respect of acting in such capacities (including with respect
to any breach of fiduciary obligations by same), to the extent such liabilities
or obligations accrue prior to the Closing Date, even if such Persons do not
bring a Claim for indemnity, reimbursement or advancement for such Obligations
until after the Closing Date;

(iv)         all Obligations relating to any Proceeding pending against the
Company as of the Closing Date (as evidenced by written notice thereof or
commencement of Proceedings) to the extent related to or arising from the
ownership, operation or use of the Assets by the Company prior to the Closing,
including any pending Proceedings set forth in Section 4.9 of the Seller
Disclosure Schedule; and

(v)         all Obligations of Seller with respect to Childhood Lead Fees to the
extent retained by Seller as set forth in Section 7.14.

Notwithstanding the foregoing, Company Environmental Liabilities are included in
the Company Assumed Liabilities and are excluded from the Retained Liabilities.

Section 2.7              Excluded Assets. Each of Seller and Buyer acknowledges
and agrees that (i) all rights and Obligations under the Excluded Contracts,
(ii) all Excluded Intellectual Property and all of Seller’s and its Affiliates’
(other than the Company’s) proprietary trade names, trademarks and trade dress
including the Alon Marks, (iii) all rights of the Company related to or arising
from trademark registrations for “Alon,” “Delek,” “Paramount” or any derivations
thereof, (iv) all assets and rights owned by third parties including assets
listed on Section 2.7 of the Seller Disclosure Schedule, (v) all documents and
communications of Seller and its Affiliates (other than the Company) that are
subject to the attorney-client privilege or that comprise attorney work product
or the attorney-client relationship, (vi) all rights on the part of Seller, its
Affiliates (other than the Company) and their respective counsel to assert or
rely upon the attorney-client privilege, (vii) any cash or cash equivalents held
by the Company prior to the Closing, (viii) any accounts receivable owed to the
Company which arise prior to or relate to operations prior to the Measurement
Time, (ix) any notes receivable or other amounts that are receivable by the
Company from Seller or any of its Affiliates, (x) amounts received or receivable
pursuant to the Settlement Agreement, (xi) Tax Refunds payable pursuant to
Section 7.2(e) in respect of amounts received or receivable pursuant to any Tax
Contest for reimbursement of Property Taxes paid by or on behalf of the Company
prior to the Closing, as further described in Section 2.7 of the Seller
Disclosure Schedule, (xii) any documents (including emails) that do not
constitute Books and Records, and (xiii) all crude oil inventory (including
Reclaimed Oil) contained in the Designated Tanks as of the Closing (subsection
(i) through (xii) being collectively referred to as the “Excluded Assets”) will
be retained by Seller (or one or more of Seller and its Affiliates, as
applicable) after the Closing. Immediately prior to Closing, the Company shall
distribute and transfer to Seller or its Affiliates (other than the Company) or
release and discharge all rights to all

 18

Execution Version

Excluded Assets (other than those owned by third parties) not already in
possession of Seller or its Affiliates (with such distribution and transfer
referred to as the “Excluded Asset Transfer”). The Excluded Asset Transfer shall
be made pursuant to bills of sale, assignment and assumption agreements and such
other general conveyance or release instruments as appropriate to transfer and
assign title to or release and discharge rights to such Excluded Assets. For the
avoidance of doubt, Tax Refunds received after the Closing shall be payable in
accordance with Section 7.2(e).

Section 2.8              Withholding. Buyer and the Company shall be entitled to
deduct and withhold from amounts otherwise payable pursuant to this Agreement
such amounts as any such Person is required to deduct and withhold under the
Code or any provision of state, local or foreign Tax Law; provided that Buyer
and the Company shall consult first with Seller to determine the availability of
any legally permissible reductions or exclusions from such withholdings, for
which Buyer and the Company, as applicable, shall reasonably cooperate with
Seller to pursue (such as obtaining such information and Tax forms from payees
available to reduce or eliminate withholdings), prior to making any such
deduction or withholding. To the extent that amounts are so deducted or
withheld, such deducted or withheld amounts shall be treated for all purposes of
this Agreement as having been paid to the Person in respect of which such
deduction and withholding was made.

Article III 

REPRESENTATIONS AND WARRANTIES REGARDING SELLER

Except as set forth in the Seller Disclosure Schedule, Seller hereby represents
and warrants to Buyer that the statements contained in this Article III are
complete and correct as of the Execution Date, and will be complete and correct
as of the Closing Date (unless any such representation or warranty speaks to an
earlier date and provided that any such representation or warranty that speaks
to a “current” or “currently” dated time period shall be deemed to refer to such
representation or warranty as of the Execution Date):

Section 3.1              Organization and Qualification. Seller is a Delaware
corporation, duly organized and validly existing and in good standing under the
Laws of the State of Delaware. Seller has the requisite corporate power and
authority to carry on its business as it is now being conducted. Seller is duly
qualified as a foreign corporation and in good standing in each jurisdiction
where the character of its properties owned or held under lease or the nature of
its activities makes such qualification necessary, except where the failure to
be so qualified would not, individually or in the aggregate, reasonably be
expected to have a material adverse effect on Seller’s ability to execute,
deliver and perform its Obligations under this Agreement and the Related
Agreements to which it will be a party.

Section 3.2              Authority; Enforceability. Seller has full corporate
power and authority to execute, deliver and perform its Obligations under this
Agreement and the Related Agreements to which it will be a party, and to carry
out the Contemplated Transactions. This Agreement has been and the Related
Agreements to which Seller will be a party will be duly and validly executed and
delivered by Seller and, assuming the due authorization, execution and delivery
by Buyer, this Agreement and the Related Agreements to which Seller will be a
party constitute the legal, valid and binding Obligations of Seller enforceable
in accordance with their respective terms, except as enforcement may be limited
by bankruptcy, insolvency or other similar Laws affecting the enforcement of
creditors’ rights generally and except that the availability of equitable
remedies, including specific performance, is subject to the discretion of the
court before which any Proceeding therefor may be brought.

Section 3.3              Conflicts and Approvals. Assuming the accuracy of
Buyer’s representations and warranties and except for (a) the receipt of the
Seller Third Person Consents set forth in Section 3.3(a) of the Seller
Disclosure Schedule and (b) the effectuation of all filings and registrations
with and the receipt

 19

Execution Version

of the Authorizations from Governmental Authorities set forth in Section 3.3(b)
of the Seller Disclosure Schedule, neither the execution and delivery by Seller
of this Agreement or the Related Agreements to which Seller will be a party, nor
the performance by Seller of its Obligations hereunder or thereunder will
(A) conflict with, result in a breach or violation of the terms of, cause or
constitute a default under, give rise to any right of termination, cancellation
or acceleration under, or require to be obtained or made any consent, waiver,
order, approval, order or authorization of, or declaration, of, or notice to, or
filing or registration with, any third party or any Governmental Authority,
under, (i) any Law applicable to Seller or to which the Purchased Shares is
subject, (ii) the Governing Documents of Seller, (iii) any Authorizations or
Orders binding on Seller or to which the Purchased Shares is subject or (iv) any
contract or other instrument or obligation to which Seller is a party or by
which the Purchased Shares is subject, (B) result in the imposition or creation
of any Lien, other than Permitted Liens, on the Purchased Shares, other than any
Liens that may be created by or on behalf of Buyer, or (C) with the passage of
time, the giving of notice or the taking of any action, have any of the effects
set forth in clauses (A) or (B) of this Section 3.3, except for any matters
described in clauses (A)(i), (iii) or (iv) that would not constitute a Material
Adverse Effect or materially and adversely affect the ability of Seller to
execute, deliver and perform its Obligations under this Agreement and the
Related Agreements to which it will be a party.

Section 3.4              Proceedings. There are no Proceedings or Orders pending
(for which Seller has received service of process or otherwise written notice)
or, to Seller’s Knowledge, threatened in writing against Seller or its assets
that would reasonably be expected to materially and adversely affect the ability
of Seller to execute, deliver and perform its Obligations under this Agreement
or any Related Agreement to which Seller will be a party.

Section 3.5              Ownership of the Purchased Shares. Seller is the sole
record and beneficial owner of the Purchased Shares and Seller owns the
Purchased Shares free and clear of any Liens, other than Liens (a) arising under
this Agreement, (b) arising under the Governing Documents of the Company or as
disclosed in Section 3.5 of the Seller Disclosure Schedule, and (c) imposed
pursuant to the Securities Act of 1933, as amended (the “Securities Act”), and
applicable state securities or “blue sky” laws. At the Closing, the delivery of
the Purchased Shares to Buyer in accordance with the terms of this Agreement
will transfer good and valid title to the Purchased Shares free and clear of any
Liens, other than the Liens described in clauses (a) and (c) above.

Section 3.6              Brokers. No broker, finder or investment banker is
entitled to any brokerage, finder’s or other fee or commission in connection
with the Contemplated Transactions based upon arrangements made by or on behalf
of Seller or any of its Affiliates, except any fees and commissions that will be
discharged by Seller.

Article IV 

REPRESENTATIONS AND WARRANTIES REGARDING THE COMPANY

Except as set forth in the Seller Disclosure Schedule, Seller and the Company
hereby represent and warrant, jointly and severally, to Buyer that the
statements contained in this Article IV are complete and correct as of the
Execution Date, and will be complete and correct as of the Closing Date (unless
any such representation or warranty speaks to an earlier date and provided that
any such representation or warranty that speaks to a “current” or “currently”
dated time period shall be deemed to refer to such representation or warranty as
of the Execution Date):

 20

Execution Version

Section 4.1              Organization and Qualification.

(a)                The Company is a Delaware corporation duly organized and
validly existing and in good standing under the Laws of the State of Delaware.

(b)                The Company has the requisite corporate power and authority
to carry on the Business as it is now being conducted. The Company is qualified
and in good standing in each jurisdiction where the character of its properties
owned or held under lease or the nature of its activities makes such
qualification necessary, except where the failure to be so qualified would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Seller has heretofore made available to Buyer complete and
correct copies of the Governing Documents of the Company, each as amended to the
Execution Date and each of which is in full force and effect. The Company is not
in violation of its Governing Documents.

(c)                There are no corporations, partnerships, limited
partnerships, limited liability companies, joint ventures or other legal
entities in which the Company owns, of record or beneficially, any direct or
indirect Equity Securities or any right (contingent or otherwise) to acquire the
same.

Section 4.2              Authority; Enforceability. The Company has full power
and authority to execute, deliver and perform its Obligations under this
Agreement and the Related Agreements to which it will be a party, and to carry
out the Contemplated Transactions. This Agreement has been and the Related
Agreements to which the Company will be a party will be duly and validly
executed and delivered by the Company, as applicable, and, assuming the due
authorization, execution and delivery by Buyer, this Agreement and the Related
Agreements to which the Company will be a party constitute the legal, valid and
binding Obligations of the Company, enforceable in accordance with their
respective terms, except as enforcement may be limited by bankruptcy, insolvency
or other similar Laws affecting the enforcement of creditors’ rights generally
and except that the availability of equitable remedies, including specific
performance, is subject to the discretion of the court before which any
Proceeding therefor may be brought.

Section 4.3              Conflicts and Approvals. Assuming the accuracy of
Buyer’s representations and warranties and except for (a) the receipt of the
Seller Third Person Consents set forth in Section 3.3(a) of the Seller
Disclosure Schedule, (b) the effectuation of all filings and registrations with
and the receipt of the Authorizations from Governmental Authorities set forth in
Section 3.3(b) of the Seller Disclosure Schedule and (c) for any consents,
approvals or notices that may be required related to the Pipeline ROW Interests,
neither the execution and delivery by the Company of this Agreement or the
Related Agreements to which the Company will be a party, nor the performance by
the Company of its Obligations, hereunder or thereunder will (A) conflict with,
result in a breach or violation of the terms of, cause or constitute a default
under, give rise to any right of termination, cancellation or acceleration
under, or require to be obtained or made any consent, waiver, order, approval,
order or authorization of, or declaration, of, or notice to, or filing or
registration with, any third party or any Governmental Authority, under, (i) any
Law applicable to the Company or to which any of its assets are subject,
(ii) the Governing Documents of the Company, (iii) any Authorizations or Orders
binding on the Company or to which any of its assets are subject or (iv) any
contract or other instrument or obligation of the Company or to which any of its
assets are subject, (B) result in the imposition or creation of any Lien, other
than Permitted Liens, on any asset of the Company, other than any Liens that may
be created by or on behalf of Buyer, or (C) with the passage of time, the giving
of notice or the taking of any action by a third Person, have any of the effects
set forth in clause (A) or (B) of this Section 4.3, except for any matters
described in clauses (A)(i), (iii) or (iv) that would not constitute a Material
Adverse Effect or materially and adversely affect the ability of the Company to
execute, deliver and perform its Obligations, as applicable, under this
Agreement and the Related Agreements to which it will be a party.

 21

Execution Version

Section 4.4              Capitalization of the Company. The authorized capital
stock of the Company consists solely of 1,000 shares of common stock, par value
$0.01 per share, the total issued and outstanding number of which is 1,000. The
Purchased Shares constitute all of the issued and outstanding Equity Securities
of the Company. The Purchased Shares are certificated. The Purchased Shares are
validly issued, fully paid and nonassessable and were issued and remain free of
preemptive rights. There are no bonds, debentures, notes or other evidences of
indebtedness issued or outstanding having the right to vote on any matters on
which the holder of the Purchased Shares may vote. Other than Buyer’s rights as
contemplated by this Agreement, there are no options, warrants, calls or other
rights or agreements outstanding obligating Seller or the Company to issue,
deliver or sell capital stock of the Company or debt securities, or obligating
Seller or the Company to grant, extend or enter into any such option, warrant,
call or other such right or agreement.

Section 4.5              Assets.

(a)                Subject to the receipt of any Third Person Consent or
Authorization for the transfer and assignment from Seller to the Company, the
Company owns, leases or has the legal right to use its material Assets (or in
the case of the Company’s contract rights, receive the benefits of its Assets)
free and clear of all Liens except Permitted Liens.

(b)                The Company has good and marketable title to, or valid
leasehold interests in, or license to, all of its material tangible personal
property, free and clear of all Liens, other than Permitted Liens, except for
such nonmaterial properties as are no longer used or useful in the conduct of
the Business.

(c)                Section 4.5(c) of the Seller Disclosure Schedule sets forth a
complete and correct list of all material Real Property Interests owned in fee
simple by the Company (the “Owned Real Property”). There are no outstanding
options or rights of first refusal to purchase or lease the Owned Real Property
or any portion thereof or interest therein. There are no pending or, to the
Knowledge of Seller, threatened condemnation proceedings (for which Seller or
the Company has received service of process or otherwise written notice) before
any Governmental Authority with respect to any Owned Real Property.

(d)                Section 4.5(d) of the Seller Disclosure Schedule sets forth a
list of all material Real Property Interests leased to the Company (the “Leased
Real Property”), including the name and address of each landlord for each such
lease. Seller has delivered to Buyer complete and correct copies of each such
lease. The Company is not a sublessor or grantor under any sublease or other
instrument granting to another Person any right to the possession, lease,
occupancy or enjoyment of the Leased Real Property except as set forth in
Section 4.5(d) of the Seller Disclosure Schedule.

(e)                To the Knowledge of Seller, there are no pending special
assessments or reassessments (for which Seller or the Company has received
service of process or otherwise written notice) of any parcel included in the
Real Property Interests that would reasonably be expected to result in a
material increase in the real property taxes or other similar charges payable by
the Company with respect to any parcel of Owned Real Property or a material
increase in the rent, additional rent or other sums and charges payable by the
Company under the leases for the Leased Real Property.

Section 4.6              Material Contracts.

(a)                For purposes of this Agreement, a “Material Contract” means,
with respect to a Person, any of the following, except for this Agreement and
any Excluded Contract:

(i)         any contract relating to any indebtedness of such Person for
borrowed money in an amount in excess of $50,000, or the granting of any Lien by
such Person securing any such borrowing;

 22

Execution Version

(ii)         any contract whereby such Person guarantees an Obligation in excess
of $50,000 of any other Person;

(iii)         any contract with an employee or consultant of such Person
providing for annual payment by such Person in excess of $50,000 or a change in
control severance benefit in excess of $50,000;

(iv)         any contract with any officer, director or manager of such Person;

(v)         any contract for the supply of goods or services by or to such
Person not covered in any other paragraph of this Section 4.6(a) that provides
for future payments by or to such Person of more than $25,000;

(vi)         any contract for the sale of any asset by or to such Person not
covered in any other paragraph of this Section 4.6(a) that provides for the
future payment by or to such Person of more than $25,000;

(vii)         any lease covering the Leased Real Property or any other lease
under which such Person is the lessor or lessee of real or personal property
that provides for an annual base rental to or from such Person of more than
$25,000;

(viii)         any contract prohibiting such Person from competing with another
Person in any business or area or soliciting or hiring any Person with respect
to employment;

(ix)         any contract or agreement providing for the direct or indirect
merger, consolidation, or other reorganization of the Company;

(x)         any other contract or agreement (other than a contract or agreement
of a type described in clause (v). above) of such Person not covered in any
other paragraph of this Section 4.6(a) that provides for the future payment by
or to such Person of more than $25,000;

(xi)         any joint venture, partnership, limited liability company or other
similar contract;

(xii)         any contract that grants “most favored nations” pricing to a
customer or counterparty; and

(xiii)         any contract or agreement to enter into any agreement with
respect to any of the matters described in any other paragraph of this Section
4.6(a).

(b)                Section 4.6(b) of the Seller Disclosure Schedule sets forth a
list of each Material Contract to which the Company is a party or to which any
of the Assets is bound (the “Material Company Contracts”).

(c)                Section 4.6(c) of the Seller Disclosure Schedule sets forth a
list of each Material Contract to which Seller or any Affiliate of Seller
(excluding the Company) is a party, other than the Excluded Contracts, which
relate primarily to the Business as currently conducted by the Company (the
“Seller Contracts”).

(d)                Section 4.6(d) of the Seller Disclosure Schedule sets forth a
list of each material contract or agreement to which the Company, Seller, or any
Affiliate of Seller is a party and which are used in the operation of the
Business, as currently conducted by the Company, that are to be retained by
Seller

 23

Execution Version

or its Affiliates (or if the Company is a party, which are to be assigned to
Seller or its Affiliates prior to the Closing or terminated as to the Company
prior to the Closing) (the “Excluded Contracts”).

(e)                Except as set forth in Section 4.6(e) of the Seller
Disclosure Schedule and as would not have a Material Adverse Effect, (i) none of
the Company, Seller or any Affiliate of Seller has breached and is continuing
the terms of any Material Company Contract or Seller Contract, or received from
any third party to any such Material Company Contract or Seller Contract written
notification that such contract is not in full force and effect, that the
Company, Seller or any Affiliate of Seller, as applicable, has failed to
perform, and such failure is continuing, its Obligations thereunder to date, or
that any third party thereto has not performed its Obligations thereunder to
date, (ii) to Seller’s Knowledge, no event has occurred and no circumstance or
condition exists, that (with or without notice or lapse of time) would
reasonably be expected to result in a breach or violation of, or a default
under, any such Material Company Contact or Seller Contract and (iii) each
Material Company Contract or Seller Contract is a legal, valid, binding and
enforceable agreement of the Company, Seller or any Affiliate of Seller, as
applicable, and, to Seller’s Knowledge, the other parties thereto and is in full
force and effect, except as enforcement may be limited by bankruptcy, insolvency
or other similar Laws affecting the enforcement of creditors’ rights generally
and except that the availability of equitable remedies, including specific
performance, is subject to the discretion of the court before which any
Proceeding therefor may be brought.

(f)                 Seller has provided to Buyer complete and correct copies (to
the extent in Seller’s possession) of each Material Company Contract and Seller
Contract relating to the Business as currently conducted by the Company
(including all waivers thereunder).

Section 4.7              Authorizations.

(a)                The Company possesses, as of the Execution Date, all
Authorizations (or has timely applied for the renewal, the granting of which is
pending) that are materially necessary to carry on the Business, as currently
conducted, all of which, to the extent material to the operation of the Business
as currently conducted, are set forth in Section 4.7(a) of the Seller Disclosure
Schedule, and, to Seller’s Knowledge, all such Authorizations are in full force
and effect. A complete and correct copy of each material Authorization set forth
in Section 4.7(a) of the Seller Disclosure Schedule has previously been
delivered to or made available for inspection by Buyer or Buyer has been given
access thereto;

(b)                (i) To Seller’s Knowledge, no event has occurred and no
circumstance or condition exists, that (with or without notice or lapse of time)
would reasonably be expected to constitute or result in a violation by the
Company of, or a failure on the part of the Company to comply with the terms of,
any Authorization set forth in Section 4.7(a) of the Seller Disclosure Schedule,
(ii) the Company has not received from any Governmental Authority written
notification that any Authorization set forth in Section 4.7(a) of the Seller
Disclosure Schedule (A) is not in full force and effect, (B) has been violated
in any respect, or (C) is subject to any suspension, revocation, modification or
cancellation, and (iii) there is no Proceeding pending (for which the Company
has received service of process or otherwise written notice) or, to Seller’s
Knowledge, threatened in writing regarding suspension, revocation, modification
or cancellation of any such Authorization.

(c)                Notwithstanding the foregoing, no representation or warranty
is made in this Section 4.7 with respect to (i) Authorizations under
Environmental Laws, which are addressed exclusively in Section 4.10 or
(ii) Authorizations under Tax Laws, which are addressed exclusively in Section
4.12.

Section 4.8              Compliance With Law. Except as set forth in Section 4.8
of the Seller Disclosure Schedule: (i)  the Company is in compliance in all
material respects with all material Laws, (ii) the Company has not received any
written notification from any applicable Governmental Authority that it is

 24

Execution Version

not in compliance in all material respects with any material Laws, and (iii) to
Seller’s Knowledge, no event has occurred and no circumstance or condition
exists, that (with or without notice or lapse of time) would reasonably be
expected to constitute or result in a failure of the Company to comply in all
material respects with the terms of any material Law. Notwithstanding the
foregoing, no representation or warranty is made in this Section 4.8 with
respect to (A) compliance with Environmental Laws, which are addressed
exclusively in Section 4.10 or (B) compliance with Tax Laws, which are addressed
exclusively in Section 4.12.

Section 4.9              Proceedings and Orders. Except (i) as set forth in
Section 4.9 of the Seller Disclosure Schedule or (ii) as would not reasonably be
expected to have a material effect, there are no Proceedings or Orders pending
against the Company (for which the Company has received service of process or
otherwise written notice) or, to Seller’s Knowledge, threatened in writing
against the Company or to which the Assets or the Business are subject, in any
court or before or by any other Governmental Authority. Notwithstanding the
foregoing, no representation or warranty is made in this Section 4.9 with
respect to (i) Proceedings or Orders under or involving Environmental Laws,
which are addressed exclusively in Section 4.10 or (ii) Proceedings or Orders
under or involving Tax Laws, which are addressed exclusively in Section 4.12.

Section 4.10           Environmental.

(a)                Except as set forth in Section 4.10(a) of the Seller
Disclosure Schedule, or as would not have a Material Adverse Effect, to Seller’s
Knowledge, the Company is in compliance with all Environmental Laws and has not,
and Seller has not, received from any Person any written notice, claim or
request for information pursuant to Environmental Law, which, in each case,
either remains pending or unresolved, or is the source of ongoing obligations or
requirements as of the Closing Date.

(b)                To Seller’s Knowledge, the Company has obtained and is in
material compliance with all Environmental Permits (each of which is set forth
in Section 4.10(b) of the Seller Disclosure Schedule) necessary for the
ownership, lease, operation, or use, of the Assets as the Assets are currently
used by the Company.

(c)                Except as set forth in Section 4.10(c) of the Seller
Disclosure Schedule, to Seller’s Knowledge, (i) there has been no material
Release of Hazardous Materials in contravention of Environmental Laws since
January 1, 2016 with respect to the Business, the Assets or the Real Property
Interests currently owned, operated or leased by the Company, (ii) neither the
Company nor Seller has received a written notice pursuant to Environmental Laws
that any Real Property Interest currently owned, operated or leased in
connection with the Business (including soils, groundwater, surface water,
buildings and other structure located on any such real property) has been
contaminated with any Hazardous Material which would reasonably be expected to
result in an Environmental Claim against, or a violation of Environmental Laws
or term of any Environmental Permit by, Seller or the Company, (iii) there are
no Proceedings under or involving Environmental Laws pending against the Company
(for which the Company has received service of process or otherwise written
notice) or, to Seller’s Knowledge, threatened in writing against the Company or
to which the Assets or the Business are subject, in any court or before or by
any other Governmental Authority, and (iv) there are no Orders outstanding
against the Company under or involving Environmental Laws.

(d)                Seller has previously made available to Buyer in the Data
Room or otherwise all material environmental reports, studies, audits, records,
sampling data, site assessments and other similar documents in each case
prepared by a third party with respect to the Business or assets of the Company
or any currently owned, operated or leased Real Property Interests in each case
which are in the possession or control of Seller or the Company.

 25

Execution Version

(e)                The representations and warranties set forth in this Section
4.10 are Seller’s sole and exclusive representations and warranties regarding
Environmental Law matters.

Section 4.11           Employee Matters. The Company does not currently have,
and for the past three (3) years has not had, any employees or employee benefit
plans, and the Company has no Obligation as result of being deemed a
“co-employer” of any person. The Company currently has no outstanding Obligation
under (i) any state or local Laws regarding the termination or layoff of
employees, (ii) any collective bargaining contract, or (iii) workers’
compensation statutes, unemployment Laws, social security Laws, and other Laws
pertaining to the payment of employment Taxes, except in each case where the
failure to do so would not have a Material Adverse Effect. Neither the Company
nor any ERISA Affiliate of the Company sponsors, maintains, or contributes to
(nor is the Company or any such ERISA Affiliate obligated to contribute to) and
or has any current or potential obligation or liability under or with respect to
(A) any “multiemployer plan” (as defined in Section 3(37) of ERISA), (B) any
“defined benefit plan” (as defined in Section 3(35) of ERISA), whether or not
terminated, excluding the plans set forth in Section 4.11 of the Seller
Disclosure Schedule, (C) any “multiple employer plan” (as defined in Section 210
of ERISA or Section 413(c) of the Code), or (D) any “multiple employer welfare
arrangement” (as defined in Section 3(40) of ERISA). The Company does not
sponsor, maintain or contribute to any plan or arrangement providing for health
or other welfare benefits after termination of employment (other than as
required by “COBRA” or similar state continuation coverage laws for which the
employee pays the full premium cost).

Section 4.12           Taxes.

(a)                All Tax Returns which are required to be filed by the Company
have been duly and timely filed (taking into account any valid extensions) and
each such Tax Return is complete and correct in all material respects; all
material Taxes that are required to be paid by the Company (whether or not shown
as due on any such Tax Return) have been timely (taking into account any valid
extensions) paid in full.

(b)                The Company has withheld and timely paid all material Taxes
required to have been withheld and paid in connection with any amounts paid or
owing to Seller or any employee, independent contractor, creditor, member, or
other third party. The Company is in compliance with, and its records contain
all information and documents necessary to comply with, all applicable
information reporting and withholding requirements under applicable Laws
relating to Tax.

(c)                There is no Lien for unpaid Taxes against the property of the
Company other than Permitted Liens. Neither Seller nor the Company has received
from any Taxing Authority any written (i) notice indicating an intent to open
any audit, other examination, or matter in controversy with respect to Taxes of
the Company; or (ii) notice of deficiency or proposed adjustment for any amount
of Tax proposed, asserted or assessed by any Taxing Authority against the
Company that has not been satisfied in full. There is no Proceeding relating to
the Company’s Taxes or Tax Returns pending or in progress.

(d)                There are no waivers of any statute of limitations in respect
of Taxes or any extension of time with respect to a Tax assessment or deficiency
affecting the Company. The Company has not entered into or applied for any
extension of time for filing any Tax Return which has not been filed.

(e)                The Company has never been a member of an affiliated group or
filed or been included in a combined, consolidated or unitary income Tax Return
(other than the Seller Consolidated Group).

(f)                 The Company will not be required to include any item of
income in, or exclude any item of deduction from, taxable income for any taxable
period (or portion thereof) ending after the

 26

Execution Version

Closing Date as a result of any (i) change in method of accounting, including
under Section 481(a) of the Code (or any predecessor provision or any similar
provision of state, local, federal or foreign Tax Law), or use of an improper
method of accounting for a Pre-Closing Tax Period, (ii) “closing agreement,” as
described in Section 7121 of the Code (or any corresponding provision of state,
local or foreign income Tax Law) executed on or before the Closing Date,
(iii) prepaid or deposit amount received on or prior to the Closing Date or item
of deferred revenue, (iv) installment sale or open transaction disposition made
on or prior to the Closing Date, (v) election under Section 108(i) of the Code
made on or before the Closing Date, (vi) inclusion under Code Section 965(a) or
any election under Section 965(h) or Section 965(i) of the Code made on or
before the Closing Date, or (viii) use of the cash method of accounting on or
before the Closing Date.

(g)                The Company has made available to Buyer complete and correct
copies of all income Tax Returns and other material Tax Returns of the Company,
and statements of deficiencies assessed against, or agreed to by, the Company
for all Tax periods ending on or after January 1, 2013, and all material written
correspondence to the Company from, or from the Company to, a Taxing Authority
relating thereto. Section 4.12 of the Seller Disclosure Schedule sets forth each
jurisdiction in which the Company files, is required to file or since January 1,
2013 have been required to file a Tax Return, or has been liable for any Taxes,
including on a “nexus” basis in connection with the ownership, operation or
management of the Business or the Company’s assets.

(h)                All related party transactions involving the Company are at
arm’s length in compliance with Section 482 of the Code and the Treasury
Regulations promulgated thereunder and any similar provision of foreign, state
or local Law.

(i)                 The Company has not participated, within the meaning of
Treasury Regulations Section 1.6011-4(c), in any (i) “reportable transaction”
within the meaning of Section 6011 of the Code and the Treasury Regulations
thereunder, (ii) “tax shelter” or “confidential corporate tax shelter” within
the meaning of Section 6111 of the Code and the Treasury Regulations thereunder
or (iii) “potentially abusive tax shelter” within the meaning of Section 6112 of
the Code and the Treasury Regulations thereunder.

(j)                 The Company is not a party to and does not have any
obligations under any Tax Sharing Agreement.

(k)                The Company has not distributed shares of another Person nor
had its shares distributed by another Person in a transaction that was intended
or purported to be governed in whole or in part by Section 355 or Section 361 of
the Code.

(l)                 Except for Taxes of the Seller Consolidated Group, no power
of attorney granted by the Company with respect to any Taxes is currently in
force.

Notwithstanding any other provision in this Agreement to the contrary, the
representations and warranties contained in Section 4.5(e), Section 4.11 and
this Section 4.12 are the only representations and warranties made with respect
to Tax matters.

Section 4.13           Unaudited Financial Statements.

(a)                ‎Section 4.13(a) of the Seller Disclosure Schedule sets forth
correct and complete copies of the following financial statements (collectively,
the “Unaudited Financial Statements”):

 27

Execution Version

(i)         the unaudited balance sheet of the Company as of December 31, 2017,
together with corresponding unaudited statements of income and of cash flows for
the six-month period ended December 31, 2017; and

(ii)         the unaudited balance sheet of the Company as of December 31, 2018,
together with corresponding unaudited statements of income and of cash flows for
the twelve-month period ended December 31, 2018.

(b)                The Unaudited Financial Statements have been prepared from
the records of the Company in accordance with GAAP applied on a consistent basis
during the respective period covered thereby (subject to the absence of footnote
disclosures and normal and recurring year-end adjustments). The above referenced
unaudited balance sheet of the Company dated as of December 31, 2018 contains,
to Seller’s Knowledge, all material liabilities of the Company which are known
by Seller as of the Execution Date which are required by GAAP to be included in
such balance sheet.

(c)                Historically, financial statements have not been prepared for
the Company as it has not operated as a separate, stand-alone enterprise. The
Unaudited Financial Statements have been prepared from the historical accounting
records of the Company in anticipation of a potential transaction to separate
the Company from the other business activities of Seller and its other
Affiliates as though the Company and the Assets had been managed as a separate,
stand-alone enterprise for all periods presented. As the Company and the Assets
have been historically managed and financed as part of a larger group, its
accounts reflect certain charges for functions provided by Seller and its
Affiliates that have been identified as related party transactions. It is
possible that the terms of the related party transactions are not the same as
the terms that might otherwise result from transactions between unrelated
parties. To Seller’s Knowledge, all adjustments have been reflected that are
necessary for a fair presentation of the financial statements for the Company
for their respective dates. The allocations have been made on a reasonable basis
and have been consistently applied for each period presented. The Unaudited
Financial Statements may not necessarily reflect the financial position, results
of operations or cash flows that the Company might have had in the past, or
might have in the future, if it had existed as a separate, stand-alone
enterprise.

Article V 

REPRESENTATIONS AND WARRANTIES REGARDING BUYER

Except as set forth in the Buyer Disclosure Schedule, Buyer hereby represents
and warrants to Seller that the statements contained in this Article V are
complete and correct as of the Execution Date, and will be complete and correct
as of the Closing Date (unless any such representation or warranty speaks to an
earlier date and provided that any such representation or warranty that speaks
to a “current” or “currently” dated time period shall be deemed to refer to such
representation or warranty as of the Execution Date):

Section 5.1              Organization and Qualification. Buyer is a limited
liability company duly organized and validly existing and in good standing under
the Laws of the State of Delaware. Buyer has the requisite limited liability
company power and authority to carry on its business as it is now being
conducted. Buyer is duly qualified as a foreign limited liability company and in
good standing in each jurisdiction where the character of its properties owned
or held under lease or the nature of its activities makes such qualification
necessary, except where the failure to be so qualified would not, individually
or in the aggregate, reasonably be expected to have a material adverse effect on
Buyer’s ability to execute, deliver and perform its Obligations under this
Agreement and the Related Agreements to which it will be a party.

 28

Execution Version

Section 5.2              Authority; Enforceability. Buyer has full limited
liability company power and authority to execute, deliver and perform its
Obligations under this Agreement and the Related Agreements to which it will be
a party, and to carry out the Contemplated Transactions. This Agreement has been
and the Related Agreements to which Buyer will be a party will be duly and
validly executed and delivered by Buyer and, assuming the due authorization,
execution, and delivery by Seller, this Agreement and the Related Agreements to
which Buyer will be a party constitute the legal, valid and binding Obligations
of Buyer enforceable in accordance with their respective terms, except as
enforcement may be limited by bankruptcy, insolvency or other similar Laws
affecting the enforcement of creditors’ rights generally and except that the
availability of equitable remedies, including specific performance, is subject
to the discretion of the court before which any Proceeding therefor may be
brought.

Section 5.3              Conflicts and Approvals. Assuming the accuracy of
Seller’s representations and warranties and except for (a) the receipt of the
Buyer Third Person Consents set forth in Section 5.3(a) of the Buyer Disclosure
Schedule and (b) the effectuation of all filings and registrations with and the
receipt of the Authorizations from Governmental Authorities set forth in Section
5.3(b) of the Buyer Disclosure Schedule, neither the execution and delivery by
Buyer of this Agreement or the Related Agreements to which Buyer will be a
party, nor the performance by Buyer of its Obligations hereunder or thereunder
will (A) violate or breach the terms of or cause a default under (i) any Law
applicable to Buyer, (ii) the Governing Documents of Buyer, (iii) any
Authorizations or Orders binding on Buyer or to which any of its assets are
subject or (iv) any Material Contract of Buyer or (B) with the passage of time,
the giving of notice or the taking of any action by a third Person, have any of
the effects set forth in clause (A) of this Section 5.3, except for any matters
described in this Section 5.3 that would not reasonably be expected to
materially and adversely affect the ability of Buyer to execute, deliver and
perform its Obligations under this Agreement and the Related Agreements to which
it will be a party.

Section 5.4              Proceedings. There are no Proceedings or Orders pending
(for which Buyer has received service of process or otherwise notice) or, to
Buyer’s Knowledge, threatened, against Buyer or its assets that would reasonably
be expected to materially and adversely affect the ability of Buyer to execute,
deliver and perform its Obligations under this Agreement or any Related
Agreement to which Buyer will be a party.

Section 5.5              Brokers. No broker, finder or investment banker is
entitled to any brokerage, finder’s or other fee or commission in connection
with the Contemplated Transactions based upon arrangements made by or on behalf
of Buyer, except any fees and commissions that will be discharged by Buyer.

Section 5.6              Purchase the Purchased Shares for Investment.

(a)                The Purchased Shares, when acquired by Buyer at the Closing,
will be acquired from Seller for Buyer’s own account, for investment purposes
and Buyer is not acquiring the Purchased Shares from Seller with a view to, or
to make offers of sales for Seller in connection with, any distribution thereof,
or to participate or have a direct or indirect participation in any such
undertaking, or to participate or have a participation in the direct or indirect
underwriting of any such undertaking, in each case within the meaning of the
Securities Act, or applicable state securities Laws.

(b)                Buyer understands that (i) the Purchased Shares have not been
registered under the Securities Act by reason of their issuance in a transaction
exempt from the registration and prospectus delivery requirements of the
Securities Act and has not been qualified under any state securities Laws on the
grounds that the offering and sale of securities contemplated by this Agreement
are exempt from registration thereunder, and (ii) Seller’s reliance on such
exemptions is predicated on Buyer’s representations set forth herein. Buyer
understands that the resale of the Purchased Shares may be restricted

 29

Execution Version

indefinitely, unless a subsequent disposition thereof is registered under the
Securities Act and registered under any state securities Law or is exempt from
such registration.

(c)                Buyer is an “accredited investor” as that term is defined in
Rule 501 of Regulation D promulgated under the Securities Act. Buyer is able to
bear the economic risk of the acquisition of the Purchased Shares pursuant to
the terms of this Agreement, including a complete loss of Buyer’s investment in
the Purchased Shares.

(d)                Buyer can bear the economic risk of its investment in the
Purchased Shares (including possible complete loss of such investment) for an
indefinite period of time and has such knowledge and experience in financial or
business matters that it is capable of evaluating the merits and risks of its
acquisition of the Purchased Shares.

(e)                Buyer, together with its representatives and advisors, is
familiar with investments of the nature of the Purchased Shares, understands
that the purchase of the Purchased Shares involves certain risks, and believes
that it has adequately investigated the Company, and has substantial knowledge
and experience in financial and business matters such that it is capable of
evaluating, and has evaluated, the merits and risks inherent in purchasing the
Purchased Shares. Buyer and its representatives and advisors have been afforded
access, to the extent not prohibited by Law, to such information concerning the
Company and have been afforded an opportunity to ask such questions of Seller
and the Company as Buyer has deemed necessary or desirable to evaluate the
merits and risks of the prospective investments in the Purchased Shares
contemplated herein.

(f)                 For purposes of state “blue sky” Laws, Buyer represents and
warrants that Buyer is located in the State of California and that the decision
by Buyer to acquire the Purchased Shares shall be deemed to occur solely in the
State of California.

Section 5.7              Solvency. Buyer is not entering into the transactions
contemplated by this Agreement with the actual intent to hinder, delay, or
defraud either present or future creditors. Assuming (i) satisfaction of the
conditions to the obligations of Buyer to consummate the Contemplated
Transactions and (ii) the accuracy of the representations and warranties in
Article III and Article IV, at and immediately after the Closing, and after
giving effect to the Closing and the other Contemplated Transactions, Buyer will
not (A) be insolvent (in that both the fair value of its assets will not be less
than the sum of its debts and the present fair saleable value of its assets will
not be less than the amount required to pay its probable liability on its debts
as they become absolute and matured) and (B) have incurred debts beyond its
ability to pay as they become absolute and matured.

Section 5.8              OFAC/CFIUS.

(a)                Neither Buyer nor any of its partners, members, shareholders
or other direct or indirect owners of Equity Interests nor any Person who
controls (directly or indirectly through intermediaries) Buyer is identified on
(a) the U.S. Department of Treasury’s Office of Foreign Assets Controls’
(“OFAC”) List of Specially Designated Nationals and Blocked Persons, (b) the
Bureau of Industry and Security of the United States Department of Commerce’s
“Denied Persons List,” “Entity List” or “Unverified List,” (c) the Office of
Defense Trade Controls of the United States Department of State’s “List of
Debarred Parties” or (d) any other similar list maintained by OFAC pursuant to
any authorizing statute, executive order or regulation.

(b)                Buyer is not and is not controlled by a “foreign person” as
that term is defined under §800.216 of 31 C.F.R. Part 800 on “Regulations
Pertaining to Mergers, Acquisitions, and Takeovers by Foreign Persons.”

 30

Execution Version

Section 5.9              Financing Commitments.

(a)                Buyer has delivered to Seller on or prior to the Execution
Date complete and correct copies of executed (i) equity commitment letter (the
“Equity Commitment Letter”) from Labor Impact Fund, L.P. (the “Equity Source”)
to provide equity financing to Buyer for a portion of the Purchase Price and the
amount of any fees and expenses of Buyer to be incurred in connection with the
Contemplated Transactions (the “Equity Financing”) and (ii) debt commitment
letter (a “Debt Commitment Letter”) from Orion Energy Partners, L.P. (the “Debt
Lender”) pursuant to which the Debt Lender has committed (on the terms and
conditions set forth therein) to provide debt financing to Buyer in the amounts
set forth therein for a portion of the Purchase Price and the amount of any fees
and expenses of Buyer to be incurred in connection with the Contemplated
Transactions (the “Debt Financing” and, together with the Equity Financing, the
“Financings”).

(b)                As of the Execution Date, the Equity Commitment Letter and
the Debt Commitment Letter (the “Financing Commitments”) have not been amended
or modified, no such amendment or modification is contemplated (other than
amendment(s) or joinder(s) to add lenders, lead arrangers, bookrunners,
syndication agents or similar entities that have not executed the Debt
Commitment Letter as of the Execution Date) and the respective commitments
contained in the Financing Commitments have not been withdrawn, rescinded or
terminated by Buyer or the Financing Sources party thereto. The Financing
Commitments constitute the legal, valid, and binding obligation of Buyer, and,
to Buyer’s Knowledge, the other parties thereto (except to the extent that
enforceability may be limited by the applicable bankruptcy, insolvency,
moratorium, reorganization or similar applicable Laws affecting the enforcement
of creditors’ rights generally or by general principles of equity). There are no
conditions precedent related to the funding of the full amount of the Financings
other than as set forth in or contemplated by the Financing Commitments. There
are no side letters or other contracts or arrangements (oral or written) between
Buyer and the Financing Sources or, to Buyer’s Knowledge, any other Person
related to the Financings other than the Financing Commitments and except for
customary fee letter(s) relating to the Debt Financing, a complete copy of each
of which has been provided to Seller (with only the fee amounts and certain
other terms contained in any “market flex” provisions being redacted, but none
of which would reasonably be anticipated to adversely affect the conditions
precedent, amount or availability of the Debt Financing). To Buyer’s Knowledge,
no event has occurred that (with or without notice or lapse of time, or both)
would constitute a breach or default under the Financing Commitments. Buyer is
not aware of any fact or occurrence that makes any of the representations or
warranties of Buyer relating to Buyer, in any of the Financing Commitments,
inaccurate in any material respect. Buyer believes that it will be able to
satisfy on a timely basis all of the terms and conditions to be satisfied by it
and contained in the Financing Commitments. Buyer has fully paid all commitment
fees or other fees required by the terms of the Financing Commitments to be paid
on or before the Execution Date and will pay, after the Execution Date, all such
fees as they become due. Subject to the terms and conditions of the Financing
Commitments and subject to the satisfaction of the conditions contained in
Article VIII, and assuming that the Financings are funded in accordance with the
terms and conditions of the Financing Commitments, the aggregate proceeds
contemplated by the Financing Commitments, together with other financial
resources of Buyer including unrestricted cash, cash equivalents and marketable
securities (net of any applicable Tax liabilities) of Buyer on the Closing Date,
will be sufficient for Buyer to consummate the Contemplated Transactions, to pay
all related fees and expenses of Buyer payable at the Closing, and to fund the
Cleaning Work which is necessary for the commencement of commercial operations.

 31

Execution Version

Article VI

PRE-CLOSING COVENANTS

Section 6.1              Operation of the Business. Except (i) as set forth in
Schedule 6.1, (ii) as otherwise contemplated by this Agreement (including the
pre-Closing transfer of any Excluded Assets to Seller or any Affiliate of Seller
(other than to the Company)) or (iii) as otherwise consented to by Buyer, such
consent not to be unreasonably withheld, conditioned or delayed, during the
Interim Period Seller shall (and shall cause the Company to):

(a)                afford to Buyer and its agents, advisors and representatives
reasonable access during normal business hours to the Company’s properties,
personnel and the books and records and shall furnish such information about the
Company as Buyer shall reasonably request, all upon reasonable notice to Seller
and in a manner that does not interfere in any material respect with the normal
operations of the Business and the Company;

(b)                operate the Business and provide routine maintenance of the
Assets in the usual and ordinary course consistent with past practice or as
otherwise provided in Schedule 6.1;

(c)                use Commercially Reasonable Efforts to preserve substantially
intact its business organization, and to preserve relationships with agents,
lessors, and suppliers;

(d)                not offer, sell, issue or grant, or authorize the offering,
sale, issuance or grant of, any Equity Securities of the Company;

(e)                not acquire or sell by or through the Company, whether by
merger or consolidation, by purchasing Equity Securities or otherwise, any
business or any corporation, partnership, association or other business
organization or division thereof or any material assets or properties of the
Company, in each case, except for the purchase or sale of inventory in the
ordinary course of business;

(f)                 not adopt any amendments to the Governing Documents of the
Company;

(g)                not incur any Obligations of the Company for borrowed money
or purchase money indebtedness, whether or not evidenced by a note, bond,
debenture or similar instrument, nor enter into any guarantees by the Company,
except (i) trade debt in the ordinary course of business and (ii) indebtedness
to Affiliates of the Company that will be settled prior to Closing;

(h)                not destroy any books or records of the Company other than in
the ordinary course of business consistent with past practice;

(i)                 promptly notify Buyer of any material emergency or other
material change in the Business or the Assets (for purposes of this subsection
(i) only, “material” shall mean events or circumstances which result or would
reasonably be likely to result in aggregate Losses equal to or greater than
$1,000,000 in relation to the Assets);

(j)                 not settle any Proceeding related to the Company or the
Business, other than in the ordinary course of business, in each case in an
amount in excess of $1,000,000 or that imposes non-monetary relief that
materially and adversely affects the ability of the Company to operate the
Business as currently conducted;

 32

Execution Version

(k)                not create any Lien (other than a Permitted Lien the release
of which the Company is pursuing by Commercially Reasonable Efforts) against any
of the Assets;

(l)                 except as may be required by GAAP, not change any accounting
method or accounting practice of the Company;

(m)              not enter into, terminate or materially amend or materially
modify any Material Company Contract or Seller Contract (excluding Multi-Site
Contracts), or otherwise waive, release or assign any material rights, claims or
benefits of the Company under any such Material Contract or enter into any
derivative, option, hedge or futures contracts in all cases other than in the
ordinary course of business; provided, that this provision shall not require the
Company to seek or obtain Buyer’s consent in order to set or change the prices
at which the Company provides goods or services to customers in the ordinary
course of business; provided, further, that this provision shall not prevent the
Company from entering into the Pre-Closing Cleaning Contracts pursuant to
Section 7.12;

(n)                perform and comply in all material respects with the Material
Company Contracts;

(o)                comply in all material respects with applicable Laws;

(p)                maintain (or continue to have the benefit of) insurance with
respect to the Business, comparable in amount, scope and coverage to that in
effect on the Execution Date;

(q)                not enter into or amend any employment, severance, consulting
or other compensation agreement or arrangement with any existing or new
director, officer, independent contractor or employee or agent of the Company
except for offer letters, employment agreements and individual consulting
agreements for new hires (other than the hiring of officer-level employees)
entered into in the ordinary course of business that are terminable at will and
without further liability to either of the Company or Buyer;

(r)                 timely pay all Taxes of the Company that become due and
payable (taking into account applicable extensions);

(s)                 (i) not file any material Tax Return of the Company or
settle any material Proceeding in respect of Company Taxes, or (ii) except as
otherwise required by Law, not make, change or rescind any Tax election of the
Company, adopt or change (or made a request to any Taxing Authority to change)
any annual accounting period of the Company, adopt or change (or made a request
to any Taxing Authority to change) any method, policy or practice of accounting
of the Company, or prepare any material Company Tax Return inconsistent with
past practices; or

(t)                 not agree, resolve or commit to do any of the actions
prohibited in clauses (d) through (h), (j) through (n), (r) or (s) that would,
or the effects of which would, survive the Closing.

Section 6.2              Appropriate Action; Consents; Filings. During the
Interim Period:

(a)                Subject to Seller’s and Buyer’s additional Obligations in
clauses (b), (c) and (d) of this Section 6.2 and the other terms and conditions
of this Agreement (including the provisions of Section 6.4), Seller and Buyer
shall each use Commercially Reasonable Efforts to (i) take, or cause to be
taken, all actions, and do, or cause to be done, all things that, in either
case, are necessary, proper or advisable under Law or otherwise to consummate
and make effective the Contemplated Transactions; provided, however, that the
foregoing shall not require or cause any Party to waive any right it may have
under other provisions of this Agreement and (ii) obtain from the relevant
Governmental Authorities all Authorizations required

 33

Execution Version

to be obtained at or prior to the Closing by Buyer, Seller or the Company in
connection with the authorization, execution, delivery and performance of this
Agreement and the Related Agreements and the consummation of the Contemplated
Transactions.

(b)                As promptly as practicable, Seller and Buyer shall make all
necessary filings and registrations referred to in the Seller Disclosure
Schedule or the Buyer Disclosure Schedule, as applicable, and thereafter make
any other required submissions, with respect to this Agreement and the
Contemplated Transactions required under any Law at or prior to the Closing.
Buyer and Seller shall bear the costs and expenses of their respective filings;
provided, that Buyer shall pay the filing fee in connection with any such
filings. Seller and Buyer shall reasonably cooperate in connection with the
making of all such filings and subsequent submissions to any Governmental
Authority. Seller and Buyer shall each use Commercially Reasonable Efforts to
furnish to the other Party such necessary information and reasonable assistance
as the other Party may reasonably request in connection with the foregoing and
will keep the other Party reasonably informed with respect to any consent,
authorization, order or approval sought from, or exemption, review,
investigation or inquiry conducted by, any Governmental Authority in connection
with this Agreement and the Contemplated Transactions. Each Party shall (i) have
the right to review in advance, and to the extent practicable consult on, any
written materials submitted to any Governmental Authority in connection with the
Contemplated Transactions, and (ii) consult with and consider in good faith the
views of the other Party, prior to making any submission, providing any material
correspondence or entering into any agreement with any Governmental Authority
with respect to the Contemplated Transactions. Notwithstanding the foregoing,
Buyer shall not make any filings or registrations during the Interim Period with
any Governmental Authorities without Seller’s prior written consent.

(c)                Buyer and Seller shall each give prompt notice to the other
of the receipt of and if in writing, furnish the others with copies of (or, in
the case of oral communications, advise the others of the contents of) any
notice or other communication from (i) any Person alleging that the consent of
such Person is or may be required in connection with the Contemplated
Transactions, (ii) any Governmental Authority in connection with the
Contemplated Transactions, (iii) any Governmental Authority or other Person
regarding the initiation or threat of initiation of any Claims or Proceedings
against, relating to, or involving or otherwise affecting the Company, Buyer or
Seller that relate to the consummation of the Contemplated Transactions, and
(iv) any Person regarding the occurrence or nonoccurrence of any event the
occurrence or nonoccurrence of which would be reasonably likely to (A) cause any
condition to the Obligations of the other Party to consummate the Contemplated
Transactions not to be satisfied, (B) cause a breach of the representations,
warranties or covenants of such Party under this Agreement, or (C) delay or
impede the ability of either Buyer or Seller, respectively, to consummate the
Contemplated Transactions or to fulfill their respective Obligations set forth
herein.

(d)                Buyer and Seller each agree to cooperate and to use
Commercially Reasonable Efforts to contest and to resist any action, including
legislative, administrative or judicial action, and to have vacated, lifted,
reversed or overturned any Order (whether temporary, preliminary or permanent)
of any court or other Governmental Authority that is in effect and that
restricts, prevents or prohibits the consummation of the Contemplated
Transactions or the Related Agreements, including the pursuit of all available
avenues of administrative and judicial appeal and all available legislative
action. Notwithstanding the foregoing, nothing in this Section 6.2 shall
require, or be construed to require any Party or its Affiliates to agree to
(i) sell, hold, divest, discontinue or limit, before or after the Closing Date,
any assets, businesses or interests of the Parties or any of their respective
Affiliates; (ii) any conditions relating to, or changes or restrictions in, the
operations of any such assets, businesses or interests which, in either case,
could reasonably be expected to result in a Material Adverse Effect or
materially and adversely impact the economic or business benefits to the Parties
of the Contemplated Transactions; or (iii) any material modification or waiver
of the terms and conditions of this Agreement. Neither Buyer nor Seller nor any
of their respective Affiliates shall purchase or otherwise acquire or agree to
purchase or otherwise acquire,

 34

Execution Version

whether directly or indirectly, any assets or interest in any assets or Persons
that would reasonable be expected to materially and adversely affect the filings
made pursuant to Section 6.2(b).

(e)                Seller and Buyer shall each timely give or cause to be given
all notices to third Persons and use Commercially Reasonable Efforts to obtain
all Third Person Consents (i) set forth in Section 3.3(a) of the Seller
Disclosure Schedule and Section 5.3(a) of the Buyer Disclosure Schedule,
(ii) required under any Material Company Contract or Seller Contract in
connection with the consummation of the Contemplated Transactions or
(iii) otherwise required to prevent a Material Adverse Effect from occurring
prior to or after the Closing.

(f)                 Buyer shall use Commercially Reasonable Efforts to secure
the release of Seller and its Affiliates (excluding the Company) from liability
for any post-Closing Obligations of the Company under any Authorizations or
Material Contracts assigned or transferred from Seller or its Affiliates to the
Company, and to secure the release of Seller and its Affiliates (excluding the
Company) from any guarantees of the Company’s post-Closing Obligations under any
Authorizations or Material Contracts to which the Company remains a party after
Closing. Buyer acknowledges that Seller and its Affiliates shall have the right
to cancel or revoke all guarantees, bonds, letters of credit and similar
undertakings provided by them or on their behalf to secure any post-Closing
Obligations of the Company. The provisions of this paragraph shall survive the
Closing.

(g)                Notwithstanding Section 6.2(f), prior to the Closing Buyer
shall deliver to the applicable beneficiary or counterparty replacement or
substitute guaranties, letters of credit, bonds, security deposits, and other
surety obligations and evidence of financial capacity, in each case acceptable
to the relevant beneficiary or counterparty, in substitution and replacement of
those credit support arrangements set forth in Schedule 6.2(g) (the “Credit
Support Arrangements”), in form and substance acceptable to Seller, and shall
cause the release as of the Closing of Seller and its Affiliates (excluding the
Company) from all Obligations relating to the Credit Support Arrangements.

(h)                At Buyer’s request and expense, Seller shall use Commercially
Reasonable Efforts (solely as an accommodation to Buyer) to assist Buyer in
connection with Buyer’s efforts to apply for Authorizations pursuant to
Environmental Laws and application of Buyer’s precise development plan for the
Refinery all of which would be effective from and after the Closing Date with
respect to equipment which would be materially required to operate the Refinery
as a renewable diesel plant after the Closing Date, including Authorizations for
two (2) de-oxidation hydro-processing units and an isomerization unit. Seller’s
assistance will be on terms and conditions mutually agreeable to Seller and
Buyer, including that (i) Seller and its Affiliates shall not be required to pay
any fee or incur any Obligation in connection with such Authorizations, (ii)
such assistance does not unreasonably interfere with the operations of the
Assets or the Business, and (iii) Seller shall not be required to prepare or
provide information or materials which Seller or its Affiliates do not maintain
in the ordinary course of business. Applying for or obtaining such
Authorizations by Buyer shall not constitute a condition to Closing or form the
basis for delaying Closing.

Section 6.3              Breach Notice. If, prior to the Closing Date, Buyer
obtains Knowledge of a breach of any of Seller’s representations, warranties or
covenants contained in this Agreement, Buyer shall notify Seller in writing of
such information (the “Breach Notice”) as promptly as reasonably possible but in
all events no later than two (2) Business Days prior to the Closing Date. The
Breach Notice shall contain reasonable details regarding the alleged breach and
Buyer’s good faith estimate of the potential Losses associated with such breach.

 35

Execution Version

Section 6.4              Right of Entry.

(a)                Buyer hereby acknowledges that any access to the Refinery and
any other Assets of the Company utilized by Buyer or any representative,
consultant or other Person acting by or on behalf of Buyer (“Diligence
Representative”) shall be at the sole risk, cost and expense of Buyer. Buyer
shall comply and shall ensure that each Diligence Representative complies with
all safety and similar requirements customarily imposed by the Company on its
properties. Before and after the Closing, Buyer shall assume and indemnify,
defend and hold harmless the Seller Indemnitees from and against any and all
Claims and Losses for personal injury, death, disease, illness or property
damage or other Losses arising out of Buyer’s or any Diligence Representative’s
entry upon or access to the Refinery and any other assets or other Losses of the
Company and all Losses incurred by the Seller Indemnitees with respect to each
such Claim. Additionally, any inspection or investigation conducted by or on
behalf of Buyer or its Diligence Representatives shall be conducted in
accordance with all Laws, including all Environmental Laws, applicable Refinery
rules and regulations (including those related to health, safety, security and
the environment) and in such manner as not to unreasonably interfere with the
Refinery or any other Assets or operations of the Company. Additionally, Buyer
shall repair any and all damage arising out of or resulting from such entry and
any acts or omissions by Buyer or its Diligence Representatives and shall
immediately, at Buyer’s sole cost and expense, restore the Assets to the
condition that existed immediately prior to such entry by Buyer or its Diligence
Representatives. Buyer shall prevent and indemnify and hold Seller and the
Company harmless for any liens, including mechanic’s liens, asserted or filed
against Seller or the Assets to the extent related to or arising from activities
conducted by or on behalf of Buyer.

(b)                During the Interim Period, Buyer shall not be entitled to
conduct any invasive testing or invasive environmental assessments (including
Phase II assessments) or any other sampling (including air sampling) or testing
of soil or ground or surface water at, on or under, any real property associated
with the Refinery or any other Assets of the Company (collectively, “Intrusive
Tests”) without the prior written consent of Seller, which Seller may withhold
or condition in its sole discretion; provided, however, notwithstanding that the
same may include or otherwise constitute Intrusive Tests, (i) a geotechnical
investigation, subject to the scope to be approved by Seller, shall be permitted
and (ii) a commercially reasonable, Seller-approved survey and assessment of
asbestos containing materials, lead-based paint, and similar materials (an
“ACM/LBP Survey”) within any Assets shall be permitted. Buyer agrees to provide
Seller with a copy of any reports covering each of the Intrusive Tests and the
ACM/LBP Survey (collectively, the “Major Investigations”) prepared on Buyer’s
behalf (provided such reports shall be delivered AS-IS, without any
representations and warranties).

(c)                Prior to Closing, Buyer shall keep all documents and
information received from Seller or its agents and the results of all of Major
Investigations, inspections, studies, investigations, analysis, reports and the
like confidential and shall be subject to the Confidentiality Agreement except
(i) as permitted pursuant to Seller’s prior written consent, (ii) as required by
applicable Law, and (iii) for disclosures made to Buyer’s agents, attorneys,
insurers, investors, lenders, consultants and employees all of whom shall be
bound to such confidentiality.

(d)                Prior to Closing, Buyer shall not disclose any inspections,
studies, investigations (including Major Investigations), analysis, or reports
to any Governmental Authority, including the California Regional Water Quality
Control Board – Central Valley Region, Department of Toxic Substances, Certified
Unified Program Agencies, the City of Bakersfield planning department or the
Kern County Department of Public Health, without Seller’s prior written consent,
which Seller may withhold or condition in its sole discretion. In the event
Seller provides such consent and prior to Buyer sharing any information, reports
or materials to any Governmental Authority, Seller and Buyer shall meet in
person or by telephone (such meeting to occur within five (5) Business Days
after Buyer’s request to Seller for such meeting) and the Parties shall mutually
agree on the contents and the presentation of such information,

 36

Execution Version

reports, and materials to be made by Buyer to such Governmental Authority. Any
subsequent proposed sharing of any information, reports or materials to such
Governmental Authority shall be subject to a similar process of Seller and Buyer
mutually agreeing in advance on the contents and presentation of such
information, reports or materials.

(e)                Before Buyer or any Diligence Representative is permitted to
engage in any activities within the Refinery or at any other locations of
Assets, Buyer shall (or shall cause the applicable Diligence Representative to)
provide proof or otherwise attest that the following types and minimum amounts
of insurance coverage are in effect and cover the activities of Buyer or such
Diligence Representative:

A. 1. Worker’s Compensation (Not required for individual Diligence
Representatives who have no employees.)

As required by applicable law.

 

A. 2. Employer’s Liability $100,000 each accident B. Commercial General
Liability: $1,000,000 Combined Single Limit endorsed to cover (i) contractual
liability Bodily Injury and Property Damage assumed under this Agreement,
(ii) products liability, and (iii) completed operations C. Automobile Liability
Coverage: endorsed to cover all owned, non-owned and hired vehicles $1,000,000
Combined Single Limit Bodily Injury and Property Damage Combined D. Umbrella
Liability in excess of A.2., B. & C. Endorsed to provide a drop-down endorsement
in the event underlying limits are exhausted by claims. $5,000,000

 

Buyer shall furnish (or cause to be furnished) to Seller a certificate of
insurance evidencing that the above minimum coverages are in effect. All
policies shall contain a waiver of subrogation clause in favor of the Seller
Indemnitees. All policies except A.1. above shall be endorsed to name the Seller
Indemnitees as additional insureds. The certificate of insurance shall further
specify that all coverages are primary over (and not contributory with or
secondary to) any insurance carried by the Seller Indemnitees for their own
account. Such insurance shall be endorsed with a standard cross liability clause
in favor of the Seller Indemnitees. Such insurance shall cover the actions of
Buyer and all Diligence Representatives. The certificate of insurance shall
state that Seller shall be provided with not less than thirty (30) days prior
written notice of any cancellation or material adverse change with respect to
any of the policies.

(f)                 Notwithstanding anything to the contrary contained in this
Agreement, the provisions of this Section 6.4 shall survive the Closing and any
cancellation or termination of this Agreement. The insurance required under this
paragraph shall operate independent and apart from Buyer’s indemnification
Obligations under this Agreement.

Section 6.5              Condition of the Assets. In consummating the purchase
and the sale of the Purchased Shares contemplated hereunder, Buyer acknowledges
that it will become the sole stockholder of the Company and thereby an indirect
owner of the Assets, and that, except for (and without limiting) the
representations and warranties expressly made in Article III and Article IV or
in any other document delivered pursuant hereto, Buyer accepts the Assets in
their as-is, where-is, condition, with all faults, without any express or
implied covenant, warranty as to title, condition (including any Environmental
Condition), merchantability, performance, fitness (both generally and for any
particular purpose) or otherwise (which warranties Seller hereby expressly
disclaims), or recourse, other than as expressly set forth in this

 37

Execution Version

Agreement. Buyer acknowledges that much of the Assets, including the Refinery,
have not been operating for an extended period of time and may require
additional improvements, repairs, or Authorizations in order to become
operational again.

Section 6.6              Independent Investigation/Disclaimer. except for (and
without limiting) the representations and warranties expressly made by Seller in
Article III and Article IV, Buyer acknowledges and agrees that: (a) there are no
representations, warranties, statements, assurances or guarantees made by Seller
or any of its Affiliates, express or implied, as to (i) the Assets, or (ii) the
liabilities, the Business, results of operations, condition (financial,
environmental or otherwise) or prospects relating to the Business, and that in
making its decision to enter into this Agreement and to consummate the purchase
of the Purchased Shares, Buyer has relied and will rely solely upon its own
independent investigation, verification, analysis and evaluation; (b) Seller
disclaims all liability and responsibility for any other representation,
warranty, statement or information orally or in writing made or communicated to
Buyer including any opinion, information or advice which may have been provided
to Buyer by or on behalf of Seller, the Company or any Affiliates of Seller,
including (i) any models provided by Seller or its Affiliates, which have been
provided for illustration purposes only, (ii) any other information provided in
any confidential information memorandum or similar disclosure document provided
by or on behalf of Seller, (iii) any correspondence from Seller or any of its
representatives or Affiliates, (iv) any presentation by the management of
Seller, the Company or their Affiliates, and (v) any information made available
to Buyer, or statements made to Buyer during site or office visits or other
communications, in the Data Room or management presentation; (c) neither Seller,
the Company, nor any Affiliate, agent, or representative of Seller has made, and
Seller hereby expressly disclaims and negates, any implied or express warranty
of merchantability, fitness (both generally and for a particular purpose), or
conformity to models or samples and any other representation or warranty,
express, statutory or implied, relating to the Company or the Assets including
as to their (i) title, (ii) absence of patent or latent defects (including
design defects), (iii) safety, (iv) state of repair, (v) quality, or (vi)
compliance with applicable Laws; and (d) Seller makes no representations or
warranties with respect to the use or condition (including environmental use or
condition), the presence or absence of Hazardous Materials at, on, under or from
any portion of the Refinery or the other Assets, compliance with applicable
statutes, Laws, codes, ordinances, regulations or requirements relating to
leasing, zoning, subdivision, planning, land use, building, fire, safety, health
or environmental matters, compliance with covenants, conditions and restrictions
(whether or not of record), other international, national, regional, federal,
state, provincial or local requirements or other statutes, Laws, codes,
ordinances, regulations or requirements, including environmental health and
safety laws and permits.

without limiting the generality of the foregoing, Seller makes no representation
or warranty regarding any third party beneficiary rights or other rights which
Buyer might claim under any studies, reports, tests or analyses prepared by any
third parties for Seller or any of its Affiliates other than the Company (should
the Closing occur), even if the same were made available for review by Buyer or
its agents, representatives or consultants.

Buyer expressly acknowledges and agrees that Buyer shall indemnify, defend and
hold the Seller Indemnitees harmless against all Claims and Losses caused by

 38

Execution Version

Buyer’s claiming or attempting to exercise any rights (whether as a third party
beneficiary or otherwise) under any studies, reports, tests or analyses prepared
by any third parties for Seller or any of its Affiliates.

without limiting the generality of the foregoing, Buyer expressly acknowledges
and agrees that none of the documents, information or other materials provided
to Buyer at any time or in any format by Seller or any of its Affiliates
constitute legal advice, and Buyer (i) waives all rights to assert that it
received any legal advice from Seller, any of Seller’s Affiliates, or any of
their respective employees, agents representatives or counsel, or that it had
any sort of attorney-client relationship with any of such persons, and (ii)
agrees to indemnify, defend and hold the Seller Indemnitees harmless against any
such assertion made by or on behalf of any of Buyer’s Affiliates.

Section 6.7              Supplement to Seller Disclosure Schedule.

(a)                Seller shall from time to time prior to the Closing, by
written notice to Buyer, supplement or amend the Seller Disclosure Schedule
(including adding new Sections to the Seller Disclosure Schedule related to
provisions of this Agreement that currently do not contemplate qualification by
the Seller Disclosure Schedule) with new or updated information with respect to
matters that occur or arise after the Execution Date to correct any matter that
would constitute a breach of any representation or warranty of Seller in Article
III or Article IV as of the Closing Date (such new or additional information
being “New Seller Information”).

(b)                For purposes of determining whether Buyer’s conditions set
forth in Section 8.3 have been fulfilled, the Seller Disclosure Schedule shall
be deemed to include only that information contained therein on the Execution
Date and shall be deemed to exclude the New Seller Information. If Buyer has a
right to terminate this Agreement pursuant to Section 9.1(d) as a result of the
conditions set forth in Section 8.3 not being satisfied but Buyer elects to
proceed with the Closing and the Closing does occur, then the New Seller
Information shall be deemed to be accepted by Buyer, and Buyer shall be deemed
to have waived and not be entitled to make a Claim thereon under this Agreement
(including pursuant to Article X) or otherwise. If, however, Buyer does not have
such a right to terminate this Agreement pursuant to Section 9.1(d) as a result
of the conditions set forth in Section 8.3 being satisfied and the Closing does
occur, then the New Seller Information shall not be deemed to be accepted or
waived by Buyer, and Buyer shall be entitled to make a Claim thereon under this
Agreement (including pursuant to Article X) or otherwise.

Section 6.8              Financings.

(a)                Obligations of Buyer

(i)         Buyer shall use its reasonable best efforts to arrange the
Financings on the terms and conditions described in the Financing Commitments
(including any “market flex” provisions applicable thereto), including using
reasonable best efforts to (A) negotiate definitive documentation for the
Financings contemplated by the Financing Commitments at or prior to the Closing
and, subject to the closing conditions contained in Article VIII, consummate or
cause the consummation of the Financings at Closing, (B) satisfy all conditions
applicable to Buyer and its Affiliates to obtaining the Financings and (C)
enforce its rights under the Financing Commitments in the event of a breach by
any of the Financing Sources (including by bringing, and pursuing in good faith,
appropriate Proceedings against the applicable Financing Sources party to the
Financing Commitments; provided, that, Buyer shall not be required to bring and
pursue such Proceedings if Buyer has obtained alternative Financings). In the
event any portion of the

 39

Execution Version

Financings becomes unavailable on substantially the same terms and conditions
(including the “market flex” provisions) contemplated in the Financing
Commitments, Buyer shall use its reasonable best efforts to arrange to obtain
alternative Financings, including from alternative sources, on terms not
materially less favorable, in the aggregate, to Buyer, in an amount sufficient
to consummate the Contemplated Transactions; provided, that any such alternative
Financings shall not (1) reduce the aggregate amount of the Financings available
on the Closing Date from that contemplated in the Financing Commitments, (2)
materially expand upon the conditions precedent to the Financings as set forth
in the Financing Commitments or (3) be reasonably expected to prevent, or
materially impede or delay the consummation of the Contemplated Transactions.
Buyer shall refrain from taking, directly or indirectly, any action that would
reasonably be expected to result in a failure of any of the conditions contained
in the Financing Commitments or in any definitive agreement related to the
Financings. Buyer shall have the right from time to time to amend, supplement or
otherwise modify, or waive any of its rights under, the Financing Commitments;
provided, that any such amendment, supplement or other modification to or waiver
of any provision of the Financing Commitments that amends the Financings shall
not, without the prior written consent of Seller, (x) reduce the aggregate
amount of the Financings available on the Closing Date, or the length of the
commitment therefor, from that contemplated in the Financing Commitments, (y)
expand upon the conditions precedent to the Financings as set forth in the
Financing Commitments in any respect or (z) be reasonably expected to prevent,
or materially impede or delay the consummation of the Contemplated Transactions.

(ii)         Buyer shall keep Seller informed on a reasonably current basis and
in reasonable detail with respect to all material activity and developments
concerning the status of its efforts to arrange and consummate the Financings.
Without limiting the generality of the foregoing, Buyer shall notify Seller
promptly, and in any event within two (2) Business Days after it becomes aware
thereof, (A) of any termination or threatened, in writing, termination of any
Financing Commitment or any definitive agreement related to the Financings, (B)
of any breach or default by any party to any Financing Commitments or definitive
agreements related to the Financings, (C) of the receipt by Buyer of any written
notice or other communication (other than negotiations of the definitive
agreements with respect to the Financings) from any Financing Source with
respect to any breach, default, termination or repudiation by any party to any
Financing Commitment or any definitive agreement related to the Financings or
(D) if for any reason, including, for the avoidance of doubt, because Buyer
believes that one or more conditions to the closing of the Financings will not
be satisfied at or prior to Closing, Buyer no longer believes in good faith that
it will be able to obtain all or any portion of the Financings contemplated by
the Financing Commitments and the related fee letters on the terms described
therein.

(iii)         For purposes of this Agreement, references to “Financings” shall
include any alternative financing required to be obtained in the circumstances
provided in this Section 6.8(a), and references to “Financing Commitments” shall
include such documents as related to such alternative Financings.

(iv)         In connection with any Financing, (A) neither Seller nor any of its
Affiliates shall be required to become subject to any obligations or liabilities
with respect to such agreements or documents and (B) nothing shall obligate
Seller or any of its Affiliates to provide a solvency certificate or any similar
certificate, to declare or make any determinations with respect to any dividends
or to provide any information that would violate any applicable obligations of
confidentiality or result in a violation of applicable Law or loss of any legal
privilege. Buyer acknowledges and agrees that neither Seller or any of its
Affiliates or Representatives shall have any responsibility for or incur any
Obligation to any Person under or in connection with, the arrangement of any
Financing that Buyer may raise in connection with the Contemplated Transactions.
Buyer shall indemnify, defend, save and hold harmless the Seller Indemnified
Parties from and against any and all Claims and Losses to the extent caused by,
arising from or incurred in connection with or related to any Financings or
Financing Commitments.

 40

Execution Version

(b)                No Closing Condition. Buyer acknowledges and agrees that its
obligation to consummate the Contemplated Transactions is not conditioned upon
any Financings being made available to Buyer or consummated as of the Closing
Date.

Section 6.9              Cooperation with Respect to Financings.

(a)                During the Interim Period, Seller shall use (and shall cause
the Company to use) Commercially Reasonable Efforts to provide, at Buyer’s
expense and solely as an accommodation to Buyer, reasonable cooperation as may
be requested by Buyer in connection with Buyer’s efforts to consummate the Debt
Financings; provided that (i) Seller and its Affiliates shall not be required to
pay any commitment or any other fee or incur any obligation in connection with
the Financings, (ii) such cooperation does not unreasonably interfere with the
operations of the Assets or the Business, and (iii) Seller and its Affiliates
shall not be required to prepare or provide information or materials which
Seller or its Affiliates do not maintain in the ordinary course of business. For
the avoidance of doubt, but without limiting the reasonable cooperation
obligation described above, neither Seller not its Affiliates will be requested
or required to prepare or assist in the preparation of projections, pro forma
statements, information memoranda, offering memoranda, definitive financing
documents or similar documents that may be required of Buyer in connection with
the Financings.

(b)                In furtherance of the covenant set forth in Section 6.9(a)
Seller agrees to:

(i)         provide to Buyer at least ten (10) Business Days prior to the
Closing Date the following financial statements (collectively, the “Carve-Out
Financials”):

(1)the audited balance sheet of the Company as of December 31, 2017, together
with corresponding audited statements of income and of cash flows for the
six-month period ended December 31, 2017;

(2)the audited balance sheet of the Company as of December 31, 2018 together
with corresponding audited statements of income and of cash flows for the
twelve-month period ended December 31, 2018; and

(3)the unaudited interim balance sheet of the Company as of March 31, 2019
together with corresponding unaudited interim statements of income and of cash
flows for the three-month period ended March 31, 2019.

(ii)         allow Buyer (or its Diligence Representatives) to perform, at
Buyer’s expense, non-invasive environmental diligence reviews of the Real
Property Interests which will be subject to and performed in accordance with
Section 6.4.

(c)                The Carve-Out Financials shall be prepared from and shall be
consistent with the books and records of the Company related to the Assets
applied on a consistent basis. The accounting principles applied in preparing
the Carve-Out Financials shall be consistent, in all material respects, with
GAAP (subject, in the case of the unaudited balance sheet of the Company dated
as of March 31, 2019, to the absence of footnote disclosures and to normal and
recurring year-end adjustments). Buyer understands and acknowledges that
historically financial statements have not been prepared for the Company or the
Assets as the Company has not been operated as a separate, stand-alone
enterprise. The Carve-Out Financials are to be prepared by Seller in
anticipation of the Contemplated Transactions. As the Company and the Assets
have been historically managed and financed as part of a larger group, the
accounts reflect certain charges for functions provided by Seller and its
Affiliates that have been identified as related party transactions. It is
possible that the terms of the related party transactions are not the same as
the terms that

 41

Execution Version

might otherwise result from transactions between unrelated parties. The
Carve-Out Financials may not necessarily reflect the financial position, results
of operations or cash flows that the Company or the Assets might have had in the
past, or might have in the future, if they had existed as a separate,
stand-alone enterprise.

(d)                Notwithstanding any provision to the contrary contained in
this Agreement, Seller and its Affiliates (excluding the Company after the
Closing) shall NOT have any Obligation or liability whatsoever to Buyer or any
other Person for any statements (whether oral or in writing)(including the
Carve-Out Financials), materials or information provided by or on behalf of
Seller to Buyer, any Equity Source or Debt Lender or any of their respective
Diligence Representatives with respect to the Financings or the Financing
Commitments. Without limiting the generality of the preceding sentence, Seller
is not making and shall NOT be deemed to make any representation or warranty
whatsoever concerning or related to the Carve-Out Financials or the information
contained therein and the information contained therein shall not be the basis
for redetermination or adjustment of the Purchase Price or the basis for any
alleged breach of Seller’s representations and warranties contained in this
Agreement.

(e)                Notwithstanding any provision to the contrary contained in
this Agreement, the Closing condition set forth in Section 8.3(b) as it applies
to Seller’s obligations under this Section 6.9, shall be deemed satisfied unless
any Debt Financing is not obtained primarily as a result of Seller’s willful and
material breach of its obligations under this Section 6.9.

(f)                 Nothing contained in this Section 6.9 or otherwise shall
require Seller or its Affiliates (other than the Company as of the Closing) to
be an issuer or obligor in respect of any Financing.

Section 6.10           Title Insurance and Surveys. Buyer, at its sole cost and
expense, may procure owner’s title insurance policies (the “Title Policies”)
from Title Company with respect to the Owned Real Property or the Leased Real
Property insuring title subject only to the Permitted Liens and such other
general title exceptions as may be raised by the Title Company, such policies to
be based on the Title Commitment and issued on the ALTA Form Owner’s Title
Policy and in the amount of the Purchase Price allocated to the Real Property
Interests; provided, that Buyer’s ability or inability to obtain the Title
Policies shall not result in an adjustment to the Purchase Price. If Buyer
requests extended coverage policies or any endorsements to the Title Policies,
Buyer shall also be responsible for the cost of such extended coverage and
endorsements and the delivery of any documentation required by the Title Company
in connection with the issuance of such extended coverage and endorsements
(including surveys or zoning reports). At Buyer’s request, Seller and its
Affiliates shall cooperate with and assist Buyer with any reasonable request in
Buyer’s efforts to obtain the Title Policies and shall execute and deliver to
the Title Company such affidavits, certificates, and other documentation as are
customary and reasonably requested to cause the Title Company to issue the Title
Policies, provided that no such cooperation or assistance and nothing in such
affidavits, certificates or documentation shall require Seller or its Affiliates
to incur any Obligations to any Person that are not otherwise expressly set
forth in this Agreement. Prior to Closing, Buyer may, at its sole cost and
expense, obtain and update any surveys pertaining to the Owned Real Property or
the Leased Real Property; provided, however, that any such surveys and survey
updates shall be performed by a surveyor acceptable to Seller, the approval of
which shall not be unreasonably withheld, conditioned or delayed. Neither
Buyer’s or any of its lenders’ receipt of any new or updated surveys shall
constitute a condition to Closing or form the basis for delaying Closing;
however, Seller agrees to reasonably cooperate with Buyer prior to the Closing
to permit Buyer to attempt to procure any surveys of the Real Property Interests
that Buyer reasonably deems necessary, all at Buyer’s sole risk, cost and
expense.

 42

Execution Version

Article VII

POST-CLOSING COVENANTS

Section 7.1              Insurance.

(a)                Seller and Buyer acknowledge that Seller participates in a
program of property and liability insurance coverage for itself and its
Affiliates. This program has been designed to achieve a coordinated
risk-management package for Seller and all of its Affiliates. All of the
insurance policies through which the program of coverage is presently or has
previously been provided by or to the Company, its predecessors or Affiliates
are herein referred to collectively as the “Seller Policies.” It is understood
and agreed by Buyer that from and after the Closing:

(i)         No insurance coverage shall be provided under the Seller Policies to
Buyer or the Company;

(ii)         Any and all Seller Policies shall be deemed terminated, commuted
and cancelled ab initio as to the Refinery, the Business, Buyer and its
Affiliates (including the Company), but without prejudice to Seller’s and its
Affiliates’ rights thereunder; and

(iii)         No Claims regarding any matter whatsoever, whether or not arising
from events occurring prior to the Closing, shall be made by Buyer or the
Company against or with respect to any of the Seller Policies, regardless of
their date of issuance.

(b)                Buyer shall procure, pay for and maintain in effect its own
policies of insurance with respect to the Business and the Assets and shall
indemnify and defend Seller and its Affiliates against, and shall hold them
harmless from, any Orders, Claims, Losses or other Obligations arising out of
claims made after the Closing against any of the Seller Policies by the Company,
Buyer, any Affiliate of Buyer or any Person claiming to be subrogated to Buyer’s
or any of its Affiliates’ rights. Such indemnity shall cover, without
limitation, any claim by an insurer for reinsurance, retrospective premium
payments, prospective premium increases or any other restitution or funding
requirements attributable to any such claim or policy requirements.

Section 7.2              Tax Matters.

(a)                Tax Returns.

(i)         Seller Tax Returns. Seller shall (a) cause the Company to be
included in the Tax Returns of each Seller Consolidated Group, to the extent the
Company is eligible to be included in each such Seller Consolidated Group, for
all applicable periods or portions thereof ending on or before the Closing Date
and (b) prepare all Tax Returns required to be filed by the Company after the
Closing Date with respect to a Tax period ending on or before the Closing Date
(clauses (a) and (b), the “Seller Tax Returns”). All such Seller Tax Returns
shall be prepared in a manner consistent with practices followed in prior years
by the Company with respect to similar Tax Returns except as required by
applicable Law. With respect to any Seller Tax Return described in clause (b) of
the preceding sentence, Seller shall deliver a copy of such Seller Tax Return to
Buyer, together with all supporting documentation and workpapers, to Buyer for
Buyer’s review and comment at least thirty (30) days prior to the due date
(taking into account all valid extensions) for filing such Seller Tax Return
(unless such Seller Tax Return is due within thirty (30) days of the Closing
Date, in which case Seller shall provide a copy of such Seller Tax Return to
Buyer as soon as reasonably practical after the Closing Date). Seller shall
include any reasonable comments provided in writing by Buyer to Seller at least
five (5) days prior to the due date (taking into account all

 43

Execution Version

valid extensions) for filing such Seller Tax Return. Buyer and Seller shall
attempt in good faith to reach agreement with respect to any issue resulting
from Buyer’s review of a Seller Tax Return (each, a “Disputed Tax Issue”). If
Buyer and Seller fail to reach such an agreement within thirty (30) days after
delivery of such Seller Tax Return, then the Accountant will be engaged by the
Parties to resolve each Disputed Tax Issue. The Accountant: (1) will be jointly
engaged by Seller and Buyer; (2) will be provided, within ten (10) days of
accepting the engagement, with a definitive written statement from each of
Seller and Buyer of its respective position with respect to each Disputed Tax
Issue and a copy of the Seller Tax Return in dispute; (3) will be advised in the
engagement letter that the Parties accept the Accountant as the appropriate
Person to interpret this Agreement for all purposes relevant to the resolution
of the Disputed Tax Issues; (4) will be granted access to all records and
personnel of the Company; and (5) will have thirty (30) days to carry out a
review and prepare a written statement of its decision regarding the Disputed
Tax Issues. In no event shall the Accountant’s determination of the Disputed Tax
Issue be outside of the range of amounts claimed by the Parties. Each Party will
be afforded the opportunity to present to the Accountant any material such Party
deems relevant to the determination. The decision of the Accountant shall be
final and binding upon the Parties except in the event of manifest error (with
the relevant part of its determination being void and the matter being remitted
to the Accountant for correction) or in the case of a subsequent adjustment by a
Taxing Authority, and shall be in substitution for and precludes the bringing by
any Party of any Proceedings, including in any court, in connection with any
dispute under this Section 7.2(a)(i), except in the case of a subsequent
adjustment by a Taxing Authority. The fees and expenses of the Accountant
incurred in resolving the disputed matter shall be shared equally by Seller, on
the one hand, and Buyer, on the other hand. If the Disputed Tax Issue is not
resolved before the due date (taking into account all valid extensions) for an
applicable Seller Tax Return, such Seller Tax Return shall be filed as proposed
by Seller; provided, that Buyer shall, if applicable, promptly amend such Seller
Tax Return in a manner consistent with the Accountant’s determination. Seller
shall pay to Buyer all Taxes shown as due and payable on such Seller Tax Return
(other than any Tax liabilities of the Company that actually reduced the Closing
Date Payment pursuant to Section 2.5(a)(i)(2)) not later than five (5) days
before the due date thereof (taking into account all valid extensions). If any
Disputed Tax Issue with respect to any Seller Tax Return is resolved by the
Accountant after the due date of such Seller Tax Return (taking into account all
valid extensions), (a) Seller shall pay to Buyer an amount equal to the amount
by which the amount of any Taxes shown as due and payable on such Seller Tax
Return as determined by the Accountant exceeds the amount of any Taxes
previously paid by Seller to Buyer pursuant to this Agreement with respect to
such Seller Tax Return (including pursuant to Section 2.5(a)(i)(2)) or (ii)
Buyer shall pay to Seller an amount equal to the amount by which the amount of
any Taxes previously paid by Seller to Buyer pursuant to this Agreement with
respect to such Seller Tax Return (including pursuant to Section 2.5(a)(i)(2))
exceeds the amount of any Taxes shown as due and payable on such Seller Tax
Return as determined by the Accountant, in each case within five (5) days of the
Accountant’s resolution of all Disputed Tax Issues with respect to such Seller
Tax Return. Buyer shall cause such Seller Tax Returns to be properly filed and
shall cause the Company to pay to the appropriate Taxing Authority the amount of
Taxes shown to be due on such Seller Tax Return.

(ii)         Buyer Tax Returns. Buyer shall (a) cause the Company to prepare and
file Tax Returns that are required to be filed by the Company for each Straddle
Period, with each such Tax Return prepared in a manner consistent with practices
followed in prior years by the Company with respect to similar Tax Returns
except as required by applicable Law (the “Buyer Tax Returns”), and (b)
determine in accordance with Section 7.2(b) the amount of Seller Taxes reflected
on each Buyer Tax Return (“Seller’s Share”). Buyer shall provide a copy of each
such Buyer Tax Return and calculation of Seller’s Share related thereto,
together with all supporting documentation and workpapers, to Seller for
Seller's review and comment at least thirty (30) days prior to the due date
(taking into account all valid extensions) for filing such Buyer Tax Return
(unless such Buyer Tax Return is due within thirty (30) days of the Closing
Date, in which case Buyer shall provide a copy of such Buyer Tax Return to
Seller as soon as reasonably practical after the Closing Date). Buyer shall
include any reasonable comments provided in writing by

 44

Execution Version

Seller to Buyer at least five (5) days prior to the due date (taking into
account all valid extensions) for filing such Buyer Tax Return. Buyer and Seller
shall attempt in good faith to reach agreement with respect to any Disputed Tax
Issue and the determination of Seller’s Share with respect to any Buyer Tax
Return. If Buyer and Seller reach an agreement with respect to the amount of the
Seller’s Share with respect to a Buyer Tax Return, Seller shall pay to Buyer
such amount not later than five (5) days before the due date thereof (taking
into account all valid extensions). If Buyer and Seller fail to reach an
agreement with respect to the amount of Seller’s Share with respect to a Buyer
Tax Return prior to the due date of such Buyer Tax Return (taking into account
all valid extensions), Seller shall pay to Buyer the amount that Seller does not
dispute is the Seller’s Share not later than five (5) days before the due date
thereof (taking into account all valid extensions). If Buyer and Seller shall
fail to reach such an agreement within thirty (30) days after delivery of such
Buyer Tax Return and, if applicable, such determination of Seller’s Share, then
the Accountant will be engaged by the Parties to resolve each Disputed Tax Issue
and to determine the Seller’s Share. The Accountant: (1) will be jointly engaged
by Seller and Buyer; (2) will be provided, within ten (10) days of accepting the
engagement, with a definitive written statement from each of Seller and Buyer of
its respective position with respect to each such Disputed Tax Issue and the
calculation of the Seller’s Share and a copy of each of the Buyer Tax Return in
dispute and the calculation of Seller’s Share; (3) will be advised in the
engagement letter that the Parties accept the Accountant as the appropriate
Person to interpret this Agreement for all purposes relevant to the resolution
of the Disputed Tax Issues and the calculation of the Seller’s Share; (4) will
be granted access to all records and personnel of the Company; and (5) will have
thirty (30) days to carry out a review and prepare a written statement of its
decision regarding the Disputed Tax Issues and the calculation of the amount of
the Seller’s Share. In no event shall the Accountant’s determination of the
Seller’s Share be outside of the range of amounts claimed by the Parties. Each
Party will be afforded the opportunity to present to the Accountant any material
such Party deems relevant to the determination. The decision of the Accountant
shall be final and binding upon the Parties except in the event of manifest
error (with the relevant part of its determination being void and the matter
being remitted to the Accountant for correction) or in the case of a subsequent
adjustment by a Taxing Authority, and shall be in substitution for and precludes
the bringing by any Party of any Proceedings, including in any court, in
connection with any dispute under this Section 7.2(a)(ii), except in the case of
a subsequent adjustment by a Taxing Authority. The fees and expenses of the
Accountant incurred in resolving the disputed matter shall be shared equally by
Seller, on the one hand, and Buyer, on the other hand. If the Disputed Tax Issue
and the calculation of the amount of the Seller’s Share are not resolved before
the due date (taking into account all valid extensions) for an applicable Buyer
Tax Return, such Buyer Tax Return shall be filed as proposed by Buyer; provided,
that Buyer shall, if applicable, promptly amend such Buyer Tax Return in a
manner consistent with the Accountant’s determination. If the amount of the
Seller’s Share with respect to any Buyer Tax Return is resolved after the due
date of such Buyer Tax Return by the Accountant (taking into account all valid
extensions), (i) Seller shall pay over to Buyer an amount equal to the amount by
which the amount of the Seller’s Share as determined by the Accountant with
respect to such Buyer Tax Return exceeds the amount, if any, previously paid by
Seller to Buyer pursuant to this Agreement with respect the Seller’s Share of
such Buyer Tax Return or (ii) Buyer shall pay to Seller an amount equal to the
amount by which the amount previously paid by Seller to Buyer pursuant to this
Agreement with respect to the Seller’s Share of such Buyer Tax Return exceeds
the amount of the Seller’s Share as determined by the Accountant with respect to
such Buyer Tax Return, in each case within five (5) days of the Accountant’s
resolution of all Disputed Tax Issues with respect to such Buyer Tax Return.
Buyer shall cause to be paid to the appropriate Tax Authority the amount of
Taxes shown to be due on each Buyer Tax Return.

(b)                Straddle Period Allocation. The portion of Taxes attributable
to a Straddle Period that are allocated to the Pre-Closing Tax Period of such
Straddle Period shall be determined as follows:

(i)         in the case of any real property, personal property, ad valorem, and
similar Taxes (“Property Tax”) attributable to a Straddle Period, the amount of
such Property Tax attributable to the Pre-

 45

Execution Version

Closing Tax Period shall be deemed to be the amount of such Property Tax for the
entire Straddle Period, multiplied by a fraction, the numerator of which is the
number of days in such Straddle Period ending on and including the Closing Date,
and the denominator of which is the number of total days in such Straddle
Period; and

(ii)         in the case of any Tax that is based on income, sales, revenue,
production, compensation or similar items, or other Taxes not described in
Section 7.2(b)(i), and pertains or is attributable to a Straddle Period, the
amount any such Tax attributable to the Pre-Closing Tax Period of such Straddle
Period shall be determined based on an interim closing of the books as of and
including the Closing Date.

Notwithstanding the foregoing, (a) exemptions, allowances, or deductions that
are calculated on an annual basis, such as the deduction for depreciation, shall
be apportioned ratably between such periods on a daily basis; (b) any franchise
Tax paid or payable with respect to the Company shall be allocated to the Tax
period during which the gross receipts, income, operations, assets, margin, or
capital comprising the base of such Tax is measured, regardless of whether the
right to do business for another period is obtained by the payment of such
franchise Tax, and if the Tax period to which such franchise Tax is so allocated
is a Straddle Period, then such franchise Tax allocated to a Straddle Period
shall be determined in the manner set forth in Section 7.2(b)(ii); and (c) no
election shall be made under Treasury Regulations Section 1.1502-76(b)(2)(ii) to
ratably allocate the Company’s items. At least ten (10) days before the Closing
Date, Seller shall provide Buyer with its reasonable estimate of the ad valorem
Property Taxes of the Company for the Pre-Closing Tax Period (based upon the
most recent property tax bills available).

(c)                Amended Tax Returns. Except as otherwise contemplated by this
Agreement, Buyer shall not, and shall not cause or permit any of its Affiliates
or the Company, to (i) amend, modify, or re-file any Tax Return of the Company
that covers a Pre-Closing Tax Period; (ii) make or change any Tax election that
affects any Pre-Closing Tax Period of the Company, or (iii) take any action or
position that results in any increased Tax liability (including a reduction in a
refund) of the Company with respect to Pre-Closing Tax Periods, in each case
without the prior written consent of Seller (not to be unreasonably withheld,
conditioned or delayed).

(d)                Tax Contests.

(i)         Buyer shall notify Seller in writing within ten (10) days of receipt
by Buyer (or any Buyer Indemnitee) of written notice of any pending or
threatened audits, adjustments, claims, examinations, assessments, or other
administrative or judicial Proceedings with the purpose or effect of
re-determining Taxes of or with respect to the Company (including any
administrative or judicial review of any claim for refund) for which Seller
could reasonably be expected to be required to provide indemnification pursuant
to this Agreement (a “Tax Contest”), and shall provide Seller with a copy of any
such written notice. Seller shall notify Buyer in writing within ten (10) days
of receipt by Seller of written notice of any pending or threatened Tax Contest,
and shall provide Buyer with a copy of any such written notice. The failure of
either Buyer or Seller to provide a notification described in this Section
7.2(d)(i) shall not release Seller or Buyer, respectively, from its obligations
hereunder except to the extent, and only to the extent, that the Party that was
supposed to receive the notification is prejudiced as a result of such failure.

(ii)         Seller, at its expense, shall have the right to control and defend
the conduct of any Tax Contest covering a taxable period ending on or prior to
the Closing Date (a “Pre-Closing Tax Contest”) with counsel (including, for the
avoidance of doubt, accountants) of its choice; provided, however, that (A)
Seller shall keep Buyer reasonably informed regarding the progress and
substantive aspects of the Pre-Closing Tax Contest, (B) Buyer may retain
separate co-counsel at its sole cost and expense, and participate

 46

Execution Version

in the defense of with respect to the Pre-Closing Tax Contest, including having
an opportunity to review and reasonably comment on any written materials
prepared in connection with such Pre-Closing Tax Contest and the right to attend
and participate in any conferences relating thereto, and (C) Seller will not
settle or consent to the entry of any Order or other similar determination or
finding with respect to such Pre-Closing Tax Contest without the prior written
consent of Buyer (which consent shall not be unreasonably withheld, conditioned
or delayed). For the avoidance of doubt, any Claims pending as of the Closing
Date for refund of Property Taxes with respect to Property Taxes which were paid
by or on behalf of the Company prior to the Closing Date shall be deemed to be a
Pre-Closing Tax Contest.

(iii)         Buyer shall have the right to control and defend (x) any Tax
Contest covering any Straddle Period, and (y) any Pre-Closing Tax Contest for
which Seller has not assumed its right to control and defend such Pre-Closing
Tax Contest as contemplated by Section 7.2(d)(ii) (each, an “Other Tax Contest”)
with counsel (including, for the avoidance of doubt, accountants) of its choice,
provided, that, with respect to any Tax items in the Other Tax Contest for which
the resulting Tax liability Seller would be required to provide indemnification
pursuant to this Agreement, (A) Buyer shall keep Seller reasonably informed
regarding the progress and substantive aspects of such Tax items in the Other
Tax Contest, (B) Seller may retain separate co-counsel at its sole cost and
expense, and participate in the defense of such Tax items in the Other Tax
Contest, including having an opportunity to review and reasonably comment on any
written materials prepared in connection with such Tax items in the Other Tax
Contest and the right to attend and participate in any conferences relating
thereto, and (C) Buyer will not settle or consent to the entry of any Order or
other similar determination or finding with respect to such Tax items in the
Other Tax Contest without the prior written consent of Seller (which consent
shall not to be unreasonably withheld, conditioned, or delayed).

(iv)         For the avoidance of doubt, the term Tax Contest shall not include,
and this Section 7.2(d) shall not apply to, any audits, adjustments, claims,
examinations, assessments or other administrative or judicial proceedings with
the purpose or effect of re-determining Taxes of or with respect to any Tax
Return of any Seller Consolidated Group (which includes the consolidated U.S.
federal income tax return of any Seller Consolidated Group).

(e)                Refunds. The amount of any refund of Taxes of the Company for
any Pre-Closing Tax Period (other than any refund resulting from the carryback
of a net operating loss or other Tax attribute from a period beginning after the
Closing Date to a period ending on or prior to the Closing Date, which refund
shall be for the account of Buyer) received by Buyer or the Company after the
Closing Date (or credited against Taxes of Buyer or the Company attributable to
Tax periods after the Closing Date) in respect of Taxes of the Company paid on
or before the Closing Date or were otherwise borne by Seller pursuant to this
Agreement (each a “Tax Refund”) shall be for the account of Seller; provided,
that such amounts shall be net of (i) any third party costs or expenses incurred
by the Company or Buyer after the Closing Date in obtaining such Tax Refunds
after the Closing Date, (ii) any undisputed amounts owed by Seller pursuant to
Section 7.2(a) or Section 10.2(a) and (iii) any Taxes borne by Buyer, the
Company, or any of their Affiliates as a result of its receipt of such Tax
Refund that are not otherwise borne by Seller pursuant to this Agreement. The
amount of any refund of Taxes of the Company for any Tax period beginning after
the Closing Date shall be for the account of Buyer. The amount of any refund of
Taxes of the Company for any Straddle Period shall be equitably apportioned
between Buyer and Seller in accordance with the principles set forth in Section
7.2(b). Each Party shall forward, and shall cause its Affiliates to forward, to
the Party entitled to receive a refund of Tax pursuant to this Section 7.2(e)
the net amount of such Tax Refund within thirty (30) days after such refund is
received. If there is a subsequent reduction by a Governmental Authority (or by
virtue of a change in applicable Tax Law) of any amounts with respect to which a
payment has been made to Seller pursuant to this Section 7.2(e), then Seller
shall pay to Buyer an amount equal to such reduction plus any interest or
penalties imposed by a Governmental Authority with respect to such reduction.

 47

Execution Version

(f)                 Cooperation. Each of Buyer and Seller, and each of their
respective Affiliates, shall cooperate fully, as and to the extent reasonably
requested by the other Party, in connection with the filing of Tax Returns of or
with respect to the Company and/or during the course of any audit, litigation or
other Proceeding with respect to Taxes of or attributable to the Company. Such
cooperation shall include the retention and (upon the other Party’s request) the
provision of records and information that are reasonably relevant to any such
audit, litigation, or other Proceeding and making employees available on a
mutually convenient basis to provide additional information and explanation of
any material provided hereunder. Each of Seller and Buyer agrees, (i) that
Seller shall retain all books and records with respect to Tax matters pertaining
to the Company relating to any taxable period beginning on or before the Closing
Date until the expiration of the applicable statute of limitations (and, to the
extent notified by Buyer, any extensions thereof) of the respective taxable
periods; shall provide copies of the foregoing to Buyer upon Buyer’s request;
and shall abide by all record retention agreements entered into with any Taxing
Authority; and (ii) to give the other Party (and following the Closing, Buyer
agrees to cause the Company to give Seller) reasonable written notice prior to
transferring, destroying or discarding any such material books and records and,
on receipt of such notice, if the other Party so requests, Seller or Buyer
shall, as applicable, allow the other Party to take possession of such books and
records. Buyer and Seller further agree, upon request, to use Commercially
Reasonable Efforts to obtain any certificate or other document from any
Governmental Authority or any other Person as may be reasonably necessary to
mitigate, reduce or eliminate any Tax that could be imposed with respect to the
Contemplated Transactions.

(g)                Transfer Taxes. All transfer, documentary, sales, general
excise, use, stamp, registration, and other similar Taxes, and all conveyance
fees, recording charges, and other fees and charges (including any penalties and
interest), incurred in connection with the Contemplated Transactions (“Transfer
Taxes”) shall be borne and paid fifty percent (50%) by Buyer and fifty percent
(50%) by Seller when due, and Buyer will file, or cause to be filed all
necessary Tax Returns and other documents with respect to all such Transfer
Taxes.

(h)                Tax Treatment of Indemnity Payments. Except as otherwise
required by applicable Law, Buyer and Seller agree that any indemnification
payments made under this Agreement shall be treated as Purchase Price
adjustments for U.S. federal income tax purposes (and state, local, and foreign
Tax purposes where applicable).

(i)                 Tax Withholding. With respect to any amount of Taxes
deducted or withheld by Buyer pursuant to Section 2.8, Buyer shall pay the full
amount of any such Taxes deducted or withheld to the applicable Taxing
Authority.

(j)                 Section 336(e) Elections.

(i)                        If the Closing occurs, Seller shall cause an election
to be made under Section 336(e) of the Code and the Treasury Regulations
promulgated thereunder and under any comparable provision of applicable state,
local, and foreign Law (collectively, the “Section 336(e) Elections”) with
respect to the purchase of the Purchased Shares pursuant to this Agreement. To
effect such Section 336(e) Elections, (1) on or before the Closing Date, Seller
and the Company shall enter into a written, binding agreement (a “Section 336(e)
Agreement”) to make the Section 336(e) Elections, as required by Treasury
Regulations Section 1.336-2(h)(1)(i); (2) Seller shall cause the “common parent”
(within the meaning of such term in Section 1504 of the Code) of the Seller
Consolidated Group to retain a copy of the Section 336(e) Agreement, as required
by Treasury Regulations Section 1.336-2(h)(1)(ii); (3) Seller shall prepare the
Section 336(e) statements required by Treasury Regulations Section
1.336-1(h)(1)(iii) and cause such statements to be attached to the consolidated
federal income Tax Return (and any corresponding state or local income Tax
Returns) of the Seller Consolidated Group for the Tax year that includes the
Closing Date; and (4) Seller shall provide a copy of the Section 336(e)
statements described in clause (3) to the

 48

Execution Version

Company on or before the due date (including extensions) for filing such
consolidated federal income Tax Return (and any corresponding state or local
income Tax Returns) for the Tax year that includes the Closing Date, as required
by Treasury Regulations Section 1.336-2(h)(1)(iv). Seller and Buyer shall (and
shall cause their Affiliates to) (A) take all necessary steps (including the
timely filing of all required Tax Returns) to properly make and preserve the
Section 336(e) Elections in accordance with applicable federal income Tax Law
(and any corresponding provisions under applicable state, local or foreign Law);
and (B) report the purchase of the Purchased Shares consistent with such Section
336(e) Election and not take any position contrary thereto or action that could
cause the Section 336(e) Elections to be invalid. Seller and Buyer agree that
any income and gain recognized as a result of, and in accordance with, the
making of such Section 336(e) Election will be included in the consolidated
federal income Tax Return of the Seller Consolidated Group for the Tax year that
includes the Closing Date, and Seller will pay the Taxes attributable to the
making of the Section 336(e) Elections.

(k)                Purchase Price Allocation.

(i)         Buyer shall deliver to Seller, within one hundred and twenty (120)
days of the Closing Date, a proposed allocation schedule (the “Allocation
Schedule”) allocating the “aggregate deemed sales price” and the “adjusted
grossed-up basis” (as defined under applicable Treasury Regulations) that
results from the Section 336(e) Elections among the Assets in accordance with
Section 336 of the Code and the applicable Treasury Regulations promulgated
thereunder.

(ii)         The Allocation Schedule delivered by Buyer to Seller shall become
final and binding upon Buyer and Seller on the fifteenth (15th) day following
the date it is delivered by Buyer to Seller, unless prior to such date Seller
notifies Buyer in writing of any objections to such Allocation Schedule (an
“Allocation Schedule Notice of Disagreement”). An Allocation Schedule Notice of
Disagreement shall specifically set forth all of Seller’s disputed items to the
Allocation Schedule, together with Seller’s proposed changes thereto, including
an explanation in reasonable detail of the basis on which Seller proposes such
changes. If Seller has delivered a timely Allocation Schedule Notice of
Disagreement, then Buyer and Seller shall use their good faith efforts to reach
agreement on the disputed items to determine the final and binding Allocation
Schedule. If all of Seller’s disputed items with respect to the Allocation
Schedule have not been resolved by Buyer and Seller by the thirtieth (30th) day
following the date that Buyer receives the Allocation Schedule Notice of
Disagreement, then the items that are still disputed shall be submitted to
binding arbitration to be determined by the Accountant. The Accountant’s
determination of the disputed issues shall in no event be more favorable to
Buyer than reflected on the Allocation Schedule as proposed by Buyer or more
favorable to Seller than reflected in the proposed changes to the Allocation
Schedule delivered by Seller in the Allocation Schedule Notice of Disagreement.
Following the determination by the Accountant, the Allocation Schedule shall be
revised to include the determination of the Accountant on the disputed issues,
and such revised Allocation Schedule shall be final and binding upon Buyer and
Seller. The fees and expenses of any such arbitration shall be borne fifty
percent (50%) by Buyer and fifty percent (50%) by Seller.

(iii)         Any adjustment of the Purchase Price, and to any other items of
consideration, cost or expense taken into account in the Allocation Schedule for
U.S. federal income tax purposes, will be allocated by Buyer in a manner
consistent with the Allocation Schedule that has become final and binding
pursuant to the provisions of this Section 7.2(k), including the dispute
resolution mechanism therein. The Allocation Schedule, including as adjusted
pursuant to this Section 7.2(k)(iii), shall be final and binding on the Parties.
Except as otherwise required by a “determination” (as defined in Code Section
1313) or similar provisions of state, local or foreign Law, (A) each of Buyer
and Seller shall, and shall cause each of its Affiliates, to report, act and
file all Tax Returns in all respects and for all purposes consistent with the
Allocation Schedule determined to be final and binding pursuant to this Section
7.2(k), and (B) each of

 49

Execution Version

Buyer and Seller will not, and will not permit of any of its Affiliates to, take
any action or position that is inconsistent with such final and binding
Allocation Schedule.

(l)                 Tax Sharing Agreements. Any and all existing Tax Sharing
Agreements to which the Company is a party shall be terminated, and all payables
and receivables arising thereunder shall be settled, in each case, prior to the
Closing Date.

(m)              Conflict. In the event of conflict between any of the
provisions of this Section 7.2 and any other provision of this Agreement, the
provisions of this Section 7.2 shall control.

Section 7.3              Third Person Consents Not Obtained Prior To Closing.

(a)                Notwithstanding anything to the contrary in this Agreement,
this Agreement shall not constitute an agreement to assign any Seller Contract
or any benefit arising under or resulting from such Seller Contract if an
attempted assignment thereof, without a required Third Person Consent or
Authorization, would constitute a breach or other contravention of the rights of
such third party, would be ineffective with respect to any party to an agreement
concerning such Seller Contract, would violate or otherwise is not permitted by
Law or would in any way adversely affect the rights of Seller or, upon transfer,
of the Company under or in respect of such Seller Contract. If any transfer or
assignment by Seller to, or any assumption by the Company of, any interest in,
or Obligation under, any Seller Contract, requires any Third Person Consent or
Authorization, then no such assignment or assumption shall be made without such
Third Person Consent or Authorization being obtained. To the extent any Seller
Contract may not be assigned to the Company by reason of the absence of any such
Third Person Consent or Authorization, the Company shall not be required to
assume any Obligations arising under such Seller Contract; provided, however,
that upon the receipt of any such Third Person Consent or Authorization after
the Closing, such Seller Contract shall be assigned to the Company and the
Company shall assume such Seller Contract.

(b)                If any such Third Person Consent or Authorization is not
obtained prior to the Closing Date, Seller shall, to the extent not prohibited
by the terms of any applicable Seller Contract or Law and until the receipt of
such Third Person Consent or Authorization, hold the Seller Contract, subject to
such Third Person Consent or Authorization, together with any proceeds
therefrom, in trust for the Company, and Seller and the Company shall cooperate
(each at its own expense) in any mutually acceptable, lawful and reasonable
arrangement under which the Company shall obtain, to the extent practicable, the
economic rights and benefits under such Seller Contract with respect to which
the Third Person Consent or Authorization has not been obtained in accordance
with this Agreement. Such reasonable arrangement may include the entering into
of a subcontract, sublicense, sublease or other similar arrangement between
Seller and the Company. During the period from Closing until such Third Person
Consent or Authorization is obtained, Seller will use Commercially Reasonable
Efforts to enforce such Seller Contracts for the benefit of the Company, on the
condition that the Company shall bear all costs and expenses (including legal
expenses) related to such enforcement. If the Company is able to receive the
economic rights and benefits under such Seller Contract, such economic rights
and benefits shall constitute an Asset, and the Obligations, if any, related to
such economic rights and benefits under such Asset shall constitute Obligations
of the Company (other than any Obligations arising out of or relating to a
breach or any operation of the Business or the ownership or operation of the
Assets that occurred prior to the Closing), as applicable. Seller’s Obligations
under this Section 7.3(b) shall expire as of the second (2nd) annual anniversary
of the Closing Date.

Section 7.4              Multi-Site Contracts. Schedule 7.4 sets forth a list of
certain “master” contracts and agreements that the Company is a party to, or
otherwise authorized to utilize, and which pertain to multiple refineries and
facilities owned by Seller and its Affiliates in addition to the Assets (each, a
“Multi-Site Contract” and collectively, the “Multi-Site Contracts”). Some of
those Multi-Site Contracts may

 50

Execution Version

constitute Seller Contracts or Material Company Contracts. With respect to all
Multi-Site Contracts, Buyer acknowledges and agrees that the Company shall not
be entitled to remain or become a party thereto, or otherwise make use thereof,
after Closing, and it is Seller’s intention to terminate all Multi-Site
Contracts as to the Company effective as of Closing. Notwithstanding such
termination, the Company shall be obligated to honor any work releases, purchase
commitments or other similar commitments made by them under any Multi-Site
Contracts prior to Closing, but not yet fully performed or satisfied as of
Closing, so long as such commitments were not made in violation of Seller’s
Obligations under Section 6.1. To the extent a Multi-Site Contract by its terms
is not terminable as to the Company, Buyer covenants and agrees to (i) negotiate
in good faith with the counterparty(ies) to such Multi-Site Contract in an
effort to enter into a new agreement between such counterparty(ies) and the
Company as soon as reasonably practicable as possible following Closing, and
(ii) until such new agreement becomes effective, honor the terms of the
Multi-Site Contract and not make any elective purchases or other elective
commitments thereunder. Buyer acknowledges that the terms and conditions of
Multi-Site Contracts that relate to other facilities of Seller and its
Affiliates other than the Refinery (including rate sheets and other commercial
terms and conditions covering such other facilities) are confidential and
proprietary information of Seller and its Affiliates, and Buyer shall destroy
any such information it may inadvertently obtain, and shall not use such
information for any purpose. Without limiting any of Buyer’s other
indemnification Obligations under this Agreement, Buyer shall indemnify, defend
and hold harmless the Seller Indemnitees against any and all Claims and Losses
arising out of Buyer’s breach or utilization of any Multi-Site Contract after
Closing.

Section 7.5              Operation of Business. During the period commencing at
the Closing and ending at the Measurement Time, Buyer (with respect to the
Company and the Business) shall, and shall cause the Company to operate and
maintain the properties and assets of the Company and the Business in the
ordinary course of business (including maintenance of appropriate insurance
coverages with respect to the assets to be measured hereunder as of the
Measurement Time) and not enter into or effect any transaction outside the
ordinary course of business except as otherwise required by applicable Law;
provided that Buyer may cause the Company to enter into financing arrangements
during such period, which financing arrangements would constitute Company
Assumed Liabilities and would not be in derogation of any representations and
warranties in Article III or Article IV.

Section 7.6              Seller’s Names; Removal of Logos and Signs.

(a)                Except as provided in this Section 7.6, following the
Closing, Buyer will not (and will cause the Company not to) use or otherwise
exploit the Alon Marks in the operation of the Business. As promptly as
practicable following the Closing Date, but in no event later than one hundred
eighty (180) days after the Closing Date, Buyer will stop (and will cause the
Company to stop) using the Alon Marks in any form in the operation of the
Business, including by removing, permanently obliterating or covering all
references to the Alon Marks that appear on any Assets, including all signage,
storage containers, uniforms and clothing, promotional or advertising
literature, stationery, purchase order forms, office forms and labels,
packaging, manuals, policy books, reference materials and other such documents
(including signs displaying Seller’s or its Affiliates’ emergency contact
telephone numbers or otherwise using or displaying the Alon Marks or the phrase
“Alon,” “Delek” or “Paramount” in whole or in part). As promptly as practical
after the Closing Date, Buyer shall post Buyer’s emergency contact telephone
numbers in place of any of Seller’s or its Affiliates’ emergency contact
telephone numbers. Without limiting the foregoing restrictions, until such time
as the Alon Marks are removed or covered by Buyer or the Company as provided
above, in no event will Buyer or the Company use or display the Alon Marks in
any way other than in the same manner used by the Business immediately prior to
the Closing Date and all signs and graphics incorporating any of the Alon Marks
shall be maintained by Buyer and the Company in keeping with a first class
operation. During any period that the Company is using the Alon Marks as
provided in this Section 7.6, the Company shall use Commercially Reasonable
Efforts to inform customers, suppliers and contractors that Buyer and the
Company are not part of or Affiliates of Seller and that the Company are using
the Alon

 51

Execution Version

Marks with permission solely to facilitate the transition of the Business.
Notwithstanding anything to the contrary, neither Buyer nor the Company shall
have any right to create any new materials to be used in the operation of the
Business containing the Alon Marks or any right to transfer, assign, license or
sublicense any of the Alon Marks. Neither Buyer nor the Company shall contest
the validity of the Alon Marks, claim adversely to Seller or its Affiliates any
right, title or interest in or to the Alon Marks, or the distinctive features of
the designs used in connection with the Alon Marks, and shall not register,
apply to register or aid a third party in registering any of the Alon Marks or a
confusingly similar trademark or service mark.

(b)                Within four (4) Business Days following the Closing Date,
Buyer shall (i) cause the Company to file appropriate documentation with the
applicable Governmental Authorities to change the legal name of the Company to
remove the name “Alon” and any name that would reasonably be expected to be
confused therewith; (ii) provide Seller evidence of such filings; and (iii) take
such other actions as required to cause the Company to abandon the name “Alon,”
“Delek,” “Paramount” and any derivations thereof that would reasonably be
expected to be confused therewith.

Section 7.7              Further Assurances. Without limiting Section 6.2,
Seller and Buyer each agree that from time to time after the Closing Date they
will execute and deliver and will cause their respective Affiliates to execute
and deliver such further instruments, and take, and cause their respective
Affiliates to take, such other actions as may be reasonably necessary to carry
out the purposes and intents of this Agreement and the Related Agreements,
including with respect to any consent, authorization, order or approval sought
from, or exemption, review, investigation or inquiry conducted by, any
Governmental Authority in connection with this Agreement and the Contemplated
Transactions; provided, however that the provisions of this Section 7.7 shall
not impose any Obligation on any Party or its Affiliates greater than (and shall
be subject to limitations similar to) the Obligations imposed on the Parties
during the Interim Period pursuant to Section 6.2.

Section 7.8              Retention of and Access to Books and Records.

(a)                After the Closing Date, Seller will deliver or cause to be
delivered to Buyer the Books and Records that are in the possession or control
of Seller or its Affiliates other than Books and Records in the possession of
the Company. Buyer agrees (and shall cause the Company to agree) to hold and
maintain the Books and Records that are transferred to Buyer or the Company so
that they may be reasonably retrievable and not to destroy or dispose of any
portion thereof for a period of five (5) years from the Closing Date or such
longer time as may be required by applicable Law, provided, that, if Buyer or
the Company desires to destroy or dispose of such Books and Records during such
period, they will first offer in writing at least ninety (90) days before such
destruction or disposition to surrender them to Seller, and if Seller does not
accept such offer within sixty (60) days after receipt of such offer, Buyer or
the Company, as applicable, may proceed with the destruction of such Books and
Records.

(b)                Unless in violation of Law, each Party agrees (and shall
cause its Affiliates to agree) to afford the other Party and its Affiliates and
their respective accountants and counsel, during normal business hours, upon
reasonable request, at a mutually agreeable time, full access to and the right
to make copies of the Books and Records delivered to Buyer or other information
that Seller retains that relates to the Assets or the Business (including those
that are not “Books and Records”) at no cost to such Party or its Affiliates
(other than for reasonable out-of-pocket copying expenses); provided, however,
that in the event of any litigation, nothing herein shall limit any Party’s
rights of discovery under applicable Law. Without limiting the generality of the
preceding sentences, each Party agrees to provide the other Party and its
Affiliates reasonable access to and the right to make copies of the Books and
Records or other information (excluding confidential, privileged or proprietary
information) that Seller retains that relates to the Assets or the Business
(including those that are not “Books and Records”) after the Closing Date, for
the purposes of assisting such Party and its Affiliates (i) in complying with
the Obligations under this

 52

Execution Version

Agreement or the Related Agreements (including to comply with any indemnity
obligations), (ii) in preparing and delivering any accounting statements
provided for under this Agreement or the Related Agreements and adjusting,
prorating and settling the charges and credits provided for in this Agreement or
the Related Agreements, (iii) in the case of Seller, in owning or operating the
Excluded Assets or Retained Liabilities, (iv) in preparing Tax Returns or in
responding to or disputing any Tax audit, Tax appeal, other Tax proceeding, (v)
in asserting, defending or otherwise dealing with any Claim, known or unknown,
under this Agreement or the Related Agreements or, in the case of Seller, with
respect to Excluded Assets or Retained Liabilities or (vii) in asserting,
defending or otherwise dealing with any Third-Party Claim or dispute by or
against a Party or its Affiliates relating to the Business or the Assets.

Section 7.9              Intellectual Property.

(a)                Seller Process Licenses. Seller shall transfer to the Company
or cause the transfer of (A) all licenses of Intellectual Property held by
Seller or its Affiliates that are used exclusively in connection with the
operation of the Refinery process units or other Assets as currently operated or
as operated immediately prior to the Closing, and (B) that portion of any
license agreement covering the Refinery or other Assets as well as other
facilities or assets owned by Seller or its Affiliates (a “Multi-Site License”)
that is allocable to the operation of the Refinery process units or other Assets
as currently operated or as operated immediately prior to the Closing (the
interests in the foregoing clauses (A) and (B) being herein collectively
referred to as the “Licensed Technology Rights”), in all cases only to the
extent that such Licensed Technology Rights are freely transferable or to the
extent that the licensor otherwise agrees to such transfer, it being understood
that Seller makes no representations or warranties as to the assignability or
transferability of any Licensed Technology Rights. Buyer shall be solely
responsible for seeking the consent of the licensor(s) of any such Licensed
Technology Rights and for paying any costs associated with the transfer of such
Licensed Technology Rights or the issuance of replacement licenses; provided,
however, that Seller agrees to (i) reasonably cooperate in requesting such
transfers and in executing any reasonable transfer or assignment documents that
do not impose any Obligations on Seller, and (ii) pay any accrued and unpaid
royalties arising out of Seller’s use of the Licensed Technology Rights at the
Refinery prior to Closing. Without limiting the foregoing, Buyer agrees that
Seller shall not be obligated to transfer any Licensed Technology Rights to the
Company where such transfer would require Seller or its Affiliates to surrender
any paid-up capacity or other rights allocable to other facilities owned by
Seller or its Affiliates (but for the avoidance of doubt, Seller will agree to
release any Licensed Technology Rights allocable to the Refinery or other Assets
under a Multi-Site License). Effective as of and related to the period on and
after the Closing Date, Buyer or the Company shall be solely responsible for
complying with all Obligations (including non-disclosure, export control and
grant-back obligations) under Licensed Technology Rights used by the Company
after Closing and shall indemnify, defend and hold the Seller Indemnitees
harmless in accordance with Section 10.3 against any Losses they may suffer by
reason of Buyer’s or the Company’s failure to do so. Without limiting the
foregoing, Buyer shall indemnify, defend and hold the Seller Indemnitees
harmless in accordance with Section 10.3 against any Losses they may suffer by
reason of Buyer’s or the Company’s use of Licensed Technology Rights beyond the
use of such rights by the Company as of the Closing.

(b)                Seller’s obligations under this Section 7.9 shall expire on
the second (2nd) annual anniversary of the Closing Date.

Section 7.10           Collection of Amounts Owed to a Party. In the event any
Party receives any funds or other property that belongs to another Party then
the receiving Party shall receive and hold such funds and property in trust for
the benefit of the rightful Party and shall promptly forward such funds and
property to the rightful Party. It is the intention of the Parties that, as
between the Parties, Seller shall be entitled to all income attributable to the
operations conducted prior to the Measurement Time and Buyer shall be entitled
to all income attributable to the operations conducted after the Measurement
Time. Each

 53

Execution Version

Party shall pay to the other Party, promptly after receipt thereof, any amount
received by said Party from any third party with respect to (i) rentals, fees or
other revenues relating to the Operations and attributable to the ownership
period of the other Party; and (ii) products delivered, services performed or
other obligations performed by the other Party and attributable to the ownership
period of such other Party.

Section 7.11           Releases.

(a)                Simultaneously with the Closing, Seller, on behalf of itself
and its Affiliates (other than the Company), hereby unconditionally and
irrevocably releases and forever discharges, effective as of and forever after
the Closing Date, to the fullest extent permitted by Law, the Company from any
and all debts, Obligations, Claims, Proceedings, judgments or controversies of
any kind whatsoever (collectively, “Pre-Transaction Claims”) that Seller and its
Affiliates (other than the Company), may possess, if any, against the Company to
the extent arising out of or based upon any agreement or understanding or act or
failure to act (including any act or failure to act that constitutes ordinary or
gross negligence or reckless or willful, wanton misconduct), misrepresentation,
omission, transaction, fact, event or other matter occurring prior to the
Closing Date (whether based at law or in equity or otherwise, foreseen or
unforeseen, matured or unmatured, known or unknown, accrued or not accrued)
(collectively, “Pre-Transaction Matters”), including: (i) claims by Seller with
respect to repayment of loans or other indebtedness; (ii) any rights, titles and
interests in, to or under any agreements, arrangements or understandings to
which Seller or any of its Affiliates (other than the Company), is a party; and
(iii) Claims by Seller and its Affiliates (other than the Company), with respect
to dividends, distributions, violations of preemptive rights and Seller’s status
as a stockholder, option holder or other security holder of the Company;
provided, however, that this Section 7.11(a) shall not apply to any Claim or
Obligation pursuant to this Agreement or the Related Agreements. Seller, on
behalf of itself and its Affiliates (other than the Company), hereby further
agrees, from and after the Closing Date, not to file or initiate any Proceeding
before any Governmental Authority on the basis of or respecting any
Pre-Transaction Claim concerning any Pre-Transaction Matter that is released
under this Section 7.11(a).

(b)                Simultaneously with the Closing, Buyer, on behalf of the
Company, hereby unconditionally and irrevocably releases and forever discharges,
effective as of and forever after the Closing Date, to the fullest extent
permitted by Law, Seller and its Affiliates from any and all Pre-Transaction
Claims that the Company may possess, if any, against Seller and its Affiliates
to the extent arising out of or based upon any Pre-Transaction Matters,
including: (a) claims by the Company with respect to repayment of loans or other
indebtedness; (b) any rights, titles and interests in, to or under any
agreements, arrangements or understandings to which either of the Company, is a
party; and (c) Claims by the Company with respect to dividends and
distributions; provided, however, that this Section 7.11(b) shall not apply to
any Claim or Obligation pursuant to this Agreement or the Related Agreements.
Buyer, on behalf of the Company, hereby further agrees, from and after the
Closing Date, not to file or initiate any Proceeding before any Governmental
Authority on the basis of or respecting any Pre-Transaction Claim concerning any
Pre-Transaction Matter that is released under this Section 7.11(b).

(c)                The foregoing releases of Section 7.11(a) and Section 7.11(b)
extend to all Claims covered by the foregoing paragraphs, whether or not claimed
or suspected, and constitutes a waiver of each and all the provisions of the
California Civil Code, Section 1542 (to the extent it would be applicable),
which reads as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING PARTY
DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING
THE RELEASE AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY AFFECTED HIS
OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.

 54

Execution Version

The Parties acknowledge and understand the significance and consequence of this
waiver of Section 1542 (to the extent it would be applicable). For the avoidance
of doubt, the Parties acknowledge that the law of Delaware governs this
Agreement and the reference to California Civil Code, Section 1542 is not
intended to indicate otherwise or modify or amend Section 10.8.

Section 7.12           Cleaning Plan, Tank Lease, and Cleaning Costs. Schedule
7.12 sets forth the agreement of the Parties related to the Cleaning Work (as
defined therein).

Section 7.13           Environmental Acknowledgements.

Buyer understands and acknowledges:

 

(a)                The Assets have been used for the refining and production of
crude oil for the last eighty (80) years. Area 1 began operating as Mohawk
Petroleum Company in 1932, and the US Government built Area 2 in 1942. The
Refinery has been operated by numerous companies, including Mohawk Petroleum,
the US Government, Reserve Oil and Gas, Getty Petroleum, Texaco, Shell, Equilon,
and Big West. There have been numerous Releases of Hazardous Materials at the
Refinery, most of which have occurred prior to Seller’s ownership of the
Refinery. The Refinery is under Cleanup and Abatement Order No. R5-2010-0701
(the “CAO”) issued by the California Regional Water Quality Control Board to
remediate certain Releases of Hazardous Materials. As of December 31, 2018, more
than 1,710,785 gallons of Hazardous Materials (petroleum hydrocarbons) have been
recovered from the soils and groundwater beneath the Refinery by the Area 1 and
Area 2 SVE systems.

(b)                The Assets may contain Hazardous Materials, including inter
alia asbestos in pipe coating, undisplaced petroleum hydrocarbon products in
pipelines, coats of lead-based paints, polychlorinated biphenyls (“PCBs”) in
transformers, rectifiers, paints, caulks and other electrical or building
materials, mercury in electrical switches and other equipment, and Naturally
Occurring Radioactive Material (“NORM”) in various potential forms. Special
procedures may be required for the remediation, removal, transportation and
disposal of such affixed or attached materials. Notwithstanding any provision to
the contrary contained in this Agreement, the Company Environmental Liabilities
shall include all Obligations with respect to the future abandonment or removal
of NORM, lead-based paint, undisplaced petroleum hydrocarbon products, mercury,
asbestos or PCBs to the extent contained in or on the Assets.

Section 7.14           Childhood Lead Poisoning Prevention Fees. Seller shall
retain and agrees to pay, perform, and discharge when due (as a Retained
Liability), payments of California Childhood Lead Poisoning Prevention Fees
(“Childhood Lead Fees”) to the extent assessed against the Company with respect
to activities of the Company prior to the Closing Date. Childhood Lead Fees that
are assessed against the Company with respect to activities of the Company from
and after the Closing Date shall be Company Assumed Liabilities. Any Claim by
Buyer or the Company for indemnification pursuant to this Section 7.14 shall be
subject to the procedures set forth in Section 10.4. Additionally, Seller shall
have the right to control the discussions, communications, and negotiations with
(including meetings or teleconferences with, or hearings before) any
Governmental Authority with respect to any proposed Childhood Lead Fees. Buyer
shall provide (and shall cause the Company to provide) reasonable assistance and
cooperation in order to minimize the amount of Childhood Lead Fees actually
imposed.

 55

Execution Version

Article VIII

CLOSING CONDITIONS

Section 8.1              Conditions to Obligations of Each Party Under this
Agreement. The respective Obligations of Buyer and Seller to consummate the
Contemplated Transactions shall be subject to the satisfaction at or prior to
the Closing of the following conditions, any or all of which may be waived by
the Parties, in whole or in part, to the extent permitted by Law:

(a)                Any waiting or review period applicable to the Contemplated
Transactions under applicable antitrust, trade regulation or foreign investment
Laws and regulations shall have expired or been terminated;

(b)                No temporary restraining Order, preliminary or permanent
injunction or other Order issued by any court of competent jurisdiction or other
statute, rule or legal restraint of a Governmental Authority shall be in effect
preventing the consummation of the Contemplated Transactions; and

(c)                There shall not be pending or threatened in writing any
Proceeding instituted by any Governmental Authority to materially restrain,
prohibit or otherwise materially interfere with or obtain substantial monetary
damages in connection with the consummation of the Contemplated Transactions.

Section 8.2              Additional Conditions to Seller’s Obligations. The
Obligations of Seller to affect the Contemplated Transactions shall be subject
to the satisfaction at or prior to the Closing of the following conditions, any
or all of which may be waived by Seller, in whole or in part, to the extent
permitted by Law:

(a)                The representations and warranties of Buyer made in Section
5.1 (Organization and Qualification) and Section 5.2 (Authority; Enforceability)
shall be complete and correct in all respects when made and on and as of the
Closing Date, as though made on and as of the Closing Date (except for
representations and warranties that speak only as of a specific date or time,
which need be so complete and correct only as of such date or time). The other
representations and warranties of Buyer made in Article V shall, when read
without any qualification as to “materiality” or “material adverse effect” or
another similar qualifier shall be complete and correct in all respects when
made and on and as of the Closing Date, as though made on and as of the Closing
Date (except for representations and warranties that speak as of a specific date
or time, which need be so complete and correct only as of such date or time)
except where the failure to be so complete and correct, individually and in the
aggregate, has not had and is not reasonably likely to have a material adverse
effect on the ability of Buyer to consummate the Contemplated Transactions or to
perform its Obligations under this Agreement, and Seller shall have received a
certificate of an executive officer of Buyer, dated the Closing Date, to such
effect;

(b)                Buyer shall have performed or complied in all material
respects with all Obligations required by this Agreement to be performed or
complied with by it on or prior to the Closing Date, and Seller shall have
received a certificate of an executive officer of Buyer, dated the Closing Date,
to such effect;

(c)                All Third Person Consents and all Authorizations specified in
Schedule 8.2(c) shall have been obtained; and

(d)                Since the Execution Date, there must not have been any event
or series of events which has had or would reasonably be expected to have a
Material Adverse Effect.

 56

Execution Version

Section 8.3              Additional Conditions to Buyer’s Obligations. The
Obligations of Buyer to affect the Contemplated Transactions shall be subject to
the satisfaction at or prior to the Closing of the following conditions, any or
all of which may be waived by Buyer, in whole or in part, to the extent
permitted by Law:

(a)                The representations and warranties of Seller made in Section
3.1 and Section 4.1 (Organization and Qualification), Section 3.2 and Section
4.2 (Authority; Enforceability), Section 3.5 (Ownership of the Purchased
Shares), and Section 4.4 (Capitalization of the Company) shall be complete and
correct in all respects when made and on and as of the Closing Date, as though
made on and as of the Closing Date (except for representations and warranties
that speak only as of a specific date or time, which need be so complete and
correct only as of such date or time). The other representations and warranties
of Seller made in Article III and Article IV shall, when read without any
qualification as to “materiality” or “Material Adverse Effect” or another
similar qualifier shall be complete and correct in all respects when made and on
and as of the Closing Date, as though made on and as of the Closing Date (except
for representations and warranties that speak as of a specific date or time,
which need be so complete and correct only as of such date or time) except where
the failure to be so complete and correct, individually and in the aggregate,
has not had and is not reasonably likely to have a Material Adverse Effect or a
material adverse effect on the ability of Seller to consummate the Contemplated
Transactions or to perform its Obligations under this Agreement, and Buyer shall
have received a certificate of an executive officer of Seller, dated the Closing
Date, to such effect;

(b)                Seller shall have performed or complied in all material
respects with all Obligations required by this Agreement to be performed or
complied with by it on or prior to Closing Date, and Buyer shall have received a
certificate of an executive officer of Seller, dated the Closing Date, to such
effect;

(c)                All Third Person Consents and all Authorizations specified in
Schedule 8.2(c) shall have been obtained; and

(d)                Since the Execution Date, there must not have been any event
or series of events which has had or would reasonably be expected to have a
Material Adverse Effect.

Article IX 

TERMINATION

Section 9.1              Termination. This Agreement may be terminated at any
time prior to the Closing:

(a)                by mutual written consent of Seller and Buyer;

(b)                by Seller or Buyer upon written notice to the other Party, if
the Closing contemplated hereby shall not have occurred or shall have become
incapable of occurring as of the Long Stop Date, provided that the failure to
Close or inability to Close as of the Long Stop Date is not due, inter alia, to
any breach by the Party seeking to terminate this Agreement of any of its
representations, warranties, covenants or other Obligations contained in this
Agreement;

(c)                by Seller (so long as Seller is not then in material breach
of any of its representations, warranties, covenants or other Obligations
contained in this Agreement), if there has been a breach of any of Buyer’s
representations, warranties, covenants or other Obligations contained in this
Agreement that would result in the failure of a condition set forth in Section
8.2, and which breach has not

 57

Execution Version

been cured or cannot be cured within the earlier of the Long Stop Date or thirty
(30) days following the delivery to Buyer by Seller of a written notice of such
breach specifying particularly such breach; or

(d)                by Buyer (so long as Buyer is not then in material breach of
any of its representations, warranties, covenants or other Obligations contained
in this Agreement), if there has been a breach of any of Seller’s
representations, warranties, covenants or other Obligations contained in this
Agreement that would result in the failure of a condition set forth in Section
8.3, and which breach has not been cured or cannot be cured within the earlier
of the Long Stop Date or thirty (30) days following the delivery to Seller by
Buyer of a written notice of such breach specifying particularly such breach.

Section 9.2              Extension of Long Stop Date. In the event the Closing
has not occurred as of August 26, 2019, then Buyer shall have the right, but not
the obligation, to extend the Long Stop Date to September 27, 2019 by providing
written notice thereof to Seller by 5:00 p.m. Central Daylight Time on August
26, 2019 and paying to Seller a non-refundable payment in an amount equal to
$500,000 (the “Extension Payment”) which shall be paid to Seller no later than
August 27, 2019 by wire transfer or delivery of other immediately available
funds to an account, or accounts, designated by Seller. In the event Buyer fails
to provide such notice on August 26, 2019 or in the event Buyer provides such
notice to Seller but Seller does not receive the Extension Payment as required
by 5:00 p.m. Central Daylight Time on August 27, 2019 then the Long Stop Date
shall not be extended beyond August 27, 2019 unless the Parties expressly agree
in writing to extend the Long Stop Date. If the Closing eventually occurs, an
amount equal to the Extension Payment will be applied to the Purchase Price as
provided in Section 2.5(a)(i). The Extension Payment shall be fully earned by
Seller upon payment by Buyer and shall NOT be refundable (in that it shall not
be returned to Buyer) for any reason whatsoever, including in the event this
Agreement is later terminated by Buyer pursuant to Section 9.1(d). The Extension
Payment shall NOT be deemed to be part of the Deposit and shall NOT be subject
to Section 2.2.

Section 9.3              Effect of Termination. Except for this Section 9.3,
Section 6.4, Section 10.7(c), Section 10.8, Section 10.9, Section 11.2, Section
11.3 and Section 11.4, this Agreement shall, upon termination hereof pursuant to
Section 9.1, forthwith become of no further force or effect and (a) except as
provided in this Section 9.3 and by Section 2.2, there shall be no liability on
the part of Seller, the Company or Buyer or any of their respective Affiliates,
or any of their respective officers, directors or managers, to any other party
and (b) all rights and Obligations of any Party shall cease; provided, however,
that any such termination shall not relieve Seller, the Company or Buyer from
liability for any intentional and material breach of this Agreement occurring
prior to such termination. The termination of this Agreement shall have no
effect on the provisions of the Confidentiality Agreement.

Article X 

INDEMNIFICATION AND REMEDIES

Section 10.1           Survival. Subject to the limitations and other provisions
of this Agreement, (a) the representations and warranties of the Parties
contained in this Agreement shall survive the Closing and shall remain in full
force and effect for a period of twelve (12) months after the Closing Date
(except for those contained in Section 3.1, Section 4.1 and Section 5.1
(Organization and Qualification), Section 3.2, Section 4.2 and Section 5.2
(Authority; Enforceability), Section 3.5 (Ownership of the Purchased Shares),
Section 4.4 (Capitalization of the Company), and Section 3.6 and Section 5.5
(Brokers), and Section 4.12 (Taxes) (the foregoing representations hereinafter
referred to as the “Fundamental Representations”), which shall survive the
Closing until the thirtieth (30th) day following the expiration of the statute
of limitations applicable to the subject matter thereof, and until the
resolution of the indemnification Claims received by the Indemnifying Party in
accordance with the provisions hereof prior to the expiration of the relevant
time period, (b) each covenant and agreement of the Parties contained in this
Agreement which by its terms are

 58

Execution Version

to be performed at or prior to the Closing shall terminate twelve (12) months
after the Closing Date, (c) each covenant and agreement of the Parties contained
in this Agreement which by its terms are to be performed after the Closing Date
shall survive the Closing and shall remain in full force and effect until such
covenant or agreement is fully performed, and (d) the provisions of Section 6.5
and Section 6.6 shall survive the Closing without limit as to time.

Section 10.2           Indemnification Provisions for the Benefit of Buyer.

(a)                If the Closing occurs and subject to the other provisions of
this Article X, Seller shall indemnify, defend, save and hold the Buyer
Indemnitees harmless from and against any Claims and Losses actually suffered or
incurred by them to the extent arising out of or related to (without
duplication):

(i)         the breach of any representation or warranty of Seller or the
Company contained in this Agreement when made or at and as of the Closing Date
(or at and as of such different date or period specified for such representation
or warranty) as though such representation and warranty were made at and as of
the Closing Date (or such different date or period);

(ii)         the breach of any covenants or agreements of Seller contained in
this Agreement (other than with respect to the Retained Liabilities and Taxes,
which are covered by clauses (iii) and (iv) below);

(iii)         the Retained Liabilities;

(iv)         Seller Taxes; and

(v)         regardless of any matter set forth in the Seller Disclosure
Schedule, any employee benefit plan of the Company or any ERISA Affiliate of the
Company that is described in subsections (A) through (D) of Section 4.11, or
that is a plan or arrangement providing for health or other welfare benefits
after termination of employment (other than as required by “COBRA” or similar
state continuation coverage laws for which the employee pays the full premium
cost).

(b)                No Claim may be asserted nor may any Proceeding be commenced
against Seller pursuant to this Section 10.2 unless written notice of such Claim
or Proceeding is received by Seller describing in reasonable detail the facts
and circumstances with respect to the subject matter of such Claim or
Proceeding, and with respect to Claims or Proceedings based on the breach of any
representation, warranty or covenant, on or prior to the date such
representation, warranty or covenant ceases to survive as set forth in Section
10.1; provided, however, that no Claim may be asserted nor may any Proceeding be
commenced by Buyer against Seller arising out of or related to a breach of any
representation, warranty or covenant of which Buyer had Knowledge on or prior to
the Closing Date and for which Buyer failed to deliver a Breach Notice in
accordance with Section 6.3. A speculative, prospective, unspecified or possible
future Claim shall not be adequate to support a timely indemnification Claim. If
a Buyer Indemnitee has recovered any Losses pursuant to one subsection of this
Section 10.2(a), such Buyer Indemnitee shall not be entitled to recover the same
Losses under another subsection of this Section 10.2(a). Notwithstanding the
foregoing, a Buyer Indemnitee shall be entitled to seek recovery under such
provisions of this Agreement that maximizes its recovery.

(c)                No Claim may be made against Seller for indemnification
pursuant to clauses (i) or (ii) of Section 10.2(a) with respect to any
individual action, occurrence or event subject to the indemnifications
thereunder (or group of related actions, occurrences or events) unless (i) such
individual action, occurrence or event exceeds $100,000 (the “De Minimis
Amount”) (and in such case, no Loss below such De Minimis Amounts be applied to
or considered for purposes of calculating the aggregate amount of

 59

Execution Version

the Buyer Indemnitees’ Losses) or (ii) such Claim relates to the breach of a
Fundamental Representation by Seller or the Company. For the avoidance of doubt,
the De Minimis Amount limitation shall not apply to a Claim or Loss pursuant to
clauses (iii), (iv) or (v) of Section 10.2(a).

(d)                No Claim may be made against Seller for indemnification
pursuant to clauses (i) or (ii) of Section 10.2(a) unless the aggregate amount
of all Claims and Losses of the Buyer Indemnitees with respect to clauses (i)
and (ii) of Section 10.2(a) (excluding individual Claims and Losses less than
the De Minimis Amounts) shall exceed an amount equal to $500,000 (the
“Indemnification Deductible”), after which point Seller shall be obligated only
to indemnify the Buyer Indemnitees from and against such aggregate Claims and
Losses (excluding individual Claims and Losses less than the De Minimis Amounts)
in excess of the Indemnification Deductible, provided, that the Indemnification
Deductible shall not apply with respect to Losses arising under Section
10.2(a)(i) with respect to a breach of a Fundamental Representation by Seller or
the Company. For the avoidance of doubt, the Indemnification Deductible shall
not apply to a Claim or Loss pursuant to clauses (iii), (iv) or (v) of Section
10.2(a).

(e)                The maximum amount that Seller shall be required to pay
pursuant to clauses (i) and (ii) of Section 10.2(a) in respect of all Claims and
Losses by all Buyer Indemnitees (the “Indemnification Cap”) shall equal the
lesser of (i) $2,500,000 or (ii) the amount of the Purchase Price minus the
aggregate Reimbursement Amounts paid by Seller as of the date of such Claims and
Losses, after which point Seller will have no Obligation to indemnify the Buyer
Indemnitees from and against further such Claims and Losses; provided, however,
that with respect to a breach of a Fundamental Representation made by Seller or
the Company, the maximum amount of Losses that Buyer will be able to recover
from Seller pursuant to Section 10.2(a)(i) shall not be limited by the
Indemnification Cap but shall be limited to an amount equal to the Purchase
Price. In addition, Seller shall have as an affirmative defense to any claim for
indemnity under Section 10.2(a)(i) arising out of or related to a breach of any
representation or warranty of Seller or the Company that Buyer had Knowledge of
such breach on or prior to the Closing Date and Buyer failed to deliver a Breach
Notice in accordance with Section 6.3. For the avoidance of doubt, the
Indemnification Cap shall not apply to a Claim or Loss pursuant to clauses
(iii), (iv) or (v) of Section 10.2(a).

Section 10.3           Indemnification Provisions for the Benefit of Seller.

(a)                Subject to the other provisions of this Article X, Buyer
agrees to indemnify, defend, save and hold the Seller Indemnitees harmless from
and against any Claims and Losses actually suffered or incurred by them to the
extent arising out of or related to:

(i)         the breach of any representation or warranty of Buyer contained in
this Agreement when made or at and as of the Closing Date (or at and as of such
different date or period specified for such representation or warranty) as
though such representation and warranty were made at and as of the Closing Date
(or such different date or period);

(ii)         the breach of any covenants or agreements of Buyer contained in
this Agreement (other than with respect to employees and employee benefits,
Taxes and Multi-Site Contracts, which are covered by clauses (v) through (vi)
below, respectively);

(iii)         the Company Assumed Liabilities;

(iv)         the ownership of the Purchased Shares, the Company or the Assets
after the Closing, or the operation of the Business after the Closing (in each
case excluding the Excluded Assets, Taxes and the Retained Liabilities and to
the extent such Losses are not indemnifiable by Seller pursuant to Section
10.2);

 60

Execution Version

(v)         (A) the breach of any covenants or agreements of Buyer (or any
Affiliate of Buyer, which includes the Company with respect to any post-Closing
Date covenants) in Section 7.2, or (B) any Obligations of Buyer (or any
Affiliate of Buyer, which includes the Company post-Closing) with respect to
Taxes which are the responsibility of Buyer (or any Affiliate of Buyer, which
includes the Company post-Closing) as provided in Section 7.2; or

(vi)         any Obligations of Buyer with respect to Multi-Site Contracts as
provided in Section 7.4.

(b)                No Claim may be asserted nor may any Proceeding be commenced
against Buyer pursuant to this Section 10.3 unless written notice of such Claim
or Proceeding is received by Buyer describing in reasonable detail the facts and
circumstances with respect to the subject matter of such Claim or Proceeding,
and with respect to Claims or Proceedings based on the breach of representation
or warranty, on or prior to the date such representation or warranty ceases to
survive as set forth in Section 10.1. A speculative, prospective, unspecified or
possible future Claim shall not be adequate to support a timely indemnification
Claim. If a Seller Indemnitee has recovered any Losses pursuant to one
subsection of Section 10.3(a), such Seller Indemnitee shall not be entitled to
recover the same Losses under another subsection of Section 10.3(a).

Section 10.4           Indemnification Procedures; Matters Involving Third
Parties.

(a)                A Seller Indemnitee or Buyer Indemnitee, as the case may be
(for purposes of this Section 10.4, an “Indemnified Party”), shall give the
indemnifying party under Section 10.2 and Section 10.3, as applicable (for
purposes of this Section 10.4, an “Indemnifying Party”), prompt written notice
of any matter which it has determined has given or could give rise to a right of
indemnification under this Agreement stating the nature of the Claim and an
estimated or actual amount of the Loss, if known, and method of computation
thereof, containing a reference to the provisions of this Agreement in respect
of which such right of indemnification is claimed or arises; provided, however,
that the failure to provide such notice shall not release the Indemnifying Party
from its Obligations under this Article X except to the extent, and only to the
extent, the Indemnifying Party is prejudiced by such failure or to the extent
the survival period, if applicable, expires pursuant to Section 10.1 or Section
10.2(b) prior to the giving of such notice.

(b)                If any third party shall notify an Indemnified Party with
respect to any matter (a “Third-Party Claim”) that may give rise to a claim for
indemnification against the Indemnifying Party under this Article X, then the
Indemnified Party shall promptly (and in any event within twenty (20) days after
receiving notice of the Third-Party Claim) notify the Indemnifying Party thereof
in writing; provided, however, that the failure to provide such notice shall not
release the Indemnifying Party from its Obligations under this Article X except
to the extent, and only to the extent, the Indemnifying Party is prejudiced by
such failure.

(c)                The Indemnifying Party shall have the right to participate
in, or by giving written notice to the Indemnified Party, to assume and
thereafter conduct the defense of any Third-Party Claim at the Indemnifying
Party’s expense and by the Indemnifying Party’s own counsel, and the Indemnified
Party shall cooperate in good faith in such defense. In the event that the
Indemnifying Party assumes the defense of any Third-Party Claim, subject to
Section 10.4(d), it shall have the right to take such action as it deems
necessary to avoid, dispute, defend, appeal or make counterclaims pertaining to
any such Third-Party Claim in the name and on behalf of the Indemnified Party.
The Indemnified Party shall have the right to participate in the defense of any
Third-Party Claim with counsel selected by it subject to the Indemnifying
Party’s right to control the defense thereof. The fees and disbursements of such
counsel shall be at the expense of the Indemnified Party. The Parties shall
cooperate in a manner to preserve in full (to the extent possible) the
attorney-client and work-product privileges.

 61

Execution Version

(d)                The Indemnifying Party will not consent to the entry of any
judgment or enter into any settlement with respect to the Third-Party Claim
without the prior written consent of the Indemnified Party unless the judgment
or proposed settlement (i) involves only the payment of money damages and does
not impose an injunction or other equitable relief upon the Indemnified Party or
would not reasonably be expected to have a material adverse effect on the
Indemnified Party and (ii) includes as an unconditional term thereof the giving
by the claimant or the plaintiff to the Indemnified Party a complete release
from all liability in respect of such Third-Party Claim and does not involve any
admission of wrongdoing by the Indemnified Party or any of its Affiliates.

(e)                Unless and until the Indemnifying Party assumes the defense
of the Third Party Claim as provided in Section 10.4(c), the Indemnified Party
may defend against the Third- Party Claim in any manner it may reasonably deem
appropriate.

(f)                 In no event will the Indemnified Party consent to the entry
of any judgment or enter into any settlement with respect to the Third-Party
Claim without the prior written consent of the Indemnifying Party (not to be
unreasonably withheld).

(g)                If a claim for indemnification against the Indemnifying Party
under this Article X does not relate to a Third-Party Claim (a “Direct Claim”),
the Indemnifying Party shall have thirty (30) days after its receipt of notice
to respond in writing to such Direct Claim. If the Indemnifying Party does not
so respond within such thirty (30) day period, the Indemnifying Party shall be
deemed to have rejected such claim, in which case the Indemnified Party shall be
free to pursue such remedies as may be available to the Indemnified Party on the
terms and subject to the provisions of this Agreement with respect to the Losses
specified in such notice.

(h)                The provisions of Section 10.4(b) through (g) shall not apply
to Tax Contests or Other Tax Contests.

Section 10.5           Determination of Losses.

(a)                Losses giving rise to any indemnification Obligation
hereunder shall be reduced by any insurance proceeds actually received by the
Indemnified Party as a result of the events giving rise to the claim for
indemnification, net of any third party expenses related to the receipt of such
proceeds, including retrospective premium adjustments, if any. The amount of the
indemnity obligation shall bear interest at the Applicable Rate from twenty (20)
days after the indemnity payment is due and payable to the Indemnified Party
until such indemnity payment is paid in full. Upon the request of the
Indemnifying Party, the Indemnified Party shall provide the Indemnifying Party
with information sufficient to allow the Indemnifying Party to calculate the
amount of the indemnity payment in accordance with this Section 10.5.

(b)                An Indemnified Party shall take all reasonable steps to
mitigate damages in respect of any claim for which it is seeking indemnification
and shall use reasonable efforts to avoid any costs or expenses associated with
such claim and, if such costs and expenses cannot be avoided, to minimize the
amount thereof; provided, that an Indemnified Party shall have no Obligation to
make a claim for recovery against any insurer of such Indemnified Party with
respect to any such Losses.

Section 10.6           No Multiple Recoveries. Any liability for indemnification
hereunder shall be determined without duplication of recovery by reason of the
state of facts giving rise to such liability constituting a breach of more than
one representation, warranty or covenant.

 62

Execution Version

Section 10.7           Limitations on Liability/Exclusive Remedies.

(a)                Buyer acknowledges and agrees that, except for actual fraud,
intentional misrepresentation and intentional breach, the remedies set forth in
Article VII, Article IX, this Article X (including the liability limits and
survival periods set forth above and subject to the disclaimers set forth in
Section 6.5 and Section 6.6), are intended to be, and shall be, the sole and
exclusive remedies of the Buyer Indemnitees with respect to any aspect of the
Contemplated Transactions. if the Closing occurs, except for the remedies set
forth in Article VII, Article IX, and this Article X, Buyer hereby irrevocably
waives, discharges and releases (on behalf of itself and the other Buyer
Indemnitees), to the fullest extent permitted by Law, any and all other Claims,
Obligations and Losses (including rights of contribution, if any) which exist or
may arise in the future, that the Buyer Indemnitees may have against Seller or
its Affiliates, as the case may be, arising under or based upon any Law
(including any such Law relating to Environmental Law or arising under or based
upon any securities law, common or civil law or otherwise) that are attributable
to or related to the Contemplated Transactions, the Business, the Assets, the
Purchased Shares or the Company.

(b)                Seller acknowledges and agrees that, except for actual fraud,
intentional misrepresentation and intentional breach, the remedies set forth in
Article VII, Article IX, and this Article X (including the liability limits and
survival periods set forth above), are intended to be, and shall be, the sole
and exclusive remedies of the Seller Indemnitees with respect to any aspect of
the Contemplated Transactions.

(c)                notwithstanding anything to the contrary contained in this
Agreement, no Party hereto shall be entitled to recover from any other Party
hereto or any of such Party’s Affiliates or any Financing Source any amount in
respect of exemplary, punitive, special, indirect or consequential damages,
including lost profits; except, however, with respect to any of the foregoing
paid or owing to a Third Party with respect to a Third Party claim, which
damages shall be considered part of Losses and shall be covered by the
indemnifications set forth in this Article X.

(d)                all releases, disclaimers, limitations on liability and
indemnities in this Agreement, including those in this Article X, shall apply
even in the event of the sole, joint or concurrent, active or passive
negligence, strict liability or fault of the Party whose liability is released,
disclaimed, limited or indemnified.

Section 10.8           Governing Law. This Agreement shall be construed (both as
to validity and performance), interpreted and enforced in accordance with, and
governed by, the Laws of the State of Delaware, without regard to conflicts of
laws rules or principles as applied in Delaware. Notwithstanding anything herein
to the contrary, the Parties hereto, the Seller Indemnified Parties and the
Seller Consolidated Group agree that any claim, controversy or dispute of any
kind or nature (whether based upon contract, tort or otherwise) against a Debt
Lender that is related to the Debt Financing, this Agreement or the Contemplated
Transactions, but excluding any provisions relating to the interpretation or
enforcement of this Agreement or the Related Agreements (including the
determination as to whether a Material Adverse Effect has occurred and is
continuing or whether the Contemplated Transactions have been consummated in
accordance with this Agreement), shall be governed by, and construed in
accordance with, the laws of the State of New York without regard to conflict of
law principles (other than sections 5 1401 and 5-1402 of the New York General
Obligations Law).

 63

Execution Version

Section 10.9           Jurisdiction; Consent to Service of Process; Waiver. Each
of the Parties agrees that it shall bring any Proceeding in respect of any claim
arising out of or related to this Agreement, whether in tort or contract or at
law or in equity, exclusively in any Federal or state court in New Castle
County, Delaware, and solely in connection with claims arising under such
agreement or instrument or the transactions contained in or contemplated by such
agreement or instrument, (i) irrevocably submits to the exclusive jurisdiction
of such courts, (ii) waives any objection to laying venue in any such Proceeding
in such courts, (iii) waives any objection that such courts are an inconvenient
forum or do not have jurisdiction over it and (iv) agrees that service of
process upon it may be effected by mailing a copy thereof by registered or
certified mail (or any substantially similar form of mail), postage prepaid, to
it at its address specified in Section 11.2. The foregoing consents to
jurisdiction and service of process shall not constitute general consents to
service of process in the State of California for any purpose except as provided
herein and shall not be deemed to confer rights on any Person other than the
Parties. Notwithstanding the foregoing, each of the Parties agrees that it will
not bring or support any Proceeding against the Debt Lender in any way relating
to this Agreement in any forum other than federal or state courts located in the
Borough of Manhattan in the City of New York, New York, and solely in connection
with any such Proceeding with or against the Debt Lender, (i) irrevocably
submits to the exclusive jurisdiction of such courts, (ii) waives any objection
to laying venue in any such Proceeding in such courts, (iii) waives any
objection that such courts are an inconvenient forum or do not have jurisdiction
over it , and (iv) agrees that service of process upon it may be effected by
mailing a copy thereof by registered or certified mail (or any substantially
similar form of mail), postage prepaid, to it at its address specified in
Section 11.2.

Section 10.10       Waiver of Jury Trial. each Party acknowledges and agrees
that any dispute is likely to involve complicated and difficult issues, and
therefore each such Party hereby irrevocably and unconditionally waives any
right such Party may have to a trial by jury in respect of any litigation
directly or indirectly arising out of or relating to this Agreement, the Related
Agreements, the Contemplated Transactions or the Financings. each Party
certifies and acknowledges that: (i) no representative, agent or attorney of any
other Party has represented, expressly or otherwise, that such other Party would
not, in the event of litigation, seek to enforce the foregoing waiver; (ii) each
Party understands and has considered the implications of this waiver; (iii) each
Party makes this waiver voluntarily; and (iv) each Party has been induced to
enter into this Agreement by, among other things, the mutual waivers and
certifications in this Section 10.10.

Section 10.11       Exculpation of Debt Lender. Notwithstanding anything to the
contrary contained in this Agreement, neither Seller nor its Affiliates (other
than the Company after the Closing) shall have any Claims against any Debt
Lender in connection with the Contemplated Transactions or the Debt Financing,
and no Debt Lender shall have any Claims against Seller or its Affiliates (other
than the Company after the Closing) in connection with the Contemplated
Transactions or the Debt Financing.

Article XI 

MISCELLANEOUS

Section 11.1           Amendment. This Agreement (including this Section 11.1)
may not be amended except by an instrument in writing executed and delivered by
the Parties. The failure of any Party at any time or times to require
performance of any provision hereof shall in no manner affect the right at a
later time to enforce the same. No waiver by any Party of any condition, or of
any breach of any term, covenant, representation or warranty contained in this
Agreement, in any one or more instances, shall be deemed to be or construed as a
further or continuing waiver of any such condition or breach or a waiver of any
other condition or of any breach of any other term, covenant, representation or
warranty. No course of dealing

 64

Execution Version

between or among any Persons having any interest in this Agreement shall be
deemed effective to modify, amend or discharge any part of this Agreement or any
rights or obligations of any Person under or by reason of this Agreement.
Notwithstanding the foregoing, Section 10.9, Section 10.10, Section 10.7(c),
Section 10.11, or Section 11.9 may not be amended or waived in any manner
materially adverse to any Debt Lender without the written consent of such
affected Debt Lender.

Section 11.2           Notices. All notices and other communications that are
required to be or may be given pursuant to this Agreement shall be in writing
and shall be deemed to have been duly given if delivered in person or by courier
or mailed by registered or certified mail (postage prepaid, return receipt
requested) or by a national overnight delivery service to the relevant Party at
the following addresses or sent by facsimile (with transmission confirmation) to
the following numbers or sent by email to the following email addresses:

If to Seller or to the Company (prior to the Closing for the Company), to:

Alon Paramount Holdings, Inc.
c/o Delek US Holdings, Inc.

7102 Commerce Way

Brentwood, Tennessee 37027

Attention:  General Counsel
Fax: (615) 334-8562

Email: legalnotices@delekus.com

with a copy to (which shall not constitute notice):

Baker Botts L.L.P.
910 Louisiana Street
Houston, Texas 77002
Attention: Daniel L. Mark
Fax: (713) 229-7723

Email: dan.mark@bakerbotts.com

If to Buyer or to the Company (after the Closing for the Company), to:

GCE Holdings Acquisitions, LLC

c/o Global Clean Energy Holdings Inc.
2790 Skypark Drive, Suite 105

Torrance, CA 90505
Attention: Richard Palmer
Fax: (310) 929-1139

Email: rpalmer@gceholdings.com

with a copy to (which shall not constitute notice):

TroyGould PC

1801 Century Park East,

16th Floor

Los Angeles, CA 90067
Attention: Istvan Benko
Fax: (310) 789-1426

Email: IBenko@troygould.com

 65

Execution Version

or to such other address, facsimile number or email address as any party may,
from time to time, designate in a written notice given in accordance with this
Section 11.2. Any such notice or communication shall be effective (i) if
delivered in person or by courier, upon actual receipt by or on behalf of the
intended recipient, (ii) if sent by facsimile transmission or email, upon actual
receipt if received during the recipient’s normal business hours, or at the
beginning of the recipient’s next Business Day after receipt if not received
during recipient’s normal business hours, or (iii) if mailed in accordance with
the foregoing provisions, upon the earlier of the third (3rd) Business Day after
deposit in the mail or the date of delivery as shown by the return receipt
therefor.

Section 11.3           Public Announcements. No Party, or their Affiliates,
shall issue or make any press releases or similar public announcements
concerning the Contemplated Transactions or by the Related Agreements without
the written consent of Buyer and Seller (which consent shall not be unreasonably
withheld, conditioned or delayed), except as may be required by Law or the rules
or regulations of any applicable United States securities exchange or
Governmental Authority to which the relevant Party, or its Affiliates, is
subject, wherever situated. In the event that a Party believes it is required to
issue or make any press release or public announcement, such Party shall
(a) give prompt notice thereof to the other Parties, (b) allow such other
Parties reasonable opportunity to review and provide comments with respect to
the content of such press release or public announcement and (c) use
Commercially Reasonable Efforts to incorporate any reasonable comment from any
other Party prior to any release or public announcement. Promptly after the
execution of this Agreement, Buyer shall be authorized to cause a Form 8-K to be
filed with the appropriate Governmental Authority in the form of Exhibit E
attached hereto.

Section 11.4           Expenses. Except as otherwise expressly provided herein,
all costs and expenses incurred by Seller or its Affiliates in connection with
this Agreement and the Contemplated Transactions shall be paid by Seller, and
all costs and expenses incurred by Buyer or its Affiliates in connection with
this Agreement and the Contemplated Transactions shall be paid by Buyer. For the
avoidance of doubt, in the event Buyer elects to obtain title insurance then all
costs and expenses related to such title insurance shall be paid by Buyer.

Section 11.5           Headings. The headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

Section 11.6           No Strict Construction. The Parties acknowledge that each
of them has been represented by counsel in connection with this Agreement and
the Contemplated Transactions. Notwithstanding the fact that this Agreement has
been drafted or prepared by one of the Parties, the Parties confirm that they
and their respective counsel have reviewed, negotiated and adopted this
Agreement as the joint agreement and understanding of the Parties, and the
language used in this Agreement shall be deemed to be the language chosen by the
Parties to express their mutual intent, and no rule of strict construction shall
be applied against any Person and any rule of Law that would require
interpretation of any claimed ambiguities in this Agreement against the Party
that drafted it has no application and is expressly waived.

Section 11.7           Severability. If any term or other provision of this
Agreement is invalid, illegal or incapable of being enforced by any rule of Law
or public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect, and the invalid, illegal or
unenforceable provision shall be reformed to the minimum extent required to
render such provision valid, legal and enforceable and in a manner so as to
preserve the economic and legal substance of the Contemplated Transactions to
the fullest extent permitted by Law. Upon such determination that any term or
other provision is invalid, illegal or incapable of being enforced, the Parties
shall negotiate in good faith to modify this Agreement so as to affect the
original intent of the Parties as closely as possible in an acceptable manner to
the end that Contemplated Transactions are fulfilled to the extent possible.

 66

Execution Version

Section 11.8           Assignment. This Agreement shall not be assigned,
directly or indirectly, by any Party (including by operation of Law or
otherwise) except with the prior written consent of the other Parties. Any
purported assignment of this Agreement in violation of this Section 11.8 shall
be null and void. Without limiting the generality of the preceding, the
indemnification Obligations of Seller and Buyer pursuant to this Agreement shall
not be transferable or assignable in whole or in part without the other Party’s
prior written consent and any purported or attempted transfer or assignment by
an Indemnified Party (whether directly, indirectly, by operation of Law or
otherwise including in the event of a Change in Control of the Company after the
Closing) shall be null and void without the prior written consent of the
Indemnifying Party.

Section 11.9           Parties in Interest. This Agreement shall be binding upon
and inure solely to the benefit of each Party and its permitted successors and
assigns, and nothing in this Agreement, express or implied, is intended to or
shall confer upon any other Person any right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement; except, that the Seller
Indemnitees and the Buyer Indemnitees shall be third party beneficiaries of the
indemnifications provided for in Article X. Additionally, the Debt Lender shall
be a third party beneficiary of Section 10.9, Section 10.10, Section 10.7(c),
Section 10.11, and the last sentence of Section 11.1, each of such Sections
shall expressly inure to the benefit of the Debt Lender, and the Debt Lender
shall be entitled to rely on and enforce the provisions of such Sections to the
extent applicable to the Debt Lender.

Section 11.10       Failure or Indulgence Not Waiver. No failure or delay on the
part of any Party in the exercise of any right hereunder shall impair such right
or be construed to be a waiver of, or acquiescence in, any breach of any
representation, warranty, covenant or agreement herein, nor shall any single or
partial exercise of any such right preclude other or further exercise thereof or
of any other right.

Section 11.11       Seller Disclosure Schedule. For the purposes of the Seller
Disclosure Schedules, any information, item or other disclosure set forth in any
part of the Seller Disclosure Schedules shall be deemed to have been set forth
in all other applicable parts of the Seller Disclosure Schedules, as applicable,
and disclosed not only in connection with the representation and warranty
specifically referenced on a given part of the Seller Disclosure Schedules, as
applicable, but for all purposes relating to the representations and warranties
set forth in Article III or Article IV of this Agreement, and shall be deemed to
be disclosed and incorporated by reference in any such other part of the Seller
Disclosure Schedules, as applicable, as though fully set forth in such part of
the Seller Disclosure Schedules, as applicable, for which applicability of such
information and disclosure is reasonably apparent on its face, and for the
avoidance of doubt, without reading the contents of the documents referred to in
order to determine such relevance. The listing (or inclusion of a copy) of a
document or other item in the Seller Disclosure Schedule shall be adequate to
disclose an exception to a representation or warranty made herein if the nature
and relevance of such exception is readily apparent from the listing (or
inclusion of a copy) of such document.

Section 11.12       Time of the Essence. Time is of the essence in this
Agreement. If the date specified in this Agreement for giving any notice or
taking any action is not a Business Day (or if the period during which any
notice is required to be given or any action taken expires on a date which is
not a Business Day), then the date for giving such notice or taking such action
(and the expiration date of such period during which notice is required to be
given or action taken) shall be the next day which is a Business Day.

Section 11.13       Entire Agreement. This Agreement and the Related Agreements
(together with the Exhibits, the Seller Disclosure Schedule, the Buyer
Disclosure Schedule, and the other Schedules hereto and thereto) constitute the
entire agreement of the parties hereto and thereto, and supersede all prior
agreements and undertakings, both written and oral, among the Parties, with
respect to the subject matter hereof (other than the Confidentiality Agreement,
which shall continue in full force and effect).

 67

Execution Version

Section 11.14       Specific Performance. Each Party acknowledges that the
breach of this Agreement by the other Parties would cause irreparable damage to
such Party and that money damages or other legal remedies would not be an
adequate remedy for any such damages. Therefore, the Obligations of each Party
under this Agreement, including Seller’s obligation to sell the Purchased Shares
to Buyer and Buyer’s obligation to purchase the Purchased Shares from Seller,
shall be enforceable by a decree of specific performance and appropriate
injunctive relief may be applied for and granted in connection therewith,
without the requirement to post any bond or security in connection therewith.
Such remedies shall, however, be cumulative and not exclusive and shall be in
addition to any other remedies which any Party may have under this Agreement or
otherwise.

Section 11.15       Role of Baker Botts L.L.P.; Waiver of Conflicts and
Privilege.

(a)                Buyer waives and will not assert, and agrees to cause the
Company to waive and to not assert, any conflict of interest arising out of or
relating to the potential representation, after the Closing (the “Post-Closing
Representation”), of Seller or the Company or any officer, employee, director or
manager of Seller or the Company (any such Person, a “Designated Person”) in any
matter involving this Agreement or the Contemplated Transactions, by Baker Botts
L.L.P. (“Seller Counsel”) in connection with this Agreement or the transactions
contemplated by the Related Agreements (the “Current Representation”).

(b)                The Parties agree that, following the Closing, with respect
to any communication between Seller Counsel, on the one hand, and any of Seller,
the Company or any Designated Person or their respective Affiliates, on the
other hand, occurring during the Current Representation in connection with this
Agreement, the Related Agreements or the Contemplated Transactions
(collectively, the “Privileged Communications”), the attorney-client privilege
and expectation of client confidence shall be vested in and belong to, and may
be controlled by, Seller and shall not pass to or be claimed by Buyer or the
Company. Accordingly, following the Closing, (i) Buyer and the Company will not
have access to any such communications or the files of any such legal counsel or
other advisor relating to the Current Representation, (ii) to the extent such
files constitute property of the client during the Current Representation, only
Seller (and not the Company) shall hold such property rights, (iii) Seller
Counsel shall have no duty to reveal or disclose any such Privileged
Communications to Buyer or the Company by reason of any Post-Closing
Representation, (iv) Seller may use the Privileged Communications in any dispute
that relates in any way to this Agreement, the Related Agreements or the
Contemplated Transactions (including in any claim for indemnification brought by
Buyer or its representatives) and (v) neither Buyer nor the Company may use or
rely on any of the Privileged Communications in any action against or involving
any of the Parties or seek to obtain such communications (whether by seeking a
waiver of the attorney-client privilege or through other means). Notwithstanding
the foregoing, Seller shall use reasonable efforts to protect such privilege
with respect to third parties and shall not waive or compromise such privilege
without the express consent of Buyer. The Parties acknowledge that such
privileged information may also be subject to the “common interest” or “joint
defense” privilege.

Section 11.16       Non-Recourse. This Agreement may only be enforced against,
and any Claim or Proceeding based upon, arising under, out of, or in connection
with, or related in any manner to this Agreement or the Contemplated
Transactions (but excluding the Confidentiality Agreement) may only be brought
against the Parties and then only with respect to the specific obligations set
forth herein with respect to such Party. No Person that is not a Party,
including any representative of any Party (each, a “Nonparty Affiliate”), shall
have any Obligation (whether in contract, tort, at law or in equity, or granted
by statute or otherwise) for any Claims or other Obligations arising under, out
of, or in connection with, or related in any manner to this Agreement or the
Contemplated Transactions (but excluding the Confidentiality Agreement), or
based on, in respect of, or by reason of this Agreement or its negotiation,
execution, performance or breach. To the maximum extent permitted by applicable
Law, (a) each Party hereby waives and releases all

 68

Execution Version

such Obligations and Claims against any such Nonparty Affiliates, and (b) each
Party disclaims any reliance upon any Nonparty Affiliates with respect to the
performance of this Agreement or any representation or warranty made in, in
connection with, or as an inducement to this Agreement.

Section 11.17       Bulk Transfer Laws. Buyer hereby waives compliance by Seller
with the provisions of any so-called bulk transfer laws of any jurisdiction in
connection with the purchase and sale of the Purchased Shares (and indirect
purchase and sale of the Assets).

Section 11.18       Anti-Money Laundering.

(a)                Buyer undertakes to Seller that, in connection with this
Agreement, Buyer is knowledgeable about and will comply with all applicable Laws
relating to anti-money laundering applicable to its performance of this
Agreement.

(b)                Buyer represents and warrants to Seller that Buyer’s payments
to Seller shall not constitute the proceeds of crime in contravention of
anti-money laundering laws.

(c)                Buyer agrees to provide to Seller the details of the bank
account(s) from which Buyer will be providing (or cause to be providing) funds
to Seller pursuant to this Agreement (including name of account holder, account
number, SWIFT code, etc. of such account(s)).

Section 11.19       Counterparts. This Agreement may be executed in multiple
counterparts and by the different Parties in separate counterparts, each of
which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement. Signed counterparts of
this Agreement may be delivered by facsimile and by scanned pdf image.

Balance of page intentionally left blank

 

 69

Execution Version

IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.

 

ALON PARAMOUNT HOLDINGS, INC.     By: /s/ FREDEREC GREEN     Name: Frederec
Green Title: EVP         By: /s/ MARK PAGE     Name: Mark Page Title: EVP    
GCE HOLDINGS ACQUISITIONS, LLC     By: /s/ RICHARD PALMER     Name: Richard
Palmer Title: President and CEO

 

Signature Page to Share Purchase Agreement



Execution Version

EXHIBIT A

 

ASSIGNMENT AND ASSUMPTION OF CONTRACTS

 

This ASSIGNMENT AND ASSUMPTION OF CONTRACTS (this “Agreement”), dated [●], 2019,
is by and between Alon Paramount Holdings, Inc., a Delaware corporation
(“Assignor”), and Alon Bakersfield Property, Inc., a Delaware corporation
(“Assignee”). All capitalized terms used but not otherwise defined herein shall
have the meanings set forth in that certain Share Purchase Agreement, dated
April 29, 2019, by and between Assignor and GCE Holdings Acquisitions, LLC, a
Delaware limited liability company (the “Purchase Agreement”).

W I T N E S S E T H

WHEREAS, Assignor desires to contribute the Seller Contracts to Assignee and
Assignee desires to unconditionally assume the Obligations of Assignor related
to such Seller Contracts;

WHEREAS, Assignee and Assignor now desire to evidence the assignment of all of
Assignor’s right, title and interest to the Seller Contracts and to effectuate
the assumption by Assignee of the Obligations related thereto; and

NOW, THEREFORE, in consideration of the mutual covenants set forth herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, Assignee and Assignor hereby agree as follows:

1.                Assignment. Assignor hereby transfers, conveys and assigns to
Assignee, its successors and assigns, all of Assignor’s right, title and
interest in and to the Seller Contracts, to have and to hold the same forever.
Assignee hereby accepts such assignment and agrees to perform all of Assignor’s
Obligations under the Seller Contracts.

2.                Assumption. Assignee hereby assumes and agrees to pay, perform
and discharge the Obligations related to the Seller Contracts.

3.                Conflict. This Agreement is an instrument of transfer
contemplated by, and is executed and delivered under and subject to in all
respects, the Purchase Agreement, and nothing contained in this Agreement shall
be deemed to amend, modify, limit or expand any of the provisions of the
Purchase Agreement or any rights or obligations of Assignor or Assignee under
the Purchase Agreement. In the event of any conflict between any term or
provision hereof and any term or provision of the Purchase Agreement, the latter
shall control.

4.                Certain Transfers Requiring Consents. In the event that an
attempted transfer, conveyance or assignment of the Seller Contracts would be
ineffective without the consent of a third party, Assignor will cooperate with
Assignee in attempting to obtain such consent or in any arrangement reasonably
required to provide Assignee with the benefits of the Seller Contracts. Assignee
shall use all commercially reasonable efforts to obtain any such consents as
promptly as practicable.

5.                Further Assurances. From time to time after the date of this
Agreement, without the payment of any additional consideration, each party
hereto shall execute all such instruments and take all such other actions as the
other party shall reasonably request in connection with carrying out and
effectuating the intent and purpose hereof and all of the transactions
contemplated by this Agreement.

 

Exhibit A to Share Purchase Agreement



Execution Version

6.                Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of the respective successors and assigns of the parties
hereto.

7.                Amendments and Waivers. This Agreement may not be modified or
amended except by an instrument or instruments in writing signed by the party
against whom enforcement of any such modification or amendment is sought.

8.                Governing Law. This Agreement shall be construed (both as to
validity and performance), interpreted and enforced in accordance with, and
governed by, the Laws of the State of Delaware, without regard to conflicts of
laws rules or principles as applied in Delaware.

9.                Headings. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

10.           Counterparts. This Agreement may be executed in multiple
counterparts and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement. Signed counterparts of
this Agreement may be delivered by facsimile and by scanned pdf image; provided
that each party hereto uses Commercially Reasonable Efforts to deliver to each
other party hereto original signed counterparts as soon as possible thereafter.

[Remainder of page intentionally left blank. Signature page follows.]

 

Exhibit A to Share Purchase Agreement



Execution Version

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above.

 

ALON PARAMOUNT HOLDINGS, INC.     By:   Name:   Title:           By:   Name:  
Title:     ALON BAKERSFIELD PROPERTY, INC.     By:   Name:   Title:          
By:   Name:   Title:  

 

Exhibit A to Share Purchase Agreement



Execution Version

EXHIBIT B

 

BACKSTOP GUARANTY

 

[see attached]

 

Exhibit B to Share Purchase Agreement



Execution Version

EXHIBIT C

 

KNOWLEDGE INDIVIDUALS

 

Part I – Seller Knowledge Parties

 

1.George Stutzmann

2.Mark Denis

3.Matthew Jalali

4.Helen Ordway

5.Steve Piatek

6.Robert Pino

 

Part II – Buyer Knowledge Parties

 

1.Richard Palmer

2.Dave Walker

3.Noah Verlun

4.Marshall Bell

5.Adam Burton

6.Gary McDonald

 

 

Exhibit C to Share Purchase Agreement



Execution Version

EXHIBIT D

 

AREAS 1, 2 AND 3 MAPS

[image_003.jpg]

Exhibit D to Share Purchase Agreement



Execution Version

 

[image_004.jpg]

Exhibit D to Share Purchase Agreement



Execution Version

EXHIBIT E

 

FORM 8-K

 

[see attached]

 

Exhibit E to Share Purchase Agreement

